Exhibit 10.27

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(c) and Rule 24b-2

ONE PASEO

OFFICE LEASE

This Office Lease (this "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
ACADIA PHARMACEUTICALS INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.Date:

October 4, 2018.

2.Premises:

(Article 1)

 

2.1Project:

That certain mixed-use project known as "One Paseo" located in San Diego,
California, as further set forth in Section 1.1.2 of this Lease.

2.2Office Center:

That certain office center (the "Office Center") located within the Project,
which Office Center is more particularly defined in Section 1.1.2 of this Lease
and depicted on Exhibit A-1 to this Lease.

2.3Building:

That certain office building (the "Building") to be located within the Office
Center, with a street address of 12830 El Camino Real, San Diego, California,
and depicted on Exhibit A-2 to this Lease.  The Building is anticipated to
contain approximately 194,445 rentable square feet of space.

2.4Premises:

Approximately 67,020 rentable (59,758 usable) square feet of space, consisting
of the entirety of the fourth (4th) and (5th) floors of the Building and
commonly known collectively as Suite 500, as further depicted on Exhibit A-3 to
this Lease.

3.Lease Term

(Article 2):

 

3.1Length of Term:

Approximately ten (10) years and nine (9) months.  

./

-///

 

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

3.2Lease Commencement Date:

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises and (ii) the date thirty (30) days following
the date upon which the Premises is "Ready for Occupancy," as that term is set
forth in Section 5.1 of the Work Letter attached as Exhibit B to the Lease,
which Lease

Commencement Date is anticipated to be May 1, 2020.

 



./

-///

-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

3.3Lease Expiration Date:

The last day of the calendar month in which the one hundred twenty-ninth (129th)
monthly anniversary of the Lease Commencement Date occurs; provided, however, to
the extent the Lease Commencement Date occurs on the first day of a calendar
month, then the Lease Expiration Date shall be the day immediately preceding the
one hundred twenty-ninth (129th) monthly anniversary of the Lease Commencement
Date.

3.4Option Term(s):

Two (2) five (5)-year option(s) to renew, as more particularly set forth in
Section 2.2 of this Lease.

4.Base Rent (Article 3):

 


Period During
Lease Term

Annualized

Base Rent*

Monthly
Installment
of Base Rent*

Monthly
Rental Rate
per Rentable
Square Foot*

Lease Commencement Date – Lease Month 12◊

[…***…]

[…***…]

[…***…]

Lease Month 13 – Lease Month 24

[…***…]

[…***…]

[…***…]

Lease Month 25 – Lease Month 36

[…***…]

[…***…]

[…***…]

Lease Month 37 – Lease Month 48

[…***…]

[…***…]

[…***…]

Lease Month 49 – Lease Month 60

[…***…]

[…***…]

[…***…]

Lease Month 61 – Lease Month 72

[…***…]

[…***…]

[…***…]

Lease Month 73 – Lease Month 84

[…***…]

[…***…]

[…***…]

Lease Month 85 – Lease Month 96

[…***…]

[…***…]

[…***…]

Lease Month 97 – Lease Month 108

[…***…]

[…***…]

[…***…]

Lease Month 109 – Lease Month 120

[…***…]

[…***…]

[…***…]

Lease Month 121 – Lease Expiration Date

[…***…]

[…***…]

[…***…]

./

-///

-3-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

*The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per Rentable Square Foot amount by
the number of rentable square feet of space in the Premises, and the initial
Annual Base Rent amount was calculated by multiplying the initial Monthly
Installment of Base Rent amount by twelve (12).  In all subsequent Base Rent
payment periods during the Lease Term commencing on the first (1st) day of the
full calendar month that is Lease Month 13, the calculation of each Monthly
Installment of Base Rent amount reflects an annual increase of […***…] and each
Annual Base Rent amount was calculated by multiplying the corresponding Monthly
Installment of Base Rent amount by twelve (12).

◊Subject to the terms set forth in Section 3.2 below, the Base Rent attributable
to the […***…] month period commencing on the […***…] day of the […***…] full
calendar month of the Lease Term and ending on the last day of the […***…] full
calendar month of the Lease Term shall be abated.

**The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.

 

5.Base Year

(Article 4):

Calendar year 2020; provided, however, to the extent the Lease Commencement Date
occurs on or after October 1, 2020, such Base Year shall be calendar year 2021;
provided further, however, electricity to the Premises is separately metered and
directly paid by Tenant to the applicable utility provider or, at Landlord's
option, to Landlord.  

6.Tenant's Share

(Article 4):

Approximately 34.47%.  

7.Permitted Use

(Article 5):

Tenant shall use the Premises solely for general office use and uses incidental
thereto (the "Permitted Use"); provided, however, that notwithstanding anything
to the contrary set forth hereinabove, and as more particularly set forth in the
Lease, Tenant shall be responsible for operating and maintaining the Premises
pursuant to, and in no event may Tenant's Permitted Use violate, (A) Landlord's
reasonable "Rules and Regulations," as that term is set forth in Section 5.2 of
this Lease, (B) all "Applicable Laws," as that term is set forth in Article 24
of this Lease, (C) all applicable zoning, building codes and the "CC&Rs," as
that term is set forth in Section 5.3 of this Lease, and (D) first-class office
standards in the market in which the Project is located.

8.Letter of Credit

(Article 21):

Initially, in an amount equal to […***…].

9.Parking Pass Ratio

(Article 28):

Two Hundred Thirty-Nine (239) unreserved parking passes (i.e., four (4)
unreserved parking passes for every 1,000 usable square feet of the Premises),
provided that Tenant may convert up to Sixty-Seven (67) unreserved parking
passes (i.e., one (1) unreserved parking pass for every 1,000 rentable square
feet of

 



./

-///

-4-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

 

the Premises) to reserved parking passes.  The locations of all reserved parking
passes shall be designated by Landlord, subject to Tenant's reasonable approval.

10.Address of Tenant

(Section 29.18):

ACADIA Pharmaceuticals Inc.

3611 Valley Center Drive, Suite 400

San Diego, California  92130

Attention: Lynne Buhl
Telephone Number:  (858) 320-8643
E-mail: lbuhl@acadia-pharm.com
(Prior to Lease Commencement Date)

with a copy to:

ACADIA Pharmaceuticals Inc.

3611 Valley Center Drive, Suite 400

San Diego, California  92130

Attention: Austin Kim, Esq.
Telephone Number:  (858) 202-7599
E-mail: akim@ACADIA-pharm.com
(Prior to Lease Commencement Date)

and

ACADIA Pharmaceuticals Inc.

12830 El Camino Real, Suite 500

San Diego, California  92130

Attention: Lynne Buhl
Telephone Number:  (858) 320-8643
E-mail: lbuhl@ACADIA-pharm.com

(After Lease Commencement Date)

with a copy to:

ACADIA Pharmaceuticals Inc.

12830 El Camino Real, Suite 500

San Diego, California  92130

Attention: Austin Kim, Esq.
Telephone Number:  (858) 202-7599
E-mail: akim@ACADIA-pharm.com

(After Lease Commencement Date)

 

11.Address of Landlord

(Section 29.18):

Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department

with copies to:

Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Mr.  John Fucci

and

Kilroy Realty, L.P.
12270 El Camino Real, Suite 250
San Diego, California  92130
Attention:  Mr. Nelson Ackerly

 

 



./

-///

-5-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

and

Allen Matkins Leck Gamble Mallory &
Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N.  Natsis, Esq.

and, for sustainability-related notices only:

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Sara Neff,
Senior Vice President, Sustainability

12.Broker(s)

(Section 29.24):

 

Representing Tenant:

Savills Studley, Inc.

 

 

 

Representing Landlord:

Cushman & Wakefield

13.Improvement Allowance

(Section 2 of Exhibit B):

[…***…] per rentable square foot of the Premises for a total of […***…].

ARTICLE 1

./

-///

-6-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.4 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A-3 attached
hereto and the Premises has approximately the number of rentable square feet as
set forth in Section 2.4 of the Summary.  The parties hereto agree that the
lease of the Premises is upon and subject to the terms, covenants and conditions
(the "TCCs") herein set forth, and Tenant and Landlord covenant as a material
part of the consideration for this Lease to keep and perform each and all of
such TCCs by it to be kept and performed and that this Lease is made upon the
condition of such performance.  The parties hereto hereby acknowledge that the
purpose of Exhibit A-1, Exhibit A-2, and Exhibit A-3 is to show the approximate
location of the Office Center, the Building, and the Premises only, and such
Exhibits are not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below.  Except as specifically set
forth in this Lease and in the Work Letter attached hereto as Exhibit B (the "
Work Letter"), Tenant shall accept the Premises in its existing "as-is"
condition and Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Premises.  Tenant
also acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Premises, the Building
or the Project or with respect to the suitability of any of the foregoing for
the conduct of Tenant's business, except as specifically set forth in this Lease
and the Work Letter.  Notwithstanding the foregoing, Landlord shall deliver the
Premises to Tenant (the date of delivery being referred to herein as the
"Delivery Date") with the mechanical, electrical and plumbing systems in good
working order, condition and repair on the Lease Commencement Date.  The taking
of possession of the Premises by Tenant shall conclusively establish that the
Premises and the Building were at such time in good and sanitary order,
condition and repair, subject only to (i) a list of punch list items provided to
Landlord in writing within thirty (30) days following the Delivery Date,
(ii) latent defects as well as defects in the mechanical, electrical and
plumbing systems brought to Landlord's attention in writing within six (6)
months following Delivery Date, (iii) Landlord's obligations set forth in
Article 7 of this Lease, (iv) Landlord's obligations set forth in Article 24 of
this Lease with regard to compliance with Applicable Laws, and (v) Landlord's
obligations set forth in Section 29.34 of this Lease with respect to "Hazardous
Materials," as that term is defined in such Section 29.34.

1.1.2The Building and the Project.  The Premises is a part of the Building set
forth in Section 2.3 of the Summary.  The Building itself is located within the
Office Center consisting of (a) the Building, (b) the other office building of
the Office Center commonly referred to by the street address of 12860 El Camino
Real, and (c) the Common Areas associated with the Office Center, which Office
Center is, in turn, a component of a greater mixed-use project known as "One
Paseo." The term "Project," as used in this Lease, shall mean (i) the Office
Center, (ii) the retail center and associated common areas, as depicted in
Schedule A-1, (iii) the residential portion of the Project, as depicted in
Schedule A-1, and (iv) the land upon which the Office Center, the retail center,
the residential portion, the Project parking facilities, and the respective
common areas of each portion of the Project are located.

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the reasonable rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project, including the Project's
non-residential parking facilities (such areas, together with such other
portions of the Project designated by Landlord, in its discretion, including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Landlord and certain tenants, are collectively referred to herein as
the "Common Areas").  The Common Areas shall consist of the "Project Common
Areas", the "Office Center Common Areas", and the "Building Common Areas" (as
those terms are defined below).  The term "Building Common Areas," as used in
this Lease, shall mean the portions of the Common Areas located within, or
solely serving, the Building and designated as such by Landlord.  The term
"Office Center Common Areas", as used in this Lease,

./

-///

-7-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

shall mean the portions of the Common Areas located within, or solely serving,
the Office Center and designated as such by Landlord.  The term "Project Common
Areas," as used in this Lease, shall mean the portion of the Project designated
as such by Landlord.  The manner in which the Common Areas are maintained and
operated shall be at the sole discretion of Landlord and the use thereof shall
be subject to such reasonable rules, regulations and restrictions as Landlord
may make from time to time, provided that such rules, regulations and
restrictions do not unreasonably interfere with the rights granted to Tenant
under this Lease and the Permitted Use.  Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas; provided that no such changes
shall be permitted which materially reduce Tenant's rights or access
hereunder.  Except when and where Tenant's right of access is specifically
excluded in this Lease, Tenant shall have the right of access to the Premises,
the Building, and the Project parking facility twenty-four (24) hours per day,
seven (7) days per week during the "Lease Term," as that term is defined in
Section 2.1, below.

1.2Verification of Rentable Square Feet of Premises and Building.  For purposes
of this Lease, "rentable square feet" and "usable square feet" shall be
calculated pursuant to the Office Buildings:  Standard Methods of Measurement
and Calculating Rentable Area – 2017 (Method B), and its accompanying guidelines
(collectively, "BOMA").  Within thirty (30) days after the "Lease Commencement
Date" (as that term is defined in Section 2.1 of this Lease), Stevenson Systems,
an independent third-party space measurement company, shall measure the rentable
and usable square feet of the Premises in accordance with BOMA, and  the
determination of Stevenson Systems shall be conclusive and binding upon the
parties, absent manifest error.  In the event that Stevenson Systems determines
that the amounts thereof shall be different from those set forth in this Lease,
all amounts, percentages and figures appearing or referred to in this Lease
based upon such incorrect amount (including, without limitation, the amount of
the "Rent" and any "Security Deposit," as those terms are defined in Section 4.1
and Article 21 of this Lease, respectively), after thirty (30) days prior notice
to Tenant to verify such calculations, shall be modified in accordance with such
determination; provided, however, regardless of such actual determination, with
regard to the calculation of any such amounts, percentages and figures, in no
event shall the rentable square footage of the Premises exceed 68,360 rentable
square feet (i.e., 102% of the anticipated rentable square footage of the
Premises of 67,020 set forth in in Section 2.4 of the Summary).  If such
determination is made, it will be confirmed in writing by Landlord to Tenant.

1.3Right of First Refusal.  Landlord hereby grants to the originally named
Tenant herein ("Original Tenant") and its "Permitted Transferee Assignee" (as
that term is defined in Section 14.8 below) a one-time right of first refusal
with respect to the space located, alternatively, on either the third (3rd) or
sixth (6th) floor of the Building (or, if the originally identified Premises is
relocated pursuant to Article 22, the First Refusal Space shall,
correspondingly, be the thereafter existing, immediately adjacent floors to such
relocated Premises), whichever first becomes available following the rights of
the "Superior Right Holders" identified hereinbelow (as applicable, the "First
Refusal Space").  The parties hereby acknowledge and agree that (i) as of the
date of this Lease, the third (3rd) floor alternate component of First Refusal
Space is vacant and, accordingly, the applicability of such first refusal right
of Tenant to such third (3rd) floor alternate component of First Refusal Space
shall commence (a) on the Lease Commencement Date as to First Refusal Space not
leased as of the Lease Commencement Date (unless and to the extent Landlord is
actively negotiating with a third party tenant to lease such space as of the
Lease Commencement Date and consummates such third party lease within ninety
(90) days thereafter, in which case such third-party lease and corresponding
space will be treated as an "Initial 3rd Floor Lease," as identified
hereinbelow), or (b) the expiration of the initial leases (including renewals
and extensions, whether pursuant to rights originally existing or subsequently
granted) Landlord may enter into with regard to the third (3rd) floor portion of
the First Refusal Space (the "Initial 3rd Floor Leases"), (ii) as of the date of
this Lease, the sixth (6th) floor alternate component of First Refusal Space is
subject to a third party lease of the sixth (6th) floor portion of the First
Refusal Space (the "Existing 6th Floor Lease") and, accordingly, the
applicability of such first refusal right of Tenant to such sixty (6th) floor
alternate component of First Refusal Space shall be subordinate to all rights of
tenants under such Existing 6th Floor Lease and the Initial 3rd Floor Leases
(all such tenants under the Existing 6th Floor Lease and Initial 3rd Floor
Leases, collectively, the "Superior Right Holders").  Tenant's right of first
refusal shall be on the terms and conditions set forth in this Section 1.3.

./

-///

-8-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

1.3.1Procedure for Refusal Offer.  Landlord shall notify Tenant (the "First
Refusal Notice") from time-to-time when and if Landlord receives a "bona-fide
third-party offer" for the First Refusal Space.  Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space.  The First Refusal Notice shall describe the First Refusal Space, and the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Refusal Space pursuant to the bona-fide
third-party offer.  For purposes of this Section 1.3, a "bona-fide third-party
offer" shall mean an offer or a counter-offer received by Landlord to lease
First Refusal Space from an unaffiliated and qualified third party which
Landlord would otherwise be willing to accept (but for Tenant's superior rights
hereunder).  For purposes of example only, the following would each constitute a
bona-fide third-party offer:

1.3.1.1Landlord receives a request for proposal from an unaffiliated and
qualified third party.  Landlord responds to the request for proposal with a
lease proposal and subsequently receives a written bona-fide counter proposal
from the unaffiliated and qualified third party.

1.3.1.2Landlord receives a written offer to lease from an unaffiliated and
qualified third party.  Landlord responds to the offer with a written counter
offer and subsequently receives a bona-fide counter to Landlord's counter offer
from the unaffiliated and qualified third party.

1.3.2Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right of
first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within ten (10) business days of delivery of the First
Refusal Notice to Tenant (the "Election Period"), Tenant shall deliver to
Landlord written notice (an "Election Notice") of Tenant's exercise of its right
of first refusal with respect to all of the First Refusal Space described in the
First Refusal Notice at the rent, for (i) the term which shall commence as
identified in the First Refusal Notice and which shall expire, subject to
renewal of the entire Premises pursuant to Section 2.2, below, on the later of
(a) the date of expiration of the initial Lease Term, as the same may be
extended (i.e., on a coterminous basis), or (b) the last day in the month upon
which the fifth (5th) anniversary of the commencement date for the payment of
Base Rent with regard to such First Refusal Space occurs (i.e., for a minimum of
a five (5)-year term), and (ii) upon the other fundamental economic terms and
conditions contained in such First Refusal Notice, including, but not limited to
rental concessions and improvement allowances.  If Tenant does not so notify
Landlord within such Election Period of Tenant's exercise of its first refusal
right, or Tenant affirmatively elects not to exercise such first refusal right
(either of the foregoing being referred to herein as a "First Refusal
Rejection"), then Landlord shall be free to negotiate and enter into a lease for
the First Refusal Space within one hundred twenty (120) days thereafter to
anyone whom it desires on any terms it desires; provided, however, to the extent
such third party lease of First Refusal Space would be on "Economic Terms," as
that term is defined hereinbelow, which on a per rentable square foot basis are
(in the aggregate) less than ninety-two percent (92%) of the Economic Terms (in
the aggregate and determined on a net effective basis which is substantially the
same as the determination of the Market Rent as provided on Exhibit H) on a per
rentable square foot basis offered to Tenant in the applicable First Refusal
Notice, then Landlord shall deliver another First Refusal Notice (the
"Additional Notice") to Tenant offering such more favorable terms to Tenant
(provided that such terms and conditions shall be adjusted to account for the
difference, if any, in the lease term offered to Tenant and the lease term
offered to such third party).  If Tenant thereafter wishes to exercise its right
of first refusal with respect to the Additional Notice, Tenant shall deliver the
Election Notice to Landlord within ten (10) business days of delivery of such
Additional Notice to Tenant (which procedure shall be repeated until Landlord
enters into a lease or lease amendment with respect to such First Refusal Space
which does not require Landlord to deliver another Additional Notice to Tenant
pursuant to the terms hereof or Tenant timely exercises such right of first
refusal, as applicable).  The term "Economic Terms" for purposes of this
Section 1.3.2 shall mean only the annual base rent, tenant improvement
allowance, if any, moving allowance, if any, free or discounted parking, if any,
and abated base rent, if any.

1.3.3Amendment to Lease.  If Tenant timely exercises Tenant's right of first
refusal to lease First Refusal Space as set forth herein, Landlord and Tenant
shall within thirty (30) days thereafter execute an amendment to this Lease (the
"First Refusal Space Amendment") for such First Refusal Space upon the terms set
forth in the First Refusal Notice, including, but not

./

-///

-9-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

limited to rent (the "First Refusal Space Rent"), but otherwise upon the TCCs
set forth in this Lease and this Section 1.3.  Notwithstanding the foregoing,
Landlord may, at its sole option, require that a separate lease be executed by
Landlord and Tenant in connection with Tenant's lease of the First Refusal
Space, in which event such lease (the "First Refusal Space Lease") shall be on
the same TCCs as this Lease, except as provided in this Section 1.3 and
specifically in this Lease to the contrary.  The First Refusal Space Lease, if
applicable, shall be executed by Landlord and Tenant within thirty (30) days
following Tenant's exercise of its right to lease the First Refusal
Space.  Notwithstanding the foregoing documentation obligations, Landlord and
Tenant hereby acknowledge and agree that Tenant's timely delivery of the
Election Notice shall, in and of itself, conclusively establish Tenant's
obligation to lease the subject First Refusal Space on the express TCCs set
forth in the corresponding First Refusal Notice.

1.3.4No Defaults; Required Financial Condition of Tenant.  The rights contained
in this Section 1.3 shall be personal to the Original Tenant and its Permitted
Transferee Assignees and may only be exercised by the Original Tenant or a
Permitted Transferee Assignee (and not any other assignee, sublessee or other
transferee of the Original Tenant's interest in this Lease) if the Original
Tenant and/or a Permitted Transferee Assignee occupies not less than the entire
then‑existing Premises.  The right to lease the First Refusal Space as provided
in this Section 1.3 may not be exercised if, as of the date Tenant attempts to
exercise its right of first refusal with respect to the First Refusal Space
described in the First Refusal Notice, or as of the scheduled date of delivery
of such First Refusal Space to Tenant, (A) Tenant is in economic or material
non-economic default pursuant to the terms of this Lease (beyond the Notice and
cure periods), and (B) Tenant has previously been in default under this Lease
(beyond the applicable notice and cure periods) more than once during the
previous twenty-four (24) month period.

1.3.5First Refusal Space Commencement Date; Construction in First Refusal
Space.  The commencement date for the First Refusal Space shall be the
applicable date specified in the applicable First Refusal Notice (the "First
Refusal Space Commencement Date") and the term of Tenant's lease of such First
Refusal Space shall expire, as set forth in Section 1.3.2 above, on the
applicable date set forth in the First Refusal Notice (the "First Refusal Space
Expiration Date").  The term of Tenant's occupancy of the First Refusal Space
shall be referred to herein as a "First Refusal Space Lease Term."  Except as
otherwise expressly identified in the First Refusal Notice, Tenant shall take
the First Refusal Space in its "as is" condition, and the construction of
improvements in the First Refusal Space shall comply with the terms of Article 8
of this Lease.

ARTICLE 2

LEASE TERM; OPTION TERM

2.1Initial Lease Term.  The TCCs and provisions of this Lease shall be effective
as of the date of this Lease.  The term of this Lease (the "Lease Term") shall
be as set forth in Section 3.1 of the Summary, shall commence on the date set
forth in Section 3.2 of the Summary (the "Lease Commencement Date"), and shall
terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided.  For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) calendar month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Lease
Commencement Date occurs (or if the Lease Commencement Date is the first day of
a calendar month, then the first Lease Year shall commence on the Lease
Commencement Date and end on the day immediately preceding the first anniversary
of the Lease Commencement Date), and the second and each succeeding Lease Year
shall commence on the first day of the next calendar month; and further provided
that the last Lease Year shall end on the Lease Expiration Date.  For purposes
of this Lease, the term "Lease Month" shall mean each succeeding calendar month
during the Lease Term; provided that the first Lease Month shall commence on the
Lease Commencement Date and shall end on the last day of the first (1st) full
calendar month of the Lease Term and that the last Lease Month shall expire on
the Lease Expiration Date.  At any time during the Lease Term, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit C, attached
hereto, as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within five (5) days of receipt
thereof. Landlord and Tenant hereby acknowledge that Tenant leases certain space
commonly known as Suite 400 on the fourth (4th) floor of that certain building
located at 3611 Valley Centre

./

-///

-10-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Drive from another tenant (the "Sublease Premises").  If the Lease Commencement
Date shall occur after the expiration date (i.e., after May 31, 2020) or earlier
termination of such sublease of the Sublease Premises, then Landlord and Tenant
shall enter into a direct lease for the Sublease Premises in a form materially
consistent with Exhibit I attached hereto for a term commencing on the
expiration of such sublease and expiring on the Lease Commencement Date.

2.2Option Term(s).

2.2.1Option Right.  Landlord hereby grants the Original Tenant and its Permitted
Transferee Assignee, two (2) options to extend the Lease Term for the entire
then existing Premises (including any First Refusal Space leased by Tenant in
accordance with Section 1.3, above), each by a period of five (5) years (each,
an "Option Term").  Such option shall be exercisable only by "Notice" (as that
term is defined in Section 29.18 of this Lease) delivered by Tenant to Landlord
as provided below, provided that, as of the date of delivery of such Notice,
(i) Tenant is not then in economic or material non-economic default under this
Lease, and (ii) Tenant has not been in economic or material non-economic default
under this Lease (beyond the applicable written notice and cure periods) more
than twice during the prior eighteen (18) months. Upon the proper exercise of
such option to extend, and provided that, at Landlord's election, as of the end
of the then applicable Lease Term, (A) Tenant is not in default under this
Lease, (B) Tenant has not been in economic or material non-economic default
under this Lease (beyond the applicable notice and cure periods) more than twice
during the prior eighteen (18) months, then the Lease Term, as it applies to the
entire Premises, shall be extended for a period of five (5) years.  The rights
contained in this Section 2.2 shall only be exercised by the Original Tenant or
its Permitted Transferee Assignee (and not any other assignee, sublessee or
other transferee of the Original Tenant's interest in this Lease) if Original
Tenant and/or its Permitted Transferee Assignee is in occupancy of at least
seventy-five percent (75%) of the then-existing Premises.

2.2.2Option Rent.  The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent," as that term is defined in,
and determined pursuant to, Exhibit H attached hereto; provided, however, that
the Market Rent for each Lease Year during the Option Term, shall be equal to
the amount set forth on a "Market Rate Schedule," as that term is defined
below.  The "Market Rate Schedule" shall be derived from the Market Rent for the
Option Term as determined pursuant to Exhibit H, attached hereto, as follows:
(i) the Market Rent for the first Lease Year of the Option Term shall be equal
to the sum of (a) the Market Rent, as determined pursuant to Exhibit H, (b) the
amount of Direct Expenses applicable to the Premises, as reasonably determined
by Landlord, for the calendar year in which the Option Term commences, and (c)
an amount equal to the monthly amortization reimbursement payment for the
"Renewal Allowance" (as defined in Section 3 of Exhibit H to this Lease) to be
paid by Landlord in connection with Tenant's lease of the Premises for the
Option Term, with such Renewal Allowance being amortized at eight percent (8%)
per annum, and (ii) the Market Rent for each subsequent Lease Year shall be
equal to one hundred three percent (103%) of the prior Lease Year's Market
Rent.    The calculation of the Market Rent shall be derived from a review of,
and comparison to, the "Net Equivalent Lease Rates" of the "Comparable
Transactions," as provided for in Exhibit H.  For clarity, and in connection
with the determination of Market Rent, the Base Year shall be reestablished for
any Option Term as the first full calendar year of such Option Term.

2.2.3Exercise of Option.  The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.  Tenant shall deliver notice (the "Exercise Notice") to Landlord
not more than eighteen (18) months nor less than twelve (12) months prior to the
expiration of the then-existing Lease Term, stating that Tenant is exercising
its option.  Concurrently with such Exercise Notice, Tenant shall deliver to
Landlord Tenant's calculation of the Market Rent (the "Tenant's Option Rent
Calculation").  Landlord shall deliver notice (the "Landlord Response Notice")
to Tenant on or before the date which is thirty (30) days after Landlord's
receipt of the Exercise Notice and Tenant's Option Rent Calculation, stating
that (A) Landlord is accepting Tenant's Option Rent Calculation as the Market
Rent, or (B) rejecting Tenant's Option Rent Calculation and setting forth
Landlord's calculation of the Market Rent (the "Landlord's Option Rent
Calculation").  Within ten (10) business days of its receipt of the Landlord
Response Notice, Tenant may, at its option, either (x) affirmatively accept the
Market Rent contained in the Landlord's Option Rent Calculation, (y) rescind
it's Exercise Notice in writing, in which event this Lease shall terminate as to
the Premises and any First Offer Space as otherwise scheduled (i.e., as if such
Exercise Notice was never delivered), or

./

-///

-11-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

(z) reject such Market Rent, which rejection will be deemed to have been made if
Tenant fails to timely accept or rescind pursuant to clauses (x) and (y)
hereinabove, in which case the parties shall follow the procedure set forth in
Section 2.2.4 below, and the Market Rent shall be determined in accordance with
the terms of Section 2.2.4 below.

2.2.4Determination of Market Rent.  In the event Tenant timely and appropriately
exercises its option to extend the Lease but rejects the Option Rent set forth
in the Landlord's Option Rent Calculation pursuant to Section 2.2.3, above, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts.  If Landlord and Tenant fail to reach agreement upon the
Option Rent applicable to the Option Term on or before the date that is ninety
(90) days prior to the expiration of the initial Lease Term (the "Outside
Agreement Date"), then either or both of Landlord and Tenant may update their
respective determination of the Option Rent within five (5) business days
following the Outside Agreement Date; provided, however, in no event shall
either party so update their determination of the Option Rent in manner more
beneficial to themselves than their original determination (i.e., in the case of
the Landlord, such updated determination shall not indicate an Option Rent in
excess of Landlord's Option Rent Calculation and in the case of Tenant, such
updated determination shall not indicate an Option Rent less than Tenant's
Option Rent Calculation).  If either party timely provides the other with an
updated determination of Option Rent in accordance with the preceding sentence,
then the parties shall again attempt to reach agreement within fifteen (15)
business days following the Outside Agreement Date.  If neither party timely
provides an updated determination of Option Rent, or if they have failed to
reach agreement upon the Option Rent on or before the date which is fifteen (15)
business days following the Outside Agreement Date, the Option Rent shall be
determined by arbitration pursuant to the terms of this Section 2.2.4.  In such
event, each party's most recently updated determinations of Option Rent shall be
submitted to arbitration in accordance with Section 2.2.4.1 through
Section 2.2.4.4, below.

2.2.4.1Landlord and Tenant shall each appoint one arbitrator who shall by
profession be a MAI appraiser who shall have been active over the five (5) year
period ending on the date of such appointment in the appraising and/or leasing
of first class office properties in the vicinity of the Building.  The
determination of the arbitrators shall be limited solely to the issue area of
whether Landlord's or Tenant's most recently submitted Option Rent determination
is the closest to the actual Option Rent as determined by the arbitrators,
taking into account the requirements of Section 2.2.2 of this Lease.  Each such
arbitrator shall be appointed within thirty (30) days after the Outside
Agreement Date.  Landlord and Tenant may consult with their selected arbitrators
prior to appointment and may select an arbitrator who is favorable to their
respective positions (including an arbitrator who has previously represented
Landlord and/or Tenant, as applicable).  The arbitrators so selected by Landlord
and Tenant shall be deemed "Advocate Arbitrators."

2.2.4.2The two Advocate Arbitrators so appointed shall be specifically required
pursuant to an engagement letter within ten (10) days of the date of the
appointment of the last appointed Advocate Arbitrator to agree upon and appoint
a third arbitrator ("Neutral Arbitrator") who shall be qualified under the same
criteria set forth hereinabove for qualification of the two Advocate Arbitrators
except that (i) neither the Landlord or Tenant or either parties' Advocate
Arbitrator may, directly, or indirectly, consult with the Neutral Arbitrator
prior or subsequent to his or her appearance, and (ii) the Neutral Arbitrator
cannot be someone who has represented Landlord and/or Tenant during the five (5)
year period prior to such appointment.  The Neutral Arbitrator shall be retained
via an engagement letter jointly prepared by Landlord's counsel and Tenant's
counsel.

2.2.4.3Within ten (10) days following the appointment of the Neutral Arbitrator,
Landlord and Tenant shall enter into an arbitration agreement (the "Arbitration
Agreement") which shall set forth the following:

2.2.4.3.1Each of Landlord's and Tenant's best and final and binding
determination of the Option Rent exchanged by the parties pursuant to
Section 2.2.4, above;

2.2.4.3.2An agreement to be signed by the Neutral Arbitrator, the form of which
agreement shall be attached as an exhibit to the Arbitration Agreement, whereby
the Neutral Arbitrator shall agree to undertake the arbitration and render a
decision in accordance with the terms of this Lease, as modified by the
Arbitration Agreement, and shall require the

./

-///

-12-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Neutral Arbitrator to demonstrate to the reasonable satisfaction of the parties
that the Neutral Arbitrator has no conflicts of interest with either Landlord or
Tenant;

2.2.4.3.3Instructions to be followed by the Neutral Arbitrator when conducting
such arbitration;

2.2.4.3.4That Landlord and Tenant shall each have the right to submit to the
Neutral Arbitrator (with a copy to the other party), on or before the date that
occurs fifteen (15) days following the appointment of the Neutral Arbitrator, an
advocate statement (and any other information such party deems relevant)
prepared by or on behalf of Landlord or Tenant, as the case may be, in support
of Landlord's or Tenant's respective determination of Option Rent (the
"Briefs");

2.2.4.3.5That within five (5) business days following the exchange of Briefs,
Landlord and Tenant shall each have the right to provide the Neutral Arbitrator
(with a copy to the other party) with a written rebuttal to the other party's
Brief (the "First Rebuttals"); provided, however, such First Rebuttals shall be
limited to the facts and arguments raised in the other party's Brief and shall
identify clearly which argument or fact of the other party's Brief is intended
to be rebutted;

2.2.4.3.6That within five (5) business days following the parties' receipt of
each other's First Rebuttal, Landlord and Tenant, as applicable, shall each have
the right to provide the Neutral Arbitrator (with a copy to the other party)
with a written rebuttal to the other party's First Rebuttal (the "Second
Rebuttals"); provided, however, such Second Rebuttals shall be limited to the
facts and arguments raised in the other party's First Rebuttal and shall
identify clearly which argument or fact of the other party's First Rebuttal is
intended to be rebutted;

2.2.4.3.7The date, time and location of the arbitration, which shall be mutually
and reasonably agreed upon by Landlord and Tenant, taking into consideration the
schedules of the Neutral Arbitrator, the Advocate Arbitrators, Landlord and
Tenant, and each party's applicable consultants, which date shall in any event
be within forty-five (45) days following the appointment of the Neutral
Arbitrator;

2.2.4.3.8That no discovery shall take place in connection with the arbitration,
other than to verify the factual information that is presented by Landlord or
Tenant;

2.2.4.3.9That the Neutral Arbitrator shall not be allowed to undertake an
independent investigation or consider any factual information other than
presented by Landlord or Tenant, except that the Neutral Arbitrator shall be
permitted to visit the Project and the buildings containing the Comparable
Transactions;

2.2.4.3.10The specific persons that shall be allowed to attend the arbitration;

2.2.4.3.11Tenant shall have the right to present oral arguments to the Neutral
Arbitrator at the arbitration for a period of time not to exceed three (3) hours
("Tenant's Initial Statement");

2.2.4.3.12Following Tenant's Initial Statement, Landlord shall have the right to
present oral arguments to the Neutral Arbitrator at the arbitration for a period
of time not to exceed three (3) hours ("Landlord's Initial Statement");

2.2.4.3.13Following Landlord's Initial Statement, Tenant shall have up to two
(2) additional hours to present additional arguments and/or to rebut the
arguments of Landlord ("Tenant's Rebuttal Statement");

2.2.4.3.14Following Tenant's Rebuttal Statement, Landlord shall have up to two
(2) additional hours to present additional arguments and/or to rebut the
arguments of Tenant;

2.2.4.3.15That, not later than ten (10) days after the date of the arbitration,
the Neutral Arbitrator shall render a decision (the "Ruling") indicating whether
Landlord's or Tenant's submitted Option Rent is closer to the Option Rent;

./

-///

-13-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

2.2.4.3.16That following notification of the Ruling, Landlord's or Tenant's
submitted Option Rent determination, whichever is selected by the Neutral
Arbitrator as being closer to the Option Rent shall become the then applicable
Option Rent; and

2.2.4.3.17That the decision of the Neutral Arbitrator shall be binding on
Landlord and Tenant.

2.2.4.3.18If a date by which an event described in Section 2.2.4.3, above, is to
occur falls on a weekend or a holiday, the date shall be deemed to be the next
business day.

2.2.4.4In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent, initially provided by Landlord to Tenant,
and upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts due, and the appropriate party shall
make any corresponding payment to the other party.

ARTICLE 3

BASE RENT

3.1In General.  Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever, except as expressly set forth in this Lease
or otherwise agreed to in writing in advance by Landlord.  In accordance with
Section 4 of the Summary, any increases in Base Rent shall occur on the first
day of the applicable Lease Month.  The parties acknowledge, however, that
Tenant shall pay Base Rent for each "calendar month" of the Lease Term (or a
prorated portion of a "calendar month", as applicable), even though the first
"Lease Month" may pertain to a period longer than one (1) calendar month.  The
Base Rent for the first full month of the Lease Term which occurs after the
expiration of any free rent period shall be paid at the time of Tenant's
execution of this Lease.  If any payment of Rent is for a period which is
shorter than one month, the Rent for any such fractional month shall accrue on a
daily basis during such fractional month and shall total an amount equal to the
product of (i) a fraction, the numerator of which is the number of days in such
fractional month and the denominator of which is the actual number of days
occurring in such calendar month, and (ii) the then-applicable Monthly
Installment of Base Rent.  All other payments or adjustments required to be made
under the TCCs of this Lease that require proration on a time basis shall be
prorated on the same basis.

3.2Base Rent Abatement.  Provided that no event of default is occurring during
the […***…] month period commencing on the first (1st) day of the […***…] full
calendar month of the Lease Term and ending on the last day of the […***…] full
calendar month of the Lease Term (the "Base Rent Abatement Period"), Tenant
shall not be obligated to pay any Base Rent otherwise attributable to the
Premises during such Base Rent Abatement Period (the "Base Rent
Abatement").  Landlord and Tenant acknowledge that the aggregate amount of the
Base Rent Abatement equals […***…] (i.e., […***…] per month).  Tenant
acknowledges and agrees that during such Base Rent Abatement Period, such
abatement of Base Rent for the Premises shall have no effect on the calculation
of any future increases in Base Rent or Direct Expenses payable by Tenant
pursuant to the terms of this Lease, which increases shall be calculated without
regard to such Base Rent Abatement.  Additionally, Tenant shall be obligated to
pay any "Additional Rent" (as that term is defined in Section 4.1 of this Lease)
during the Base Rent Abatement Period which are attributable to above-standard
services pursuant to Section 6.2 of this Lease or similar, direct reimbursables
(as opposed to Tenant's Share of Direct Expenses which first become payable in
accordance with the penultimate sentence of Section 4.1 of this Lease).  Tenant
acknowledges and agrees that the foregoing Base Rent Abatement has been granted
to Tenant as additional consideration for entering into this Lease, and for
agreeing to pay the Base Rent and perform the terms and conditions otherwise
required under this Lease.  If this Lease is terminated pursuant to Section
19.2.1 below', then the dollar amount of the unapplied portion of the Base Rent

 

./

-///

-14-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

Abatement as of the date of such termination shall be converted to a credit to
be applied to the Base Rent applicable at the end of the Lease Term and Tenant
shall immediately be obligated to begin paying Base Rent for the Premises in
full.  The foregoing Base Rent Abatement right set forth in this Section 3.2
shall be personal to the Original Tenant and shall only apply to the extent that
the Original Tenant and any Permitted Transferee Assignee (and not any other
assignee, or any sublessee or other transferee of the Original Tenant's interest
in this Lease) is the Tenant under this Lease during such Base Rent Abatement
Period.

ARTICLE 4

ADDITIONAL RENT

4.1In General.  In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease, which are in excess of the amount of Direct Expenses applicable to the
"Base Year," as that term is defined in Section 4.2.1, below; provided, however,
that in no event shall any decrease in Direct Expenses for any "Expense Year"
(as that term is defined in Section 4.2.3, below) below Direct Expenses for the
Base Year entitle Tenant to any decrease in Base Rent or any credit against sums
due under this Lease.  Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent; provided, however, the
parties hereby acknowledge that the first monthly installment of Tenant's Share
of any "Estimated Excess," as that term is set forth in, and pursuant to the
terms and conditions of, Section 4.4.2 of this Lease, shall first be due and
payable for the calendar month occurring immediately following the later of
(i) the first (1st) anniversary of the Lease Commencement Date, or (ii) the
expiration of the Base Year.  Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, but subject to the terms and
conditions of Section 4.4.1, below, the obligations of Tenant to pay the
Additional Rent attributable to the Lease Term as provided for in this Article 4
shall otherwise survive the expiration of the Lease Term.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1"Base Year" shall mean the period set forth in Section 5 of the Summary.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses." '

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4"Operating Expenses" ""shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, renovation, restoration or operation of the Project, or any
portion thereof, in accordance with sound real estate management and accounting
practices, consistently applied.  Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities (but excluding the cost of
electricity, consumed in the Premises, the premises of other tenants of the
Building, the vacant but otherwise rentable premises in the Building, and any
other buildings in the Project (since Tenant is separately paying for the cost
of electricity pursuant to Section 6.1.2 of this Lease)), the cost of operating,
repairing, replacing, maintaining, renovating and restoring the utility,
telephone, mechanical, sanitary, storm drainage, and Building elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which may affect Operating Expenses, and
the costs

./

-///

-15-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

incurred in connection with a governmentally mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) costs incurred in connection with the parking areas servicing the Project;
(vi) fees and other costs, including management fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance, replacement, renovation, repair and
restoration of the Project (provided such management fees shall not exceed three
percent (3.0%) of Gross Rent); (vii) payments under any equipment rental
agreements and the fair rental value of any management office space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of "Senior Asset Manager") engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance, renovation, replacement and restoration of all systems and
equipment and components thereof of the Project; (xi) the cost of janitorial,
alarm, security and other services, replacement, renovation, restoration and
repair of wall and floor coverings, ceiling tiles and fixtures in common areas,
maintenance, replacement, renovation, repair and restoration of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof (which amortization
calculation shall include interest at the "Interest Rate," as that term is set
forth in Article 25 of this Lease); (xiii) the cost of capital improvements or
other costs incurred in connection with the Project (A) which are intended to
effect economies in the operation or maintenance of the Project, or any portion
thereof, (B) that are required to comply with present or anticipated
conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (D) that are required under any governmental
law or regulation by a federal, state or local governmental agency, except for
capital repairs, replacements or other improvements to remedy a condition
existing prior to the Lease Commencement Date which an applicable governmental
authority, if it had knowledge of such condition prior to the Lease Commencement
Date, would have then required to be remedied pursuant to then-current
governmental laws or regulations in their form existing as of the Lease
Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date, (E) which are required in order for the Project, or
any portion thereof, to obtain or maintain a certification under the U.S.  Green
Building Council's Leadership in Energy and Environmental Design ("LEED"), or
other applicable certification agency in connection with Landlord's
sustainability practices for the Project (as such sustainability practices are
to be determined by Landlord, in its sole and absolute discretion, from time to
time), or (F) that relate to the safety or security of the Project; provided,
however, that any capital expenditure shall be amortized with interest at the
Interest Rate over either (X) its useful life as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
practices, consistently applied, or (Y) with respect to those items included
under item (A) above, their recovery/payback period as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
practices, consistently applied; (xiv) costs, fees, charges or assessments
imposed by, or resulting from any mandate imposed on Landlord by, any federal,
state or local government for fire and police protection, trash removal,
community services, or other services which do not constitute "Tax Expenses" as
that term is defined in Section 4.2.5, below; (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Project and (xvi) costs of any
additional services not provided to the Project as of the Lease Commencement
Date but which are thereafter provided by Landlord in connection with its
prudent management of the Project.  Notwithstanding the foregoing, for purposes
of this Lease, Operating Expenses shall not, however, include:

(a)costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of improvements made for new tenants initially
occupying space in the Project after the Lease Commencement Date or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities);

./

-///

-16-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

(b)depreciation, interest and principal payments on mortgages and other debt
costs, if any, penalties and interest;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone else
(except to the extent of deductibles), and electric power costs for which any
tenant directly contracts with the local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee, costs of selling, syndicating, financing, mortgaging or
hypothecating any of the Landlord's interest in the Project (including the costs
incurred by Landlord to address any title-related issues with regard to the
Project), and costs incurred in connection with any disputes between Landlord
and its employees, between Landlord and Project management, or between Landlord
and other tenants or occupants, and Landlord's general corporate overhead and
general and administrative expenses;

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Senior Asset
Manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge or parking attendants at the Project shall be includable as an
Operating Expense;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(m)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(n)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
"Comparable Buildings," as that term is defined in Section 4 of Exhibit H to
this Lease, with adjustment where appropriate for the size of the applicable
project;

./

-///

-17-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

(o)costs to the extent arising from the gross negligence or willful misconduct
of Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

(p)costs incurred in connection with valet parking services or parking attendant
costs to the extent necessitated by, and resulting from, Landlord granting other
tenants in the Building more favorable parking rights (determined on a
proportionate, per square foot basis); and

(q)costs incurred to comply with laws relating to the removal of hazardous
material or substance (as defined under applicable law) which was in existence
in the Building or on the Project prior to the Lease Commencement Date, and was
of such a nature that a federal, state, local or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material or substance, in the state, and under the conditions that it then
existed in the Building or on the Project, would have then required the removal
of such hazardous material or substance or other remedial or containment action
with respect thereto, but only to the extent those laws were then being actively
enforced by the applicable government authority; and costs incurred to remove,
remedy, contain, or treat hazardous material or substance, which hazardous
material or substance is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, state, local or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material or substance, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or substance or other remedial or containment action
with respect thereto, but only to the extent those laws were then being actively
enforced by the applicable government authority.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses for the Base Year and/or any subsequent
Expense Year shall be deemed to be increased by an amount equal to the
additional Operating Expenses which would reasonably have been incurred during
such period by Landlord if it had at its own expense furnished such work or
service to such tenant.  If the Project is not at least one hundred percent
(100%) occupied during all or a portion of the Base Year or any Expense Year,
Landlord shall make an appropriate adjustment to the components of Operating
Expenses for such year to determine the amount of Operating Expenses that would
have been incurred had the Project been one hundred percent (100%) occupied for
the entire year; and the amount so determined shall be deemed to have been the
amount of Operating Expenses for such year.  Operating Expenses for the Base
Year shall not include temporary market-wide cost increases (including utility
rate increases) due to extraordinary circumstances, including, but not limited
to, Force Majeure, boycotts, strikes, conservation surcharges, embargoes or
shortages, or amortized costs.  In no event shall each of the components of
Direct Expenses for any Expense Year related to Tax Expenses be less than each
of the corresponding components of Direct Expenses related to such Tax Expenses
in the Base Year. Landlord shall not (i) make a profit by charging items to
Operating Expenses that are otherwise also charged separately to others and
(ii) subject to Landlord's right to adjust the components of Operating Expenses
described above in this paragraph, collect Operating Expenses from Tenant and
all other tenants in the Building in an amount in excess of what Landlord incurs
for the items included in Operating Expenses.

Further, notwithstanding the foregoing, in no event shall "Controllable
Expenses," as that term is defined, below, for any Expense Year following the
Base Year (i.e., the 2020 Expense Year) increase by more than five percent (5%)
per Expense Year, calculated on a compounded basis.  Without limitation of the
foregoing, and for exemplary purposes only, if Controllable Expenses for the
2021 Expense Year are One Hundred Thousand and No/100 Dollars ($100,000.00),
then Controllable Expenses for the 2022 Expense Year could not exceed One
Hundred Five Thousand and No/100 Dollars ($105,000.00), Controllable Expenses
for the 2023 Expense Year could not exceed One Hundred Ten Thousand Two Hundred
Fifty and No/100 Dollars ($110,250.00) and Controllable Expenses for the 2024
Expenses Year could not exceed One Hundred Fifteen Thousand Seven Hundred
Sixty-Two and 50/100 Dollars ($115,762.50).  For purposes of this Lease,
"Controllable Expenses" shall mean (i) the fee charged for the property
management of the Project, (ii) the amount of rent, if applicable, charged to
Operating Expenses as rent for the Project management office, and (iii) the
costs of janitorial service contracts, security service contracts, landscaping
contracts, HVAC maintenance contracts, elevator maintenance

./

-///

-18-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

contracts, and life safety maintenance contracts; provided, however, that
notwithstanding anything contained in this paragraph to the contrary,
Controllable Expenses shall not include (A) the cost of union labor, which shall
include current union labor as of the date of this Lease and labor which is not
union as of the date of this Lease but which unionizes after the date of this
Lease, (B) market-wide labor-rate increases due to extraordinary circumstances,
including without limitation, boycotts and strikes, (C) costs incurred due to an
event of "Force Majeure," as that term is defined in Section 29.16 of this
Lease, and (D) costs incurred to comply with "Applicable Laws," as that term is
defined in Article 24 of this Lease.

4.2.5Taxes.  

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the parking structure adjacent to the
Building are located).

4.2.5.2Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project.

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid.  Except as set forth in Section 4.2.5.4, below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as an increase in Tax Expenses under
this Article 4 for such Expense Year.  If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease.  Notwithstanding
anything to the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.2, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes (whether or not

./

-///

-19-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

calculated on gross rents), gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes (including
withholding taxes whether or not calculate on gross rents), and other taxes to
the extent applicable to Landlord's general or net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.5 of this Lease.  Notwithstanding anything to the contrary set forth
in this Lease, only Landlord may institute proceedings to reduce Tax Expenses
and the filing of any such proceeding by Tenant without Landlord's consent shall
constitute an event of default by Tenant under this Lease.  Notwithstanding the
foregoing, Landlord shall not be obligated to file any application or institute
any proceeding seeking a reduction in Tax Expenses.

4.2.5.4Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, (ii) tax refunds under Proposition 8 shall not be deducted from Tax
Expenses, but rather shall be the sole property of Landlord, and (iii) for
purposes of calculating Tax Expenses for the Base Year, Tax Expenses shall be
adjusted, on a basis consistent with sound real estate accounting principles, to
reflect an assessment for (and Tax Expenses for) the Office Center on a one
hundred percent (100%) leased, completed and occupied basis.  Landlord and
Tenant acknowledge that this Section 4.2.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual maximum allowable increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 4.2.5.1 through 4.2.5.3, above.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  

4.3Allocation of Direct Expenses.

4.3.1Method of Allocation.  The parties acknowledge that the Building is a part
of the multi-building Office Center, which Office Center is, in turn, part of
the larger mixed-use Project, and that the costs and expenses incurred in
connection with the greater Project (i.e., the Direct Expenses) should be
shared, as applicable, between the tenants of the Building, the tenants of the
other office buildings in the Office Center, and the other tenants and residents
of the remainder of the Project.  Accordingly, as set forth in Section 4.2
above, certain Direct Expenses (which consists of Operating Expenses and Tax
Expenses) are determined annually for the Office Center and/or the Project as a
whole, and a portion of such Direct Expenses, which portion shall be determined
by Landlord on an equitable basis, shall be allocated to the tenants of the
Building (as opposed to the tenants and residents of any other buildings in the
Project) and such portion shall be the Direct Expenses for purposes of this
Lease.  Such portion of Direct Expenses so allocated to the tenants of the
Building shall include (x) all Direct Expenses attributable solely to the
Building, (y) an equitable portion of the Direct Expenses attributable to the
Office Center, and (z) an equitable portion of the Direct Expenses attributable
to the Project as a whole.

4.3.2Cost Pools.  Landlord shall, to the extent commercially reasonable,
equitably allocate the Direct Expenses among different portions or occupants of
the Building, the Office Center, other retail and residence areas and/or the
Project, as appropriate (the "Cost Pools"), in Landlord's reasonable
discretion.  The Direct Expenses within each such Cost Pool shall be allocated
and charged to the tenants (or residents) within such Cost Pool in an equitable
manner.

4.4Calculation and Payment of Additional Rent.  If for any Expense Year ending
or commencing within the Lease Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant following the end of each Expense Year, a statement (the

./

-///

-20-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

"Statement") which shall state in general major categories the Direct Expenses
incurred or accrued for the particular Expense Year, and which shall indicate
the amount of the Excess.  Landlord shall use commercially reasonable efforts to
deliver such Statement to Tenant on or before May 1 following the end of the
Expense Year to which such Statement relates; provided, however, in no event
shall Landlord deliver such Statement later than September 30th following the
end of the Expense Year to which the Statement relates; provided further,
however, and to ensure such Statement is as complete as reasonably practicable,
Landlord shall use commercially reasonable efforts to ensure the inclusion of
all Direct Expenses relating to the corresponding Expense Year to the extent
Landlord is then in possession of invoices and other necessary expense
information required to include the same.  Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, within thirty (30) days after receipt of the
Statement, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Excess," as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease.  The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4;
provided, however, Tenant shall not be responsible for its share of any Direct
Expenses attributable to a particular Expense Year not initially included on the
corresponding Statement to the extent Landlord had in its possession, prior to
the issuance date of such Statement, the invoices or other necessary information
required to include the same on such Statement had Landlord used its
commercially reasonable efforts as identified hereinabove.  Even though the
Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Direct Expenses for the Expense Year
in which this Lease terminates, if an Excess is present, Tenant shall, within
thirty (30) days after receipt of the Statement, pay to Landlord such amount,
and if Tenant paid more as Estimated Excess than the actual Excess, Landlord
shall, within thirty (30) days, deliver a check payable to Tenant in the amount
of the overpayment.  The provisions of this Section 4.4.1 shall survive the
expiration or earlier termination of the Lease Term.  Notwithstanding the
immediately preceding sentence, Tenant shall not be responsible for Tenant's
Share of any Direct Expenses attributable to any Expense Year which are first
billed to Tenant after the July 1st first occurring after the first (1st)
anniversary of the Lease Expiration Date, provided that in any event Tenant
shall be responsible for Tenant's Share of Direct Expenses which (x) were levied
by any governmental authority or by any public utility companies, and (y)
Landlord had not previously received an invoice therefor and which are currently
due and owing (i.e., costs invoiced for the first time regardless of the date
when the work or service relating to this Lease was performed), at any time
following the Lease Expiration Date which are attributable to any Expense Year.

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth in general major categories Landlord's
reasonable estimate (the "Estimate") of what the total amount of Direct Expenses
for the then-current Expense Year shall be and the estimated excess (the
"Estimated Excess") as calculated by comparing the Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Direct
Expenses for the Base Year.  The failure of Landlord to timely furnish the
Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary.  Thereafter, Tenant shall
pay, within thirty (30) days after receipt of the Estimate Statement, a fraction
of the Estimated Excess for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.  Throughout the
Lease Term Landlord shall maintain records with respect to Direct Expenses in
accordance with sound real estate management and accounting practices,
consistently applied.

./

-///

-21-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.  

4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied on a clearly-identified basis against Landlord or Landlord's property or
if the assessed value of Landlord's property is increased on a
clearly-identified basis by the inclusion therein of a value placed upon such
equipment, furniture, fixtures or any other personal property and if Landlord
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof but only under proper protest
if requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

4.5.2If the improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above; provided, however, Landlord and Tenant hereby acknowledge and agree that
to the extent the assessed value of the initial Improvements constructed in the
Premises pursuant to the Work Letter does not exceed One Hundred Twenty-Five and
No/100 Dollars ($125.00) per rentable square foot of the Premises, then the same
shall be deemed to conform to Landlord's "building standard".

4.5.3Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises, but only to the extent (i) through (iii) are excluded
from Tax Expenses as set forth in Section 4.2.5 above.

4.6Landlord's Records.  Upon Tenant's written request given not more than one
hundred eighty (180) days after Tenant's receipt of a Statement for a particular
Expense Year, and provided that Tenant is not then in economic default under
this Lease beyond the applicable notice and cure period provided in this Lease,
specifically including, but not limited to, the timely payment of Additional
Rent (whether or not a component thereof is the subject of the audit
contemplated herein and which payment may be paid under protest), Landlord shall
furnish Tenant with such reasonable supporting documentation pertaining to the
calculation of the Excess set forth in the Statement as Tenant may reasonably
request.  Landlord shall provide said documentation pertaining to the relevant
Excess to Tenant within sixty (60) days after Tenant's written request
therefor.  Within one hundred eighty (180) days after receipt of a Statement by
Tenant (the "Audit Period"), if Tenant disputes the amount of the Excess set
forth in the Statement, an independent certified public accountant (the “Tenant
CPA”) to the extent the Tenant CPA (A) is a member of a nationally or regionally
recognized certified public accounting firm which has previous experience in
auditing financial operating records of landlords of office buildings, and (B)
shall not then be providing primary accounting and/or lease administration
services to Tenant (C) is not working on a contingency fee basis [i.e., Tenant
must be billed based on the actual time and materials that are incurred by the
certified public accounting firm in the performance of the audit], and (D) shall
not, at the time Tenant hires such independent certified public accountant,
already be conducting an audit for another tenant in the Building and/or the
Project in connection with a review or audit by such other tenant of similar
expense records for the subject Expense Year(s)), designated and initially paid
for by Tenant, may, after reasonable notice to Landlord and at reasonable times,
audit Landlord's records with respect to the Excess set forth in the Statement
at Landlord's corporate offices, provided that (i) Tenant has paid all amounts
required to be paid under the applicable Estimate Statement and Statement, and
(ii) a copy of the audit agreement between Tenant and its particular certified
public accounting firm has been delivered to Landlord prior to the commencement
of the audit.  In connection with such audit, Tenant and Tenant's certified
public accounting firm must agree in advance to follow Landlord's reasonable
rules and procedures regarding an audit of the aforementioned Landlord records,
and shall execute a

./

-///

-22-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

commercially reasonable confidentiality agreement regarding such audit.  Any
audit report prepared by Tenant's certified public accounting firm shall be
delivered concurrently to Landlord and Tenant within the Audit Period.  Tenant's
failure to audit the amount of the Excess set forth in any Statement within the
Audit Period shall be deemed to be Tenant's approval of such Statement and
Tenant, thereafter, waives the right or ability to audit the amounts set forth
in such Statement absent fraud or material manifest error.  If after such audit,
Tenant still disputes such Excess, an audit to determine the proper amount shall
be made by an independent certified public accountant (the "Accountant")
mutually and reasonably selected by Landlord and Tenant; provided that if such
audit by the Accountant proves that the Direct Expenses in the subject Expense
Year were overstated (x) by less than two percent (2%), then the cost of the
Accountant, the cost of the Tenant CPA and the cost of such audits shall be paid
for solely by Tenant, (y) by an amount from two percent (2%) to five percent
(5%), then the cost of the Accountant, the reasonable cost of the Tenant CPA and
the cost of such audits shall be paid for by Landlord and Tenant equally (i.e.,
on a 50%-50% split basis), or (z) by more than five percent (5%), then the cost
of the Accountant, the reasonable cost of the Tenant CPA and the cost of such
audits shall be paid for solely by Landlord. If such audit reveals that Landlord
has over-charged Tenant, then within thirty (30) days after the results of such
audit are made available to Landlord, Landlord shall reimburse to Tenant the
amount of such over-charge.  Conversely, if the audit reveals that the Tenant
was under-charged, then within thirty (30) days after the results of such audit
are made available to Tenant, Tenant shall reimburse to Landlord the amount of
such under-charge.  Tenant hereby acknowledges that Tenant's sole right to audit
Landlord's records and to contest the amount of Direct Expenses payable by
Tenant shall be as set forth in this Section 4.6, and Tenant hereby waives any
and all other rights pursuant to applicable law to audit such records and/or to
contest the amount of Direct Expenses payable by Tenant.

ARTICLE 5

USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.

5.2Prohibited Uses.  The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care practitioners or service
organization to health care practitioners; (iv) schools or other training
facilities which are not ancillary to Tenant's business or corporate, executive
or professional office use; (v) retail or restaurant uses; or
(vi) communications firms such as radio and/or television stations.  Tenant
shall not allow occupancy density for the Premises which is greater than six
(6.0) persons per each one thousand (1,000) usable square feet.  Tenant further
covenants and agrees that it shall not use, or suffer or permit any person or
persons to use, the Premises or any part thereof for any use or purpose contrary
to the rules and regulations promulgated by Landlord from time to time ("Rules
and Regulations"), the current set of which (as of the date of this Lease) is
attached to this Lease as Exhibit D; or in violation of the laws of the United
States of America, the State of California, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project, including, without limitation,
any such laws, ordinances, regulations or requirements relating to hazardous
materials or substances, as those terms are defined by applicable laws now or
hereafter in effect; provided, however, Landlord shall not enforce, change or
modify the Rules and Regulations in a discriminatory manner and Landlord agrees
that the Rules and Regulations shall not be unreasonably modified or enforced in
a manner which will unreasonably interfere with the normal and customary conduct
of Tenant's business.  Tenant shall not do or permit anything to be done in or
about the Premises which will in any way damage the reputation of the Project or
obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper or unlawful  purpose, nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Premises.  

5.3CC&Rs.  Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project.  Additionally, Tenant acknowledges
that the Project

./

-///

-23-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

may be subject to any future covenants, conditions, and restrictions (the
"CC&Rs") which Landlord, in Landlord's discretion, deems reasonably necessary or
desirable, and Tenant agrees that this Lease shall be subject and subordinate to
such CC&Rs; provided, however, any such future CC&Rs shall not (i) materially
and adversely affect Tenant's rights under this Lease, (ii) adversely affect
Tenant's use of the Premises for the Permitted Use, or (iii) materially increase
Tenant's monetary obligations under this Lease (i.e., other than in a de minimis
manner).  Landlord shall have the right to require Tenant to execute and
acknowledge, within fifteen (15) business days of a request by Landlord, a
"Recognition of Covenants, Conditions, and Restriction," in a form substantially
similar to that attached hereto as Exhibit F, agreeing to and acknowledging the
CC&Rs.

ARTICLE 6

SERVICES AND UTILITIES

6.1Standard Tenant Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1Subject to reasonable changes implemented by Landlord and all governmental
rules, regulations and guidelines applicable thereto, Landlord shall provide
heating, ventilation and air conditioning ("HVAC") when necessary for normal
comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday
through Friday and 9:00 A.M. to 1:00 P.M. on Saturdays. (collectively, the
"Building Hours"), except for the date of observation of New Year's Day,
President's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day and, at Landlord's discretion, other locally or nationally
recognized holidays (collectively, the "Holidays").

6.1.2Landlord shall provide adequate electrical wiring and facilities and
electric power for normal general office use as determined by
Landlord.  Notwithstanding any provision to the contrary contained in this
Lease, Tenant shall pay directly to the utility company pursuant to the utility
company's separate meters (or to Landlord in the event Landlord provides
submeters instead of the utility company's meters), the cost of all electricity
provided to and/or consumed in the Premises (including normal and excess
consumption and including the cost of electricity to operate the HVAC air
handlers), which electricity shall be separately metered (as described above or
otherwise equitably allocated and directly charged by Landlord to Tenant and
other tenants of the Building).  Tenant shall pay such cost (including the cost
of such meters or submeters) within thirty (30) days after demand and as
Additional Rent under this Lease (and not as part of the Operating
Expenses).  Landlord shall designate the utility provider from time to time.

6.1.3As part of Operating Expenses, Landlord shall replace lamps, starters and
ballasts for Building standard lighting fixtures within the Premises.  In
addition, Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.

6.1.4Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.

6.1.5Landlord shall provide janitorial services to the Premises, except the date
of observation of the Holidays, in and about the Premises and window washing
services in a manner consistent with other Comparable Buildings.

6.1.6Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have at least one elevator
available at all other times.  Landlord shall provide nonexclusive freight
elevator service subject to scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

6.2Overstandard Tenant Use.  Tenant shall not, without Landlord's prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may

./

-///

-24-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

affect the temperature otherwise maintained by the air conditioning system or
increase the water normally furnished for the Premises by Landlord pursuant to
the terms of Section 6.1 of this Lease.  If such consent is given, Landlord
shall have the right to require installation of supplementary air conditioning
units or other facilities in the Premises, including supplementary or additional
metering devices, and the cost thereof, including the cost of installation,
operation and maintenance, increased wear and tear on existing equipment and
other similar charges, shall be paid by Tenant to Landlord upon billing by
Landlord.  If Tenant uses water, electricity, heat or air conditioning in excess
of that supplied by Landlord pursuant to Section 6.1 of this Lease, Tenant shall
pay to Landlord, upon billing, the cost of such excess consumption, the cost of
the installation, operation, and maintenance of equipment which is installed in
order to supply such excess consumption, and the cost of the increased wear and
tear on existing equipment caused by such excess consumption; and Landlord may
install devices to separately meter any increased use and in such event Tenant
shall pay the increased cost directly to Landlord, including the cost of such
additional metering devices.  Tenant's use of electricity shall never exceed the
capacity of the feeders to the Project or the risers or wiring installation, and
subject to the terms of Section 29.32, below, Tenant shall not install or use or
permit the installation or use of any computer or electronic data processing
equipment in the Premises, without the prior written consent of Landlord;
provided that Landlord agrees that the foregoing restriction shall not apply to
(i) general office use of printers and personal computers on the desktops of
Tenant's employees, and (ii) separately ventilated "computer" and/or "data
center" rooms approved and constructed by or for Tenant pursuant to the terms of
Exhibit B or Article 8.  If Tenant desires to use heat, ventilation or air
conditioning during hours other than those for which Landlord is obligated to
supply such utilities pursuant to the terms of Section 6.1 of this Lease, Tenant
shall give Landlord such prior notice, if any, as Landlord shall from time to
time establish as appropriate, of Tenant's desired use in order to supply such
utilities, and Landlord shall supply such utilities to Tenant at such hourly
cost to Tenant (which shall be treated as Additional Rent) as Landlord shall
from time to time establish, which amount is currently anticipated to total
Seventy-Five and No/100 Dollars ($75.00) per hour per full-floor zone.

6.3Interruption of Use.  Subject to Section 6.4, below, Tenant otherwise agrees
that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by breakage, repairs, replacements, or improvements, by any
strike, lockout or other labor trouble, by inability to secure electricity, gas,
water, or other fuel at the Building or Project after reasonable effort to do
so, by any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord's reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant's use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease.  Furthermore, Landlord shall not be
liable under any circumstances for a loss of, or injury to, property or for
injury to, or interference with, Tenant's business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure to furnish any of the services or utilities as set forth
in this Article 6.

6.4Abatement Event.  If (i) Landlord fails to perform the obligations required
of Landlord under the TCCs of this Lease, (ii) such failure causes all or a
portion of the Premises to be untenantable and unusable by Tenant, and
(iii) such failure relates to (A) the nonfunctioning of the heat, ventilation,
and air conditioning system in the Premises, the electricity in the Premises,
the nonfunctioning of the elevator service to the Premises, or (B) a failure to
provide access to the Premises, Tenant shall give Landlord notice (the "Initial
Notice"), specifying such failure to perform by Landlord (the "Abatement
Event"); provided, however, given Landlord's obligation under Article 7, as part
of its maintenance and repair obligations with regard to Building systems, the
parties agree that it will be a rebuttable presumption (barring reasonably
conclusive evidence to the contrary) that any failure to provide heat,
ventilation and air conditioning to the Premises HVAC distribution system, to
provide electricity to the point of entry to the Premises, and/or elevator
service between the Building lobby and the floors of the Building on which the
Premises are located, will be the result of a Landlord failure under sub-item
(i) hereinabove.  If Landlord has not cured such Abatement Event within five (5)
business days after the receipt of the Initial Notice, Tenant may deliver an
additional notice to Landlord (the "Additional Notice"), specifying such
Abatement Event and Tenant's intention to abate the payment of Rent under this
Lease.  If Landlord does not cure such Abatement Event within five (5) business
days of receipt of the Additional Notice, Tenant may, upon written notice to
Landlord, immediately abate Rent payable

./

-///

-25-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

under this Lease for that portion of the Premises rendered untenantable and not
used by Tenant, for the period beginning on the date five (5) business days
after the Initial Notice to the earlier of the date Landlord cures such
Abatement Event or the date Tenant recommences the use of such portion of the
Premises.  Such right to abate Rent shall be Tenant's sole and exclusive remedy
at law or in equity for an Abatement Event (as opposed to (x) any damage to the
property or injury to persons as addressed by Section 10.1 of this Lease, or
(y) any insured claims otherwise available to Tenant in accordance with Article
10 of this Lease).  Except as provided in this Section 6.4, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying Rent due
hereunder.

ARTICLE 7

REPAIRS

Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, equipment, interior window coverings, and furnishings
therein, and the floor or floors of the Building on which the Premises is
located, in good order, repair and condition at all times during the Lease Term.
In addition, Tenant shall, at Tenant's own expense, but under the supervision
and subject to the prior approval of Landlord, and within any reasonable period
of time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant; provided however, that, at Landlord's option, or
if Tenant fails to make such repairs, Landlord may, after written notice to
Tenant and Tenant's failure to repair within five (5) days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project, but in no event in excess of the percentage
set forth in Section 8.3 below) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and replacements forthwith upon being
billed for same.  Notwithstanding the foregoing, Landlord shall be responsible
for repairs to the exterior walls, foundation and roof of the Building, the
structural portions of the floors of the Building, and the systems and equipment
of the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith. Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
or additions to the Premises or to the Project or to any equipment located in
the Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant's use of, or access to, the Premises; provided that, with respect to
items (ii) and (iii) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant's use of, or access to, the
Premises.  Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building.  Landlord shall
provide notice of approval or disapproval of an Alterations request within ten
(10)

./

-///

-26-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

business days following the receipt of such Alterations request.  Landlord's
failure to provide approval or disapproval within said ten (10) business day
period shall not be deemed approval or disapproval.  In such event, Tenant may
deliver a second request for approval at the expiration of said ten (10)
business day period setting forth such failure containing the following sentence
at the top of such notice in bold, capitalized font at least twelve (12) points
in size:  "LANDLORD'S FAILURE TO RESPOND TO THIS NOTICE WITHIN TEN (10) DAYS
SHALL RESULT IN LANDLORD'S DEEMED APPROVAL OF TENANT'S ALTERATIONS REQUEST" (the
"Alterations Reminder Notice").  Thereafter, Landlord's failure to provide
approval or disapproval within ten (10) days following Landlord's receipt of a
Alterations Reminder Notice shall conclusively be deemed approval of Tenant's
Alteration as presented.  Notwithstanding the foregoing, Tenant shall be
permitted to make Alterations following ten (10) business days' notice to
Landlord, but without Landlord's prior consent, to the extent that such
Alterations do not (i) adversely affect the systems and equipment of the
Building, exterior appearance of the Building, or structural aspects of the
Building, (ii) adversely affect the value of the Premises or Building,
(iii) require a building or construction permit, or (iv) cost more than One
Hundred Thousand and 00/100 Dollars ($100,000.00) for a particular job of work
(the "Cosmetic Alterations").  The construction of the initial improvements to
the Premises shall be governed by the terms of the Work Letter and not the terms
of this Article 8.

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors reasonably approved by Landlord, and any removal
and/or restoration obligations required to be performed pursuant to the TCCs of
Section 8.5 of this Lease.  If Landlord shall give its consent, the consent
shall be deemed conditioned upon Tenant acquiring a permit to do the work from
appropriate governmental agencies, if required, the furnishing of a copy of such
permit to Landlord prior to the commencement of the work, and the compliance by
Tenant with all conditions of said permit in a prompt and expeditious
manner.  If such Alterations will involve the use of or disturb hazardous
materials or substances existing in the Premises, Tenant shall notify Landlord
prior to performing such Alterations and comply with Landlord's rules and
regulations concerning such hazardous materials or substances.  Tenant shall
construct such Alterations and perform such repairs in a good and workmanlike
manner, in conformance with any and all applicable federal, state, county, local
or municipal laws, ordinances, rules and regulations and pursuant to a valid
building permit, issued by the city in which the Building is located (or other
applicable governmental authority), all in conformance with Landlord's
construction rules and regulations; provided, however, that prior to commencing
to construct any Alteration, Tenant shall meet with Landlord to discuss
Landlord's design parameters and code compliance issues.  In the event Tenant
performs any Alterations in the Premises which require or give rise to
governmentally required changes to the "Base Building," as that term is defined
below, then Landlord shall, at Tenant's expense, make such changes to the Base
Building.  Since all or a portion of the Project is or may become in the future
certified under the LEED rating system (or other applicable certification
standard) (all in Landlord's sole and absolute discretion), Tenant expressly
acknowledges and agrees that without limitation as to other grounds for Landlord
withholding its consent to any proposed Alteration, Landlord shall have the
right to withhold its consent to any proposed Alteration in the event that such
Alteration is not compatible with such certification or recertification of the
Project under such LEED rating system (or other applicable certification
standard).  The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises is located.  In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project. Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment to the
extent they are disturbing labor harmony with the workforce or trades engaged in
performing other work, labor or services in or about the Building or the Common
Areas; provided, however, prior to any such cessation, Landlord and Tenant shall
use commercially reasonable efforts to establish protocols to attempt to
reestablish and maintain labor harmony.  In addition to Tenant's obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County of San Diego in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and as a condition precedent to
the enforceability and validity of Landlord's consent, Tenant shall deliver to
the management

./

-///

-27-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

office for the Project a reproducible copy of the "as built" and CAD drawings of
the Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.

8.3Payment for Improvements.  With respect to payments to be made to Tenant's
contractors for any Alterations, Tenant shall (i) comply with Landlord's
requirements for final lien releases and waivers in connection with Tenant's
payment for work to contractors, and (ii) sign Landlord's standard contractor's
rules and regulations.  If Tenant orders any work directly from Landlord, Tenant
shall pay Landlord an oversight fee equal to three percent (3%) of the cost of
the work to compensate Landlord for all overhead, general conditions, fees and
other costs and expenses arising from Landlord's involvement with such work.  If
Tenant does not order any work directly from Landlord, Tenant shall reimburse
Landlord for Landlord's reasonable, actual, out-of-pocket costs and expenses
actually incurred in connection with Landlord's review of such work to the
extent the same do not exceed three percent (3%) of the cost of such work.

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's Risk" insurance in an amount reasonably approved
by Landlord covering the construction of such Alterations, and such other
insurance as Landlord may reasonably require, it being understood and agreed
that all of such Alterations shall be insured by Tenant pursuant to Article 10
of this Lease immediately upon completion thereof.  In addition, Landlord may,
in its reasonable discretion, require Tenant to obtain a lien and completion
bond or some alternate form of security satisfactory to Landlord in an amount
sufficient to ensure the lien-free completion of such Alterations and naming
Landlord as a co-obligee.

8.5Landlord's Property.  Landlord and Tenant hereby acknowledge and agree that
(i) all Alterations, improvements, fixtures, equipment and/or appurtenances
which may be installed or placed in or about the Premises (excluding Tenant's
removable trade fixtures, furniture or non-affixed office equipment), from time
to time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord, and (ii) the "Improvements" (as that term
is defined in Section 1 of the Work Letter) to be constructed in the Premises
pursuant to the TCCs of the Work Letter shall, upon completion of the same, be
and become a part of the Premises and the property of Landlord.  Furthermore,
Landlord may, by written notice to Tenant prior to the end of the Lease Term, or
given following any earlier termination of this Lease, require Tenant, at
Tenant's expense, to remove any Alterations, Cosmetic Alterations or other
improvements in the Premises (unless and to the extent timely identified by
Landlord as a Non-Conforming Improvement in accordance with Section 2.3 of the
Work Letter, excluding the initial Improvements), and to repair any damage to
the Premises and Building caused by such removal and return the affected portion
of the Premises to a building standard improved condition as determined by
Landlord; provided, however, if, in connection with its notice to Landlord with
respect to any such Alterations or Cosmetic Alterations, (x) Tenant requests
Landlord's decision with regard to the removal of such Alterations or Cosmetic
Alterations, and (y) Landlord thereafter agrees in writing to waive the removal
requirement with regard to such Alterations or Cosmetic Alterations, then Tenant
shall not be required to so remove such Alterations or Cosmetic Alterations;
provided further, however, that if Tenant requests such a determination from
Landlord and Landlord, within ten (10) business days following Landlord's
receipt of such request from Tenant with respect to Alterations or Cosmetic
Alterations, fails to address the removal requirement with regard to such
Alterations or Cosmetic Alterations, Landlord shall be deemed to have agreed to
waive the removal requirement with regard to such Alterations or Cosmetic
Alterations.  Notwithstanding the foregoing, Landlord may only require the
removal of any Alterations and improvements to the extent the same consist of
non-typical general office use improvements or otherwise fail to conform with
then-applicable Building Standard improvements.  If Tenant fails to complete
such removal and/or to repair any damage caused by the removal of any
Alterations or improvements in the Premises, and/or to return the affected
portion of the Premises to a building standard improved condition as determined
by Landlord, then at Landlord's option, either (A) Tenant shall be deemed to be
holding over in the Premises and Rent shall continue to accrue in accordance
with the terms of Article 16, below, until such work shall be completed, and/or
(B) Landlord may do so and may charge the cost thereof to Tenant.  Tenant hereby
protects, defends, indemnifies and holds Landlord harmless from any liability,
cost, obligation, expense or claim of lien in any manner relating to the
installation, placement, removal or financing of any such Alterations (unless
and to the extent Landlord has agreed that any such

./

-///

-28-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Alterations may remain in the Premises as more particularly set forth in this
Section 8.5, above), improvements, fixtures and/or equipment in, on or about the
Premises (unless and to the extent timely identified by Landlord as a
Non-Conforming Improvement in accordance with Section 2.3 of the Work Letter,
excluding the initial Improvements), which obligations of Tenant shall survive
the expiration or earlier termination of this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant (excluding the initial Improvements constructed in
accordance with Exhibit B), and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least fifteen (15) business days (or in the case of Cosmetic Alterations, at
least ten (10) days), prior to the commencement of any such work on the Premises
(or such additional time as may be necessary under applicable laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1Indemnification and Waiver.  Except in connection with the gross negligence
or willful misconduct of Landlord or Landlord Parties (as that term is defined
hereinbelow), Tenant hereby assumes all risk of damage to property or injury to
persons in, upon or about the Premises from any cause whatsoever and agrees that
Landlord, its partners, subpartners and their respective officers, agents,
servants, employees, and independent contractors (collectively, "Landlord
Parties") shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant.  Except in connection with the gross negligence or
willful misconduct of Landlord or Landlord Parties and/or the waiver of
subrogation provided below, Tenant shall indemnify, defend, protect, and hold
harmless the Landlord Parties from and against any and all loss, cost, damage,
expense and liability (including without limitation court costs and reasonable
attorneys' fees) incurred in connection with or arising from: (a) any causes in,
on or about the Premises; (b) the use or occupancy of the Premises by Tenant or
any person claiming under Tenant; (c) any activity, work, or thing done, or
permitted or suffered by Tenant in or about the Premises; (d) any acts,
omission, or negligence of Tenant or any person claiming under Tenant, or the
contractors, agents, employees, invitees, or visitors of Tenant or any such
person, in, on or about the Project (collectively, "Tenant Parties"); (e) any
breach, violation, or non-performance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees, or visitors of Tenant or
any such person of any term, covenant, or provision of this Lease or any law,
ordinance, or governmental requirement of any kind; (f) any injury or damage to
the person, property, or business of Tenant, its employees, agents, contractors,
invitees, visitors, or any other person entering upon the Premises under the
express or implied invitation of Tenant; or (g) the placement of any personal
property or other items within the Premises.  Should Landlord be named as a
defendant in any suit brought against Tenant in connection with or arising out
of Tenant's occupancy of the Premises, and for which Tenant is required to
indemnify Landlord under the preceding sentence, Tenant shall pay to Landlord
its costs and expenses reasonably

./

-///

-29-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

incurred in such suit, including without limitation, its actual professional
fees such as appraisers', accountants' and attorneys' fees.  Subject to Tenant's
indemnification obligations set forth above and the waiver of subrogation
provided below, Landlord shall indemnify, defend, protect, and hold harmless
Tenant from any and all loss, cost, damage, expense, and liability (including,
without limitation, court costs and reasonable attorneys' fees) to the extent
arising from the gross negligence or willful misconduct of Landlord or the
Landlord Parties in, on or about the Project either prior to or during the Lease
Term, provided that the terms of the foregoing indemnity shall not apply to the
negligence or willful misconduct of Tenant.  Notwithstanding anything to the
contrary set forth in this Lease, either party's agreement to defend and
indemnify the other party as set forth in this Section 10.1 shall be ineffective
to the extent the matters for which such party agreed to defend and indemnify
the other party are covered by insurance required to be carried by the
non-indemnifying party pursuant to this Lease.  Further, Tenant's agreement to
indemnify Landlord and Landlord's agreement to indemnify Tenant, each pursuant
to this Section 10.1 is not intended and shall not relieve any insurance carrier
of its obligations under policies required to be carried by Tenant or Landlord
pursuant to the provisions of this Lease, to the extent such policies cover the
matters subject to the parties' respective indemnification obligations; nor
shall they supersede any inconsistent agreement of the parties set forth in any
other provision of this Lease.  The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.

10.2 Landlord's Fire and Casualty Insurance.  Landlord shall carry commercial
general liability insurance with respect to the Buildings during the Lease Term,
and shall further insure the Buildings during the Lease Term against loss or
damage due to fire and other casualties covered within the classification of
fire and extended coverage, vandalism coverage and malicious mischief, sprinkler
leakage, water damage and special extended coverage.  Such insurance shall be
written on an "all risks" of physical loss or damage basis for full replacement
value of the Buildings, and shall be issued by an insurance company having a
rating of not less than A-X in Best's Insurance Guide or which is otherwise
reasonably acceptable to Tenant and licensed to do business in the State of
California.  Such coverage shall be in such amounts, from such companies, and on
such other terms and conditions, as Landlord may from time to time reasonably
determine.  Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Buildings or the ground or underlying lessors of the  Buildings, or any
portion thereof.  Notwithstanding the foregoing provisions of this Section 10.2,
the coverage and amounts of insurance carried by Landlord in connection with the
Buildings shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings, and Worker's Compensation and Employer's Liability coverage as
required by applicable law.  Tenant shall, at Tenant's expense, comply with all
insurance company requirements pertaining to the use of the Premises.  If
Tenant's conduct or use of the Premises for other than typical office purposes
causes any material increase in the premium for such insurance policies then
Tenant shall reimburse Landlord for any such increase. Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3Tenant's Insurance.  Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts.  The required evidence of coverage
must be delivered to Landlord on or before the date required under
Section 10.4(I) sub-sections (x) and (y), or Section 10.4(II) below (as
applicable).  Such policies shall be for a term of at least one (1) year, or the
length of the remaining term of this Lease, whichever is less.

10.3.1Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant's operations, occupancy or maintenance of or from the Premises and all
areas appurtenant thereto.  Such insurance shall be written on an "occurrence"
basis.  Landlord and any other party the Landlord so specifies that has a
material financial interest in the Project, including Landlord's managing agent,
ground lessor and/or lender, if any, shall be named as additional insureds as
their interests may appear using Insurance Service Organization's form CG2011 or
a comparable form approved by Landlord.  Tenant shall provide an endorsement or
policy excerpt showing that Tenant's coverage

./

-///

-30-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

is primary and any insurance carried by Landlord shall be excess and
non-contributing.  The coverage shall also be extended to include damage caused
by heat, smoke or fumes from a hostile fire.  The policy shall not contain any
intra-insured exclusions as between insured persons or organizations.  This
policy shall include coverage for all liabilities assumed under this Lease as an
insured contract for the performance of all of Tenant's indemnity obligations
under this Lease.  The limits of said insurance shall not, however, limit the
liability of Tenant nor relieve Tenant of any obligation hereunder.  Limits of
liability insurance shall not be less than the following; provided, however,
such limits may be achieved through the use of an Umbrella/Excess Policy:

 

Bodily Injury and

Property Damage Liability

$7,000,000 each occurrence

 

Personal Injury and Advertising Liability

$7,000,000 each occurrence

Tenant Legal Liability/Damage to Rented Premises Liability

$2,000,000.00

10.3.2Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements, and any other improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
"Original Improvements"), and (iii) all Alterations performed in the
Premises.  Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, (b) water
damage from any cause whatsoever, including, but not limited to, sprinkler
leakage, bursting, leaking or stoppage of any pipes, explosion, and backup or
overflow from sewers or drains, and (c) terrorism (to the extent such terrorism
insurance is available as a result of the Terrorism Risk Insurance Program
Reauthorization Act of 2005 (Pub.  l.  109‑144), and the Terrorism Risk
Insurance Program Reauthorization Act of 2007 (Pub.  L.  110‑160, 121
Stat.  183), any successor statute or regulation, or is otherwise available at
commercially reasonable rates).

10.3.2.1Increase in Project's Property Insurance.  Tenant shall pay for any
increase in the premiums for the property insurance of the Project if said
increase is caused by Tenant's acts, omissions, use or occupancy of the Premises
(other than Tenant's general office use of the Premises consistent with a
first-class office building).

10.3.2.2Property Damage.  Tenant shall use the proceeds from any such insurance
for the replacement of personal property, trade fixtures, Improvements, Original
Improvements and Alterations.

10.3.2.3No Representation of Adequate Coverage.  Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant's property, business operations or
obligations under this Lease.

10.3.2.4Property Insurance Subrogation.  Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder.  The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers.  Landlord and Tenant hereby represent
and warrant that their respective "all risk" property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against Landlord and/or any of the Landlord Parties
or Tenant and/or any of the Tenant Parties (as the case may be) in connection
with any property loss risk thereby insured against.  Tenant will cause all
subtenants and licensees of the Premises claiming by, under, or through Tenant
to execute and deliver to Landlord a waiver of claims similar to the

./

-///

-31-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

waiver in this Section 10.3.2.4 and to obtain such waiver of subrogation rights
endorsements.  If either party hereto fails to maintain the waivers set forth in
items (i) and (ii) above, the party not maintaining the requisite waivers shall
indemnify, defend, protect, and hold harmless the other party for, from and
against any and all claims, losses, costs, damages, expenses and liabilities
(including, without limitation, court costs and reasonable attorneys' fees)
arising out of, resulting from, or relating to, such failure.  

10.3.3Business Income Interruption for one year (1) plus Extra Expense insurance
in such amounts as will reimburse Tenant for actual direct or indirect loss of
earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.

10.3.5Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) be issued by an insurance company having
an AM Best rating of not less than A‑X (or to the extent AM Best ratings are no
longer available, then a similar rating from another comparable rating agency),
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California, (ii) be in form and content reasonably acceptable to
Landlord and complying with the requirements of Section 10.3 (including,
Sections 10.3.1 through 10.3.5), (iii) Tenant shall not do or permit to be done
anything which invalidates the required insurance policies, and (iv) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days' prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing.  Tenant shall deliver said policy or policies or certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) five (5) business days
after the renewal of such policies.  In the event Tenant shall fail to procure
such insurance, or to deliver such policies or certificates and applicable
endorsements, Landlord may, at its option, after written notice to Tenant and
Tenant's failure to obtain such insurance within five (5) days thereafter,
procure such policies for the account of Tenant and the sole benefit of
Landlord, and the cost thereof shall be paid to Landlord after delivery to
Tenant of bills therefor.

10.5Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord.

10.6Third-Party Contractors.  Tenant shall obtain and deliver to Landlord, Third
Party Contractor's certificates of insurance and applicable endorsements at
least seven (7) business days prior to the commencement of work in or about the
Premises by any vendor or any other third-party contractor (collectively, a
"Third Party Contractor").  All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by
Section 10.3.1 above and this Section 10.6, (b) provide a waiver of subrogation
in favor of Landlord under such Third Party Contractor's commercial general
liability insurance, (c) be primary and any insurance carried by Landlord shall
be excess and non-contributing, and (d) comply with Landlord's reasonable
minimum insurance requirements.  

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1Repair of Damage to Premises by Landlord.  If the Base Building or any
Common Areas serving or providing access to the Premises shall be damaged by a
fire or any other casualty (collectively, a "Casualty"), Landlord shall promptly
and diligently, subject to reasonable

./

-///

-32-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

delays for insurance adjustment or other matters beyond Landlord's reasonable
control, and subject to all other terms of this Article 11, restore the Base
Building and such Common Areas.  Such restoration shall be to substantially the
same condition of the Base Building and the Common Areas prior to the Casualty,
except for modifications required by zoning and building codes and other laws or
by the holder of a mortgage on the Building or Project or any other
modifications to the Common Areas deemed desirable by Landlord, which are
consistent with the character of the Project, provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired.  Tenant shall promptly notify Landlord upon the occurrence of any
damage to the Premises resulting from a Casualty, and Tenant shall promptly
inform its insurance carrier of any such damage.  Upon notice (the "Landlord
Repair Notice") to Tenant from Landlord, Tenant shall assign to Landlord (or to
any party designated by Landlord) all insurance proceeds payable to Tenant under
Tenant's insurance required under Section 10.3 of this Lease relating to work to
be performed by Landlord, and Landlord shall repair any injury or damage to the
Improvements and the Original Improvements installed in the Premises and shall
return such Improvements and the Original Improvements to their original
condition; provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds received by Landlord from Tenant's insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord's commencement of repair of the damage.  In the
event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the Casualty becomes known to Landlord, but
provided that Landlord has delivered notice to Tenant that Landlord intends to
restore the Base Building and such Common Areas, Tenant shall, at its sole cost
and expense, repair any injury or damage to the Improvements and the Original
Improvements installed in the Premises and shall return such Improvements and
Original Improvements to their original condition, subject to reasonable delays,
if any, for insurance adjustment or other matters beyond Tenant's reasonable
control, or due to Landlord's restoration of the Base Building and such Common
Areas.  Whether or not Landlord delivers a Landlord Repair Notice, prior to the
commencement of construction, Tenant shall submit to Landlord, for Landlord's
review and approval, all plans, specifications and working drawings relating
thereto, and Landlord shall select the contractors to perform such improvement
work.  Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant's business resulting in any way from such
damage or the repair thereof; provided however, that if such Casualty shall have
damaged the Premises or Common Areas necessary to Tenant's occupancy, and the
Premises is not occupied by Tenant as a result thereof, then during the time and
to the extent the Premises is unfit for occupancy, the Rent shall be abated in
proportion to the ratio that the amount of rentable square feet of the Premises
which is unfit for occupancy for the purposes permitted under this Lease bears
to the total rentable square feet of the Premises.  In the event that Landlord
shall not deliver the Landlord Repair Notice, Tenant's right to rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Landlord to be the date Tenant should have completed
repairs to the Premises assuming Tenant used reasonable due diligence in
connection therewith.

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage (provided that Landlord shall use commercially
reasonable efforts to make such notification as soon as reasonably practicable),
such notice to include a termination date giving Tenant sixty (60) days to
vacate the Premises, but Landlord may so elect only if the Building or Project
shall be damaged by Casualty, whether or not the Premises is affected, and one
or more of the following conditions is present: (i) in Landlord's reasonable
judgment, repairs cannot reasonably be completed within  two hundred seventy
(270) days after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the holder of any
mortgage on the Building or Project or ground lessor with respect to the
Building or Project shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be; (iii) the damage is not fully covered by Landlord's
insurance policies; (iv) Landlord decides to rebuild the Building or Common
Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twelve (12) months of the
Lease Term; or (vi) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project;
provided, however, that if the Premises and/or access thereto are materially
damaged by Casualty, and Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and either the
repairs cannot, in the reasonable opinion of Landlord, be completed within two
hundred eighty (270) days after being

./

-///

-33-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

commenced or the damage occurs during the last twelve (12) months of the Lease
Term, Tenant may elect, no earlier than sixty (60) days after the date of the
damage and not later than ninety (90) days after the date of such damage, to
terminate this Lease by written notice to Landlord effective as of the date
specified in the notice, which date shall not be less than thirty (30) days nor
more than sixty (60) days after the date such notice is given by
Tenant.  Furthermore, if neither Landlord nor Tenant has terminated this Lease,
and the repairs are not actually completed within sixty (60) days of the date
that Landlord originally estimated for completion in "Landlord's Repair Estimate
Notice" (as that term is defined hereinbelow), then Tenant shall have the right
to terminate this Lease during the first five (5) business days of each calendar
month following the end of such period until such time as the repairs are
complete, by notice to Landlord (the "Damage Termination Notice"), effective as
of a date set forth in the Damage Termination Notice (the "Damage Termination
Date"), which Damage Termination Date shall not be less than ten (10) business
days following the end of each such month.  Notwithstanding the foregoing, if
Tenant delivers a Damage Termination Notice to Landlord, then Landlord shall
have the right to suspend the occurrence of the Damage Termination Date for a
period ending thirty (30) days after the Damage Termination Date set forth in
the Damage Termination Notice by delivering to Tenant, within five (5) business
days of Landlord's receipt of the Damage Termination Notice, a certificate of
Landlord's contractor responsible for the repair of the damage certifying that
it is such contractor's good faith judgment that the repairs shall be
substantially completed within thirty (30) days after the Damage Termination
Date.  If repairs shall be substantially completed prior to the expiration of
such thirty-day period, then the Damage Termination Notice shall be of no force
or effect, but if the repairs shall not be substantially completed within such
thirty-day period, then this Lease shall terminate upon the expiration of such
thirty-day period.  At any time, from time to time, after the date occurring
sixty (60) days after the date of the damage, Tenant may request that Landlord
inform Tenant of Landlord's reasonable opinion of the date of completion of the
repairs and Landlord shall respond to such request within five (5) business days
("Landlord's Repair Estimate Notice").  Notwithstanding the provisions of this
Section 11.2, Tenant shall have the right to terminate this Lease under this
Section 11.2 only if each of the following conditions is satisfied: (a) the
damage to the Project by Casualty was not caused by the gross negligence or
intentional act of Tenant or its partners or subpartners and their respective
officers, agents, servants, employees, and independent contractors; (b) Tenant
is not then in default under this Lease; (c) as a result of the damage, Tenant
cannot reasonably conduct business from the Premises; and, (d) as a result of
the damage to the Project, Tenant does not occupy or use the Premises at
all.  In the event this Lease is terminated in accordance with the terms of this
Section 11.2, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under items (ii) and (iii) of Section 10.3.2 of this Lease.  

11.3Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies

./

-///

-34-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

by Landlord from Tenant after the termination of this Lease shall in any way
alter the length of the Lease Term or of Tenant's right of possession hereunder,
or after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.  No payment of monies by Tenant to Landlord
hereunder shall in and of itself constitute a waiver of Tenant's express rights
of audit and reconciliation as set forth in Article 4 of this Lease or of
abatement or reimbursement otherwise expressly set forth in this Lease.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority; provided, however,
that Landlord shall only so terminate this Lease to the extent (i) the Building,
or corresponding portions of the Project parking facility and/or the Project,
are substantially and materially affected by the taking, and (ii) Landlord
terminates the leases of all other tenants in the Building similarly affected by
such taking.  If more than twenty-five percent (25%) of the rentable square feet
of the Premises is taken, or if more than twenty five percent (25%) of the
parking available to Tenant is taken, or if access to the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses and specific injury
to Tenant's business including loss of the value of Tenant's leasehold estate,
so long as such claims do not demonstrably diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination.  If any part of the Premises
shall be taken, and this Lease shall not be so terminated, the Rent shall be
proportionately abated.  Tenant hereby waives any and all rights it might
otherwise have pursuant to Section 1265.130 of The California Code of Civil
Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee").  If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective

./

-///

-35-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

date of the Transfer, which shall not be less than thirty (30) days nor more
than one hundred eighty (180) days after the date of delivery of the Transfer
Notice, (ii) a description of the portion of the Premises to be transferred (the
"Subject Space"), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the "Transfer Premium", as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord's standard Transfer
documents in connection with the documentation of such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information reasonably required by Landlord
which will enable Landlord to determine the financial responsibility, character,
and reputation of the proposed Transferee, nature of such Transferee's business
and proposed use of the Subject Space and (v) an executed estoppel certificate
from Tenant in the form attached hereto as Exhibit E.  Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a default by Tenant
under this Lease.  Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's review and processing fees, as well as any
reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, within thirty (30) days after written request by Landlord, provided,
however, in no event shall any such 'fees exceed Two Thousand Five Hundred and
No/100 Dollars ($2,500.00) in the aggregate per proposed Transfer for Transfers
in the ordinary course of business.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice.  Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project as
reflected by the then existing tenants of the Project with respect to comparable
space, and of the Comparable Buildings;

14.2.2The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;

14.2.3The Transferee is either a governmental agency or instrumentality thereof;

14.2.4The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

14.2.6The terms of the proposed Transfer will allow the Transferee to exercise a
right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right); or

14.2.7Provided that Landlord has then-available space in the Project reasonably
capable of satisfying the proposed Transferee's requirements, either the
proposed Transferee, or any person or entity which directly or indirectly,
controls, is controlled by, or is under common control with, the proposed
Transferee, (i) occupies space in the Project at the time of the request for
consent, or (ii) is negotiating with Landlord to lease space in the Project at
such time, or (iii) has negotiated with Landlord during the three (3)-month
period immediately preceding the Transfer Notice; or

14.2.8The Transferee does not intend to (i) occupy the entire Premises in
connection with an assignment, or (ii) occupy the entire sublease portion of the
Premises in connection with a sublease, and to conduct its business therefrom
for a substantial portion of the term of the Transfer.

./

-///

-36-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six (6)-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives the provisions of Section 1995.310 of the California
Civil Code, or any successor statute, and all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee.  Tenant shall obtain a contractual agreement or waiver from
each proposed Transferee to not assert any claim of damages against Landlord for
a purportedly wrongful withholding by Landlord of its consent; provided,
however, to the extent Tenant fails to secure such agreement, Tenant shall
indemnify, defend and hold harmless Landlord from any and all liability, losses,
claims, damages, costs, expenses, causes of action and proceedings involving any
third party or parties (including without limitation Tenant's proposed subtenant
or assignee) who claim they were damaged by Landlord's wrongful withholding or
conditioning of Landlord's consent.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, as and when received by Tenant from such
Transferee.  "Transfer Premium" shall mean all rent, additional rent or other
consideration payable by such Transferee in connection with the Transfer in
excess of the Rent and Additional Rent payable by Tenant under this Lease during
the term of the Transfer on a per rentable square foot basis if less than all of
the Premises is transferred, after deducting the reasonable expenses incurred by
Tenant for (i) any changes, alterations and improvements to the Premises in
connection with the Transfer, (ii) any free base rent or other economic
concessions reasonably provided to the Transferee, (iii) any brokerage
commissions in connection with the Transfer, (iv) any legal fees incurred in
connection with the Transfer, and (v) any other reasonable third-party cost
actually incurred in good faith in connection with the Transfer. "Transfer
Premium" shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such
Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within ten (10) business days after receipt of any
Transfer Notice, to recapture the Subject Space to the extent the proposed
Transfer is for either (i) an assignment of the Lease, or (ii) a sublease of the
designated Subject Space for all (or substantially all) of the remaining Lease
Term.  Such recapture notice shall cancel and terminate this Lease with respect
to the Subject Space as of the date stated in the Transfer Notice as the
effective date of the proposed Transfer until the last day of the term of the
Transfer as set forth in the Transfer Notice (or at Landlord's option, shall
cause the Transfer to be made to Landlord or its agent, in which case the
parties shall execute the Transfer documentation promptly thereafter); provided,
however, Tenant shall have the right, by writing to Landlord delivered within
five (5) business days following its receipt of Landlord's recapture notice, to
rescind the corresponding Transfer Notice.  In the event of a recapture by
Landlord (i.e., following a recapture election by Landlord without a
corresponding rescission by Tenant of its Transfer Notice), if this Lease shall
be canceled with respect to less than the entire Premises, the Rent reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Tenant in proportion to the number of rentable square feet contained
in the Premises, and this Lease as so amended shall continue thereafter in full
force and effect, and upon request of either

./

-///

-37-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

party, the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner to recapture the Subject Space
under this Section 14.4, then, provided Landlord has consented to the proposed
Transfer, Tenant shall be entitled to proceed to Transfer the Subject Space to
the proposed Transferee, subject to provisions of this Article 14.

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject
Space.  Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than  three percent (3%), Tenant shall pay Landlord's costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Deemed Consent Transfers.  Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange, (C) an assignment of the Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, or (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, shall not be deemed a Transfer requiring

./

-///

-38-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Landlord's consent under this Article 14 (any such assignee or sublessee
described in items (A) through (D) of this Section 14.8 hereinafter referred to
as a "Permitted Transferee"), provided that (i) Tenant shall use commercially
reasonable, diligent efforts to deliver to Landlord, at least fifteen (15) days
prior to the effective date of any such assignment or sublease (or as soon as is
thereafter practicable or legally permitted pursuant to applicable law and/or
applicable disclosure restrictions imposed by the SEC or similar regulatory
agency) and promptly supplies Landlord with any documents or information
reasonably requested by Landlord regarding such Transfer or Permitted Transferee
as set forth above, (ii) Tenant is not in default, beyond the applicable notice
and cure period, and such assignment or sublease is not a subterfuge by Tenant
to avoid its obligations under this Lease, (iii) such Permitted Transferee shall
be of a character and reputation consistent with the quality of the Building,
(iv) such Permitted Transferee shall have a tangible net worth (not including
goodwill as an asset) computed in accordance with generally accepted accounting
principles ("Net Worth") at least equal to the  lesser of (1) the Net Worth of
Original Tenant on the date of this Lease, and (2) the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or sublease,
(v) no assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability of such Permitted Transferee under either an assignment
or sublease shall be joint and several with Tenant.  An assignee of Tenant's
entire interest in this Lease who qualifies as a Permitted Transferee may also
be referred to herein as a "Permitted Transferee Assignee." "Control," as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of more than fifty percent
(50%) of the voting interest in, any person or entity.

14.9Occupancy by Others.  Notwithstanding any contrary provision of this
Article 14, Tenant shall have the right without the payment of a Transfer
Premium, and without the receipt of Landlord's consent, but on prior notice to
Landlord, to permit the occupancy of up to ten percent (10%) of the usable
square feet of the Premises in the aggregate to any individual(s) or entities
with a business relationship with Tenant (which business relationship is not
created solely in order to allow occupancy of the Premises under this
Section 14.9), on and subject to the following conditions: (i) such individuals
or entities shall not be permitted to occupy a separately demised portion of the
Premises which contains an entrance to such portion of the Premises other than
the primary entrance to the Premises; (ii) all such individuals or entities
shall be of a character and reputation consistent with the quality of the then
existing tenants of the Building and Project and shall not cause Landlord to be
in violation of any lease of space in the Project; and (iii) such occupancy
shall not be a subterfuge by Tenant to avoid its obligations under this Lease or
the restrictions on Transfers pursuant to this Article 14.  Tenant shall
promptly supply Landlord with any documents or information reasonably requested
by Landlord regarding any such individuals or entities.  Any occupancy permitted
under this Section 14.9 shall not be deemed a Transfer under this Article
14.  Notwithstanding the foregoing, no such occupancy shall relieve Tenant from
any obligations or liability under this Lease.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and

./

-///

-39-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

condition as when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, reasonable wear and tear and repairs which are specifically made
the responsibility of Landlord hereunder excepted.  Upon such expiration or
termination, in addition to Tenant's obligations under Sections 29.32 and 29.33,
below, Tenant shall, without expense to Landlord, remove or cause to be removed
from the Premises all debris and rubbish, and such items of furniture,
equipment, business and trade fixtures, free-standing cabinet work, server and
telephone equipment, movable partitions and other articles of personal property
owned by Tenant or installed or placed by Tenant at its expense in the Premises,
and such similar articles of any other persons claiming under Tenant, as
Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable (a) for the first month of such holding
over, at a monthly rate of […***…] of the Base Rent applicable during the last
rental period of the Lease Term under this Lease, (b) thereafter, at a monthly
rate of […***…] of the Base Rent applicable during the last rental period of the
Lease Term under this Lease.  Such month-to-month tenancy shall be subject to
every other applicable term, covenant and agreement contained herein.  If Tenant
holds over after the expiration of the Lease Term without the express written
consent of Landlord, such tenancy shall be a tenancy at sufferance, and shall
not constitute a renewal hereof or an extension for any further term, and in
such case daily damages in any action to recover possession of the Premises
shall be calculated at a daily rate equal to the greater of (i) either (x) for
the first month of such holding over, […***…], and (x) thereafter […***…] of the
Base Rent applicable during the last rental period of the Lease Term under this
Lease (calculated on a per diem basis) or (ii) the fair market rental rate for
the Premises as of the commencement of such holdover period.   Notwithstanding
the foregoing, Tenant shall have the one-time right, upon written notice (the
"Permitted Holdover Notice") to Landlord not less than twelve (12) months prior
to the expiration of the then Lease Term, to extend the Lease Term for a period
of up to […***…] (as so designated, the "Permitted Holdover Term"), in which
case the Rent payable by Tenant during such Permitted Holdover Term shall equal
(i) […***…] of the Rent applicable during the last rental period of the Lease
Term under this Lease for the first […***…] months of such Permitted Holdover
Term, (ii) […***…] of the Rent applicable during the last rental period of the
Lease Term under this Lease for the next occurring […***…] of such Permitted
Holdover Term (i.e., months 3, 4 and 5), and (iii) […***…] of the Rent
applicable during the last rental period of the Lease Term under this Lease
thereafter; provided, however, that Tenant may terminate the Permitted Holdover
Term at any time upon thirty (30) days' prior notice to Landlord.  Subject only
to a properly effectuated Permitted Holdover Term, nothing otherwise contained
in this Article 16 shall be construed as consent by Landlord to any holding over
by Tenant, and Landlord expressly reserves the right to require Tenant to vacate
and deliver possession of the Premises to Landlord as provided in this Lease
upon the expiration or other termination of this Lease.  The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant holds over
without Landlord's express written consent (or Landlord's deemed consent in
connection with a Permitted Holdover Term), and tenders payment of rent for any
period beyond the expiration of the Lease Term by way of check (whether directly
to Landlord, its agents, or to a lock box) or wire transfer, Tenant acknowledges
and agrees that the cashing of such check or acceptance of such wire shall be
considered inadvertent and not be construed as creating a month-to-month
tenancy, provided Landlord refunds such payment to Tenant promptly upon learning
that such check has been cashed or wire transfer received.  Tenant acknowledges
that any holding over without Landlord's express written consent (or Landlord's
deemed consent in connection with a Permitted Holdover Term) may compromise or
otherwise affect Landlord's ability to enter into new leases with prospective
tenants regarding the Premises.  Therefore, if Tenant fails to vacate and
deliver the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from and against all
claims made by any succeeding tenant founded upon such

./

-///

-40-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

failure to vacate and deliver, and any losses suffered by Landlord, including
lost profits, resulting from such failure to vacate and deliver (collectively,
"Holdover Damages"); provided, however, that in no event shall Tenant be liable
for Holdover Damages attributable to any Permitted Holdover Term.  Tenant agrees
that any proceedings necessary to recover possession of the Premises, whether
before or after expiration of the Lease Term, shall be considered an action to
enforce the terms of this Lease for purposes of the awarding of any attorney's
fees in connection therewith.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within  fifteen (15) days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year, subject to any commercially reasonable confidentiality
agreement requested by Tenant.  Such statements shall be prepared in accordance
with generally accepted accounting principles (or on an income tax basis to the
extent the same is the then-current practice of Tenant) and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant.  Notwithstanding the foregoing, in the event that (i) stock in the
entity which constitutes Tenant under this Lease (as opposed to an entity that
controls Tenant or is otherwise an affiliate of Tenant) is publicly traded on
NASDAQ or a national or international stock exchange or Tenant is otherwise a
reporting company under the Securities Act of 1934 and Tenant' s financials are
therefore publicly available, and (ii) Tenant has its own, separate and distinct
10K and 10Q filing requirements (as opposed joint or cumulative filings with an
entity that controls Tenant or with entities which are otherwise affiliates of
Tenant), then Tenant's obligation to provide Landlord with a copy of its most
recent current financial statement shall be deemed satisfied.

ARTICLE 18

SUBORDINATION

As of the date of this Lease, the Building is not subject to a ground lease,
mortgage, or trust deed.  However, this Lease shall be subject and subordinate
to all future ground or underlying leases of the Building or Project and to the
lien of any mortgage, trust deed or other encumbrances hereafter in force
against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Notwithstanding the
foregoing, Landlord's delivery to Tenant of commercially reasonable
non-disturbance agreement(s), reasonably acceptable to Tenant (the
"Non-disturbance Agreement"), in favor of Tenant from any ground lessor,
mortgage holders or lien holders of Landlord who later come into existence at
any time prior to the expiration of the Lease Term shall be in consideration of,
and a condition precedent to, Tenant's agreement to subordinate this Lease to
any such future ground lease, mortgage or lien.  Tenant covenants and agrees in
the event any proceedings are brought for the foreclosure of any such mortgage
or deed in lieu thereof (or if any ground lease is terminated), to attorn,
without any deductions or set-offs whatsoever, to the lienholder or purchaser or
any successors thereto upon any such foreclosure sale or deed in lieu thereof
(or to the ground lessor), if so requested to do so by such purchaser or
lienholder or ground lessor, and to recognize such purchaser or lienholder or
ground lessor as the lessor under this Lease, provided such lienholder or
purchaser or ground lessor shall agree to accept this Lease and not disturb
Tenant's occupancy, so long as Tenant timely pays the rent and observes and
performs the TCCs of this Lease to be observed and performed by
Tenant.  Landlord's interest herein may be assigned as security at any

./

-///

-41-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

time to any lienholder.  Tenant shall, within five (5) days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.  

ARTICLE 19

DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3To the extent permitted by law, (i) Tenant or any guarantor of this Lease
being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is dismissed within sixty (60)
days, or (v) the appointment of a trustee or receiver to take possession of all
or substantially all of the assets of Tenant or any guarantor, unless possession
is restored to Tenant or such guarantor within thirty (30) days, or (vi) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or

19.1.4Abandonment or vacation of all or a substantial portion of the Premises by
Tenant; or

19.1.5The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord; or

19.1.6Tenant's failure to occupy the Premises within ninety (90) business days
after the Lease Commencement Date.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any

./

-///

-42-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim for damages therefor; and Landlord may
recover from Tenant the following:

(a)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(b)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(e)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate.  As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord's sole discretion, succeed to
Tenant's interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4Form of Payment After Default.  Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to Landlord, or
by other means approved by Landlord, notwithstanding any prior practice of
accepting payments in any different form.

./

-///

-43-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

19.5Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.6Landlord Default.  Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion.  Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.  Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent, following a foreclosure or a deed-in-lieu of foreclosure, the
successor-in-interest Landlord has debt on the Project secured by a deed of
trust.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant shall be binding on all of Landlord's
successors and assigns and is in lieu of any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1Delivery of Letter of Credit.  Tenant shall deliver to Landlord,
concurrently with Tenant's execution of this Lease, an unconditional, clean,
irrevocable letter of credit (the "L‑C") in the amount set forth in Section 21.3
below (the "L‑C Amount"), which L‑C shall be issued by a money-center, solvent
and nationally recognized bank (a bank which accepts deposits, maintains
accounts, has a local San Diego or Los Angeles, California office which will
negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a short term Fitch Rating which is
not less than "F1", and a long term Fitch Rating which is not less than "A"(or
in the event such Fitch Ratings are no longer available, a comparable rating
from Standard and Poor's Professional Rating Service or Moody's Professional
Rating Service) (collectively, the "Bank's Credit Rating Threshold"), and which
L‑C shall be in the form of Exhibit G, attached hereto.  Tenant shall pay all
expenses, points and/or fees incurred by Tenant in obtaining the L‑C.  The L‑C
shall (i) be "callable" at sight, irrevocable and unconditional, (ii) be
maintained in effect, whether through renewal or extension, for the period
commencing on the date of this Lease and continuing until the date (the
"L‑C Expiration Date") that is no less than one hundred twenty (120) days after
the expiration of the Lease Term, and Tenant shall deliver a new L‑C or
certificate of renewal or extension to Landlord at least sixty (60) days prior
to the expiration of the L‑C then held by Landlord, without any action
whatsoever on the part of Landlord, (iii) be fully assignable by Landlord, its
successors and assigns, (iv) permit partial draws and multiple presentations and
drawings, and (v) be otherwise subject to the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590.  Landlord,
or its then managing agent, shall have the

./

-///

-44-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

right to draw down an amount up to the face amount of the L‑C if any of the
following shall have occurred or be applicable:  (A) such amount is due to
Landlord under the terms and conditions of this Lease (following the expiration
of any applicable notice and cure periods), or (B) Tenant has filed a voluntary
petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, "Bankruptcy Code"), or (C) an involuntary petition has been filed
against Tenant under the Bankruptcy Code, or (D) the Lease has been rejected, or
is deemed rejected, under Section 365 of the U.S. Bankruptcy Code, following the
filing of a voluntary petition by Tenant under the Bankruptcy Code, or the
filing of an involuntary petition against Tenant under the Bankruptcy Code, or
(E) the Bank has notified Landlord that the L‑C will not be renewed or extended
through the L‑C Expiration Date, or (F) Tenant is placed into receivership or
conservatorship, or becomes subject to similar proceedings under Federal or
State law, or (G) Tenant executes an assignment for the benefit of creditors, or
(H) if (1) any of the Bank's Fitch Ratings (or other comparable ratings to the
extent the Fitch Ratings are no longer available) have been reduced below the
Bank's Credit Rating Threshold, or (2) there is otherwise a material adverse
change in the financial condition of the Bank, and in connection with this
sub-item (H) or sub-item (E), above, Tenant has subsequently failed to provide
Landlord with a replacement letter of credit, conforming in all respects to the
requirements of this Article 21 (including, but not limited to, the requirements
placed on the issuing Bank more particularly set forth in this Section 21.1
above), in the amount of the applicable L‑C Amount, within ten (10) business
days following Landlord's written demand therefor (with no other notice or cure
or grace period being applicable thereto, notwithstanding anything in this Lease
to the contrary); provided, however, if prior to the expiration of such ten (10)
business day period, Tenant is actively attempting to secure such replacement
letter of credit and Tenant delivers a good faith deposit in the amount of one
(1) month of the then applicable Base Rent (the "Tolling Deposit"), then such
ten (10) business day period shall be extend for up to an additional ten (10)
business days (for a total period of up to twenty (20) business days), but in no
event beyond the date which is ten (10) business days immediately preceding the
expiration date of the existing L-C (each of the foregoing items (A) through (H)
being an "L‑C Draw Event").  The L‑C shall be honored by the Bank regardless of
whether Tenant disputes Landlord's right to draw upon the L‑C, and regardless of
any discrepancies between the L-C and this Lease.  In addition, in the event the
Bank is placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, then, effective as of
the date such receivership or conservatorship occurs, said L‑C shall be deemed
to fail to meet the requirements of this Article 21, and, within ten (10)
business days following Landlord's notice to Tenant of such receivership or
conservatorship (the "L‑C FDIC Replacement Notice"), Tenant shall replace such
L‑C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank's Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21.  If Tenant fails to replace
such L‑C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) business day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L‑C (including without limitation
Landlord's reasonable attorneys' fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.  In the event of an
assignment by Tenant of its interest in the Lease (and irrespective of whether
Landlord's consent is required for such assignment), the acceptance of any
replacement or substitute  letter of credit by Landlord from the assignee shall
be subject to Landlord's prior written approval, in Landlord's sole and absolute
discretion, and the attorney's fees incurred by Landlord in connection with such
determination shall be payable by Tenant to Landlord within ten (10) days of
billing.

21.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under
Section 21.1(H) above), draw upon the L‑C, in part or in whole, to cure any such
L-C Draw Event and/or to compensate Landlord for any and all damages of any kind
or nature sustained or which Landlord reasonably estimates that it will sustain
resulting from Tenant's breach or default of the Lease or other L-C Draw Event
and/or to compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.  The use, application or retention of the L‑C, or any portion
thereof, by Landlord shall not prevent

./

-///

-45-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Landlord from exercising any other right or remedy provided by this Lease or by
any applicable law, it being intended that Landlord shall not first be required
to proceed against the L‑C, and such L‑C shall not operate as a limitation on
any recovery to which Landlord may otherwise be entitled.  Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the L‑C, either
prior to or following a "draw" by Landlord of any portion of the L‑C, regardless
of whether any dispute exists between Tenant and Landlord as to Landlord's right
to draw upon the L‑C; provided that the foregoing shall not limit Tenant's right
to thereafter seek, from a court of competent jurisdiction, the recovery of any
improperly drawn amounts on such L-C.  No condition or term of this Lease shall
be deemed to render the L‑C conditional to justify the issuer of the L‑C in
failing to honor a drawing upon such L‑C in a timely manner.  Tenant agrees and
acknowledges that (i) the L‑C constitutes a separate and independent contract
between Landlord and the Bank, (ii) Tenant is not a third party beneficiary of
such contract, (iii) Tenant has no property interest whatsoever in the L‑C or
the proceeds thereof, and (iv) in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, and/or there is an event of a receivership, conservatorship or
a bankruptcy filing by, or on behalf of, Tenant, neither Tenant, any trustee,
nor Tenant's bankruptcy estate shall have any right to restrict or limit
Landlord's claim and/or rights to the L‑C and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

21.3L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.  

21.3.1L-C Amount.  The L-C Amount shall initially be equal to the amount set
forth in Section 8 of the Summary.

21.3.2Conditional Increase/Reduction of L‑C Amount.  Landlord and Tenant hereby
acknowledge and agree that to the extent Tenant is not otherwise in default
under this Lease and is then satisfying the "Required Financial Condition"
identified hereinbelow, the L‑C Amount is subject to annual reduction throughout
the Lease Term from and after the fourth (4th) anniversary of the Lease
Commencement Date as set forth in this Section 21.3.1.2.  The initial L‑C Amount
shall be as set forth in Section 21.3.1.1, above.  If, on the fourth (4th)
anniversary and on each anniversary thereafter, Tenant maintains the Required
Financial Condition, the otherwise applicable L-C Amount shall be reduced by
[…***…]; provided, however, in no event shall the L-C Amount ever be reduced
below […***…] (i.e., […***…]); provided further, however, if on any such
scheduled reduction date (i) Tenant is in default, such corresponding decrease
shall instead take place retroactively after such default is cured, but in no
event shall any decrease take effect in the event this Lease is terminated early
due to such default by Tenant, and (ii) Tenant fails to satisfy the Required
Financial Condition, while no reduction shall then occur, if Tenant thereafter
reestablishes itself as satisfying the Required Financial Condition, such
decreases shall occur on first (1st) anniversary of such reestablishment and
annually thereafter.  For purposes of this Section 21.3.2, the "Required
Financial Condition" shall mean Tenant's satisfaction of each of
following:  (X) an equity market capitalization value of […***…];
(Y) immediately available cash-on-hand of […***…]; and (Z) a minimum of […***…]
of EBITDA in the then-trailing twelve (12)-month period.

21.3.3In General.  If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the then-applicable
L-C Amount, Tenant shall, within five (5) days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 21, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 21.3.3 below.  Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  Without limiting the generality of the foregoing, if the L-C
expires earlier than the L‑C Expiration Date, Landlord will accept a renewal
thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than thirty (30) days prior to the expiration
of the L-C), which shall be irrevocable and automatically renewable as above
provided through the L‑C Expiration Date upon the same terms as the expiring L‑C
or such other terms as may be

./

-///

-46-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

acceptable to Landlord in its sole discretion.  Upon acceptance of the
substitute L-C by Landlord, the prior L-C shall be surrendered and canceled;
provided, however, to the extent Landlord reasonably concludes (based upon its
review of Tenant’s current [or then-most recently available] audited financial
statement which includes a going concern qualification in any report or opinion
related to such financial statement) that there is a material risk of Tenant
becoming insolvent or otherwise subject to the bankruptcy-related provisions of
Section 19.1.3, above, Landlord shall not be required to so surrender the prior
L-C until the date which is ninety (90) days after its receipt of the substitute
L-C.  However, if the L‑C is not timely renewed, or if Tenant fails to maintain
the L‑C in the amount and in accordance with the terms set forth in this
Article 21, Landlord shall have the right to either (x) present the L‑C to the
Bank in accordance with the terms of this Article 21, and the proceeds of the
L-C may be applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under this Lease, or (y) pursue
its remedies under this Lease.  In the event Landlord elects to exercise its
rights under the foregoing item (x), (I) any unused proceeds shall constitute
the property of Landlord (and not Tenant's property or, in the event of a
receivership, conservatorship, or a bankruptcy filing by, or on behalf of,
Tenant, property of such receivership, conservatorship or Tenant's bankruptcy
estate) and need not be segregated from Landlord's other assets, and
(II) Landlord agrees to pay to Tenant within thirty (30) days after the L‑C
Expiration Date the amount of any proceeds of the L-C received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the L‑C Expiration Date a voluntary petition is filed by Tenant, or an
involuntary petition is filed against Tenant by any of Tenant's creditors, under
the Bankruptcy Code, then Landlord shall not be obligated to make such payment
in the amount of the unused L-C proceeds until either all preference issues
relating to payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

21.4Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided that, Landlord shall have the
right (in its sole discretion), but not the obligation, to pay such fees on
behalf of Tenant, in which case Tenant shall reimburse Landlord within ten (10)
days after Tenant's receipt of an invoice from Landlord therefor.  

21.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
"security deposit" under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the "Security Deposit Laws"), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant hereby irrevocably waives and relinquishes the provisions
of Section 1950.7 of the California Civil Code and any successor statute, and
all other provisions of law, now or hereafter in effect, which (x) establish the
time frame by which a landlord must refund a security deposit under a lease,
and/or (y) provide that a landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of rent, to repair
damage caused by a tenant or to clean the premises, it being agreed that
Landlord may, in addition, claim those sums specified in this Article 21 and/or

./

-///

-47-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

those sums reasonably necessary to (a) compensate Landlord for any loss or
damage caused by Tenant's breach of this Lease, including any damages Landlord
suffers following termination of this Lease, and/or (b) compensate Landlord for
any and all damages arising out of, or incurred in connection with, the
termination of this Lease, including, without limitation, those specifically
identified in Section 1951.2 of the California Civil Code.

21.6Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a "draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L‑C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.  Tenant shall
not request or instruct the Bank of any L‑C to refrain from paying sight
draft(s) drawn under such L‑C.

21.7Waiver of Certain Relief.  Tenant unconditionally and irrevocably waives
(and as an independent covenant hereunder, covenants not to assert) any right to
claim or obtain any of the following relief in connection with the L‑C:

21.7.1A temporary restraining order, temporary injunction, permanent injunction,
or other order that would prevent, restrain or restrict the presentment of sight
drafts drawn under any L‑C or the Bank's honoring or payment of sight draft(s);
or

21.7.2Any attachment, garnishment, or levy in any manner upon either the
proceeds of any L‑C or the obligations of the Bank (either before or after the
presentment to the Bank of sight drafts drawn under such L‑C) based on any
theory whatever.

21.8Remedy for Improper Drafts.  Tenant's sole remedy in connection with the
improper presentment or payment of sight drafts drawn under any L‑C shall be the
right to obtain from Landlord a refund of the amount of any sight draft(s) that
were improperly presented or the proceeds of which were misapplied, together
with interest at the Interest Rate and reasonable actual out-of-pocket
attorneys' fees, provided that at the time of such refund, Tenant increases the
amount of such L‑C to the amount (if any) then required under the applicable
provisions of this Lease.  Tenant acknowledges that the presentment of sight
drafts drawn under any L‑C, or the Bank's payment of sight drafts drawn under
such L‑C, could not under any circumstances cause Tenant injury that could not
be remedied by an award of money damages, and that the recovery of money damages
would be an adequate remedy therefor.  In the event Tenant shall be entitled to
a refund as aforesaid and Landlord shall fail to make such payment within ten
(10) business days after demand, Tenant shall have the right to deduct the
amount thereof together with interest thereon at the Interest Rate from the next
installment(s) of Base Rent.

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

To the extent Landlord executes a lease with a third party tenant for three (3)
full floors or more of the Building on or before June 30, 2019 (the "Relocation
Notice Outside Date"), then Landlord shall have the right to move Tenant to
other space consisting of two (2) immediately adjacent, full-floors within the
Building and located above the first (1st) floor (i.e., floors 2 & 3; floors 3 &
4, or floors 5 & 6), and all terms hereof shall apply to the new space with
equal force.  In such event, Landlord shall give Tenant prompt written notice
(the "Relocation Notice") of Landlord's desire to relocate Tenant to such other
space and to construct the Improvements therein in accordance with the Work
Letter as otherwise applicable to the original Premises, which Relocation Notice
shall in all events be not less than ten (10) business days prior to executing
such third party tenant lease containing three (3) full floors or more of the
Building.  Simultaneously with such relocation of the Premises, the parties
shall immediately execute an amendment to this Lease stating the relocation of
the Premises.  

./

-///

-48-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

ARTICLE 23

SIGNS

23.1Full Floors.  Subject to Landlord's prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at Landlord's sole cost and expense, may install
identification signage in the elevator lobbies on the floors of the Building on
which the Premises is located and at the entrance to Suite 500, provided that
such signs must not be visible from the exterior of the Building.

23.2Multi-Tenant Floors.  If other tenants occupy space on the floor on which
the Premises is located, Tenant's identifying signage shall be provided by
Landlord, at Tenant's cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.

23.3Building Directory.  A building directory is located in the lobby of the
Building.  Tenant shall have the right, at Landlord's sole cost and expense as
to Tenant's initial name strip', to designate one (1) name strip on such
directory, and any subsequent changes to Tenant's name strip shall be at
Tenant's sole cost and expense following Tenant's receipt of Landlord's consent
thereto (which consent may be withheld in Landlord's sole and absolute
discretion).

23.4Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas.  Any signs, window coverings, or blinds (even
if the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

23.5Tenant's Signage.  In addition to the signage rights set forth above in this
Article 23, and subject to the terms of Section 23.5.3 below, provided that
Original Tenant or a Permitted Transferee Assignee leases the entirety of, and
is in occupancy of not less than sixty percent (60%) of, the Premises, then
Tenant shall be entitled to install one Building-top sign (the "Tenant's
Signage"); provided, however, to the extent a third party tenant leases space in
the Building which is larger than the Premises, then such third party may select
(or Landlord may designate to such third party) the particular Building-top sign
location; otherwise, Tenant shall have the right to select its preferred
Building-top signage location from the available locations.

23.5.1Tenant's Signage Specifications and Permits.  Tenant's Signage shall set
forth Tenant's name or logo as determined by Tenant; provided, however, in no
event shall Tenant's Signage include an "Objectionable Name or Logo," as that
term is defined in Section 23.5.2 below.  The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of Tenant's Signage shall be subject to the prior written approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, and shall be consistent and compatible with the quality and nature of
the Project and the exterior Building signage of other tenants of the
Building.  In addition, Tenant's Signage shall be subject to Tenant's receipt of
all required governmental permits and approvals and shall be subject to all
Applicable Laws and the CC&Rs.  Landlord shall use commercially reasonable
efforts to assist Tenant in obtaining all necessary governmental permits and
approvals for Tenant's Signage.  Tenant hereby acknowledges that,
notwithstanding Landlord's approval of Tenant's Signage, Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary governmental approvals and permits for Tenant's
Signage.  In the event Tenant does not receive the necessary governmental
approvals and permits for Tenant's Signage, Tenant's and Landlord's rights and
obligations under the remaining terms and conditions of this Lease shall be
unaffected.  

23.5.2Objectionable Name or Logo.  In no event shall Tenant's Signage include,
identify or otherwise refer to a name and/or logo which relates to an entity
which is of a character or reputation, or is associated with a political faction
or orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
"Objectionable Name or Logo").  The parties hereby agree that the name "ACADIA"
or any reasonable derivation thereof, shall not be deemed an Objectionable Name
or Logo.

./

-///

-49-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

23.5.3Termination of Right to Tenant's Signage.  The rights to the Tenant's
Signage contained in this Section 23.5 may only be exercised by Original Tenant
or its Permitted Transferee Assignee (and not any other assignee or any
sublessee or other transferee of the Original Tenant's interest in this
Lease).  With respect to the Building-Top Sign, in the event the Original Tenant
and/or its Permitted Transferee Assignee are not in occupancy of sixty percent
(60%) or more of the Premises for all or substantially all of the Lease Term,
then Landlord shall have the right to terminate Tenant's right to the
Building-Top Sign upon, and to the extent, Landlord grants such building-top
sign right to any other tenant of the Building.

23.5.4Cost and Maintenance of Tenant's Signage.  The costs of the actual sign(s)
comprising Tenant's Signage and the installation, design, construction, and any
and all other costs associated with Tenant's Signage, including, without
limitation, utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant, at Tenant's sole cost and
expense.  Should Tenant's Signage require repairs and/or maintenance, as
determined in Landlord's reasonable judgment, Landlord shall cause such repairs
and/or maintenance to be performed, and Tenant shall pay Landlord upon demand
the cost of the same as Additional Rent.  Upon the expiration or earlier
termination of this Lease (or within ten (10)business days following Tenant's
receipt of written notice from Landlord that Tenant's rights to such Tenant's
Signage have terminated as a result of a Tenant default under this Lease or
Tenant's failure to satisfy the occupancy requirement, as set forth in
Section 23.5.3 above), Tenant shall, at Tenant's sole cost and expense, cause
Tenant's Signage to be removed and shall cause the area in which such Tenant's
Signage was located to be restored to the condition existing immediately prior
to the installation of such Tenant's Signage.  If Tenant fails to timely remove
such Tenant's Signage or to restore the areas in which such Tenant's Signage was
located, as provided in the immediately preceding sentence, then Landlord may
perform such work, and all costs incurred by Landlord in so performing shall be
reimbursed by Tenant to Landlord within thirty (30) days after Tenant's receipt
of an invoice therefor.  The terms and conditions of this Section 23.5.4 shall
survive the expiration or earlier termination of this Lease.

ARTICLE 24

COMPLIANCE WITH LAW

24.1In General.  Landlord shall comply with all Applicable Laws relating to the
Base Building, provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord's
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant's employees or create a significant
health hazard for Tenant's employees.  Landlord covenants to Tenant that on the
Lease Commencement Date, the Premises, Building and Common Areas of the Project
will be in compliance in all material respects with Applicable Laws.  Landlord
shall be permitted to include in Operating Expenses any costs or expenses
incurred by Landlord under this Article 24 to the extent not prohibited by the
terms of Section 4.2.4 above, unless such costs relate to a condition that was
existing, in violation of Applicable Laws, prior to the Lease Commencement
Date.  For purposes of Section 1938 of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Premises
have not undergone inspection by a Certified Access Specialist (CASp).  As
required by Section 1938(e) of the California Civil Code, Landlord hereby states
as follows:  "A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises."  In
furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp designated by Landlord, subject to
Landlord's reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards
identified by such Tenant-requested CASp inspection; and (c) if anything done by
or for Tenant in its use or occupancy of the Premises shall require any

./

-///

-50-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

improvements or repairs to the Building, the Office Center, or Project (outside
the Premises) to correct violations of construction-related accessibility
standards identified by such Tenant-requested CASp inspection, then Tenant shall
reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such improvements or repairs.

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated, including, without limitation,
any such governmental regulations related to disabled access (i.e., the
Americans with Disabilities Act of 1990 ("ADA")) (collectively, "Applicable
Laws").  At its sole cost and expense, Tenant shall promptly comply with all
Applicable Laws (including the making of any alterations to the Premises
required by Applicable Laws) which relate to (i) Tenant's use of the Premises,
(ii) the Alterations or the Improvements in the Premises, or (iii) the Base
Building, but, as to the Base Building, only to the extent such obligations are
triggered by Tenant's Alterations, the Improvements, or use of the Premises for
non-general office use.  Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, to the extent the standard or regulation relates to Tenant's
particular use of the Premises and at its sole cost and expense, to comply
promptly with such standards or regulations.  The judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five three (3%) of the overdue amount plus any
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) business
days following Tenant's receipt of written notice from Landlord that the same
was not received when due.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at the "Interest Rate." For purposes of this
Lease, the "Interest Rate" shall be an annual rate equal to the lesser of
(i) the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published weekly (or such other comparable index
as Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus two (2) percentage points, and (ii) the highest rate permitted
by applicable law.

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of

./

-///

-51-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Section 26.1; (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all legal fees and other amounts so expended.  Tenant's obligations
under this Section 26.2 shall survive the expiration or sooner termination of
the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and
equipment.  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (x) emergencies, (y) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (z) repairs which
are the obligation of Tenant hereunder, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant's use of the Premises and
shall be performed after normal business hours if reasonably practical.  With
respect to items (y) and (z) above, Landlord shall use commercially reasonable
efforts to not materially interfere with Tenant's use of, or access to, the
Premises.  Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby.  For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant.  In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall (i) be entitled to rent from Landlord, on a monthly basis
throughout the Lease Term, commencing on the Lease Commencement Date, the amount
of reserved parking passes set forth in Section 9 of the Summary, and (ii) be
entitled to use commencing on the Lease Commencement Date, the amount of
unreserved parking passes set forth in Section 9 of the Summary, which parking
passes shall pertain to the Project parking structure.  Tenant shall pay to
Landlord (or its designee) for the reserved parking passes on a monthly basis at
the prevailing rate charged from time to time at the location of such parking
passes; provided, however, the monthly rate for Tenant's reserved parking passes
shall be One Hundred Fifty and No/100 Dollars ($150.00) per reserved parking
pass for the remainder of the initial Lease Term (as opposed to any Option
Term); provided further, however, that for Lease Months one (1) through
thirty-six (36) of the initial Lease Term only, Tenant shall receive five (5)
reserved spaces without charge (excepting only any parking taxes or other
charges imposed by governmental authorities in connection with the use of such
reserved parking passes).' Tenant's unreserved parking passes shall be without
charge for the initial Lease Term only (excepting only any parking taxes or
other charges imposed by governmental authorities in connection with the use of
such parking).  In addition to any fees that may be charged to Tenant in
connection with its parking of automobiles in the Project parking

./

-///

-52-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

structure, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the parking facility by Tenant.  Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant's cooperation in seeing that Tenant's employees and visitors also comply
with such rules and regulations and Tenant not being in default under this
Lease.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Notwithstanding the foregoing, no
such changes shall materially adversely affect Tenant's access to or use of the
Premises.  During any period of temporary closure of or restricted access to the
Project parking areas, Landlord shall be responsible to provide Tenant with
reasonable replacement parking in reasonable proximity and with reasonable
access to the Premises.  Landlord may, at any time, institute valet assisted
parking, tandem parking stalls, "stack" parking, or other parking program within
the Project parking facility, the cost of which shall be included in Operating
Expenses, unless otherwise restricted pursuant to the exclusion in
Section 4.2.4(p) of this Lease.  Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord.  The parking passes
rented by Tenant pursuant to this Article 28 are provided to Tenant solely for
use by Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior approval.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises is temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor.  At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease
arising after the date of transfer and Tenant agrees to look solely to

./

-///

-53-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

such transferee for the performance of Landlord's obligations hereunder after
the date of transfer and such transferee shall be deemed to have fully assumed
and be liable for all obligations of this Lease to be performed by Landlord,
including the return of any Security Deposit, and Tenant shall attorn to such
transferee.  Tenant further acknowledges that Landlord may assign its interest
in this Lease to a mortgage lender as additional security and agrees that such
an assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.

29.6Prohibition Against Recording or Publication.  Neither this Lease, nor any
memorandum, affidavit or other writing with respect thereto, shall be recorded
or otherwise published by Tenant or by anyone acting through, under or on behalf
of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  Except as otherwise expressly set forth in this Lease to the
contrary, in executing and delivering this Lease, Tenant has not relied on any
representations, including, but not limited to, any representation as to the
amount of any item comprising Additional Rent or the amount of the Additional
Rent in the aggregate or that Landlord is furnishing the same services to other
tenants, at all, on the same level or on the same basis, or any warranty or any
statement of Landlord which is not set forth herein or in one or more of the
exhibits attached hereto.  Except as otherwise expressly set forth in this Lease
to the contrary, Tenant agrees that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the physical condition
of the Building, the Project, the land upon which the Building or the Project
are located, or the Premises, or the expenses of operation of the Premises, the
Building or the Project, or any other matter or thing affecting or related to
the Premises, except as herein expressly set forth in the provisions of this
Lease.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the net interest
of Landlord in the Building (and the corresponding parcel of land underlying
such Building) including any sales, rental or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building, and
corresponding parcel(s) of land (following payment of any outstanding liens
and/or mortgages, whether attributable to sales or insurance proceeds or
otherwise).  Except as set forth in the immediately preceding sentence, neither
Landlord, nor any of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant.  The limitations of liability contained in this Section 29.13 shall
inure to the benefit of Landlord's and the Landlord Parties' present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.  Under
no circumstances shall any present or future partner

./

-///

-54-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

of Landlord (if Landlord is a partnership), or trustee or beneficiary (if
Landlord or any partner of Landlord is a trust), have any liability for the
performance of Landlord's obligations under this Lease.  Notwithstanding any
contrary provision herein, neither Landlord nor the Landlord Parties shall be
liable under any circumstances for injury or damage to, or interference with,
Tenant's business, including but not limited to, loss of profits, loss of rents
or other revenues, loss of business opportunity, loss of goodwill or loss of
use, in each case, however occurring.  Notwithstanding any contrary provision
herein, other than in connection with a holdover by Tenant pursuant to Article
16, above, neither Tenant nor the Tenant Parties shall be liable under any other
circumstances for injury or damage to, or interference with, Landlord's
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease.  None of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, inability to obtain services, labor, or materials
or reasonable substitutes therefor, governmental actions, civil commotions, fire
or other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this
Lease  (collectively, a "Force Majeure"), notwithstanding anything to the
contrary contained in this Lease, shall excuse the performance of such party for
a period equal to any such prevention, delay or stoppage and, therefore, if this
Lease specifies a time period for performance of an obligation of either party,
that time period shall be extended by the period of any delay in such party's
performance caused by a Force Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements or communications (collectively,
"Notices") given or required to be given by either party to the other hereunder
shall be in writing, shall be (A) delivered by a nationally recognized overnight
courier, or (B) delivered personally.  Any such Notice shall be delivered (i) to
Tenant at the appropriate address set forth in Section 10 of the Summary, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 11 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant.  Any Notice will be deemed given on the
date of receipted delivery, of refusal to accept delivery, or when delivery is
first attempted but cannot be made due to a change of address for which no
Notice was given.  If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor written notice of any default by
Landlord under the terms of this Lease by registered or certified mail, and such
mortgagee or ground or underlying lessor shall be given a reasonable opportunity
to cure such default prior to Tenant's exercising any remedy available to
Tenant.  The party delivering Notice shall use commercially reasonable efforts
to provide a courtesy copy of each such Notice to the receiving party via
electronic mail.  

./

-///

-55-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

29.19Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements.  Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26Project or Building Name and Signage.  Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs

./

-///

-56-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

on the exterior and on the interior of the Project or Building as Landlord may,
in Landlord's sole discretion, desire.  Tenant shall not use the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Tenant acknowledges that the content of this Lease and
any related documents are confidential information.  Except as otherwise
required by law, Tenant shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Tenant's financial, legal, and space planning consultants,
prospective purchasers, prospective lenders, investors, or any independent
auditors, third party's designated to review Direct Expenses, its directors,
officers, employees, attorneys, or proposed Transferees.  Landlord acknowledges
that the content of this Lease and any related documents (including financial
statements provided by Tenant pursuant to Article 17 above) are confidential
information.  Landlord shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Landlord's financial, legal and space planning consultants,
or its directors, officers, employees, attorneys, accountants, prospective
lenders, prospective purchasers, and current and potential partners.  Moreover,
Landlord has advised Tenant that Landlord is obligated by law to regularly
provide financial information concerning the Landlord and/or its affiliates
(including Kilroy Realty Corporation, a public company whose shares of stock are
listed on the New York Stock Exchange) to the shareholders of its affiliates, to
the Federal Securities and Exchange Commission and other regulatory agencies,
and to auditors and underwriters, which information may include the fact that
Tenant is a tenant at the Project and summaries of financial information
concerning leases, rents, costs and results of operations of its real estate
business, including any rents or results of operations affected by this Lease. 
To the extent Tenant is a publicly traded corporation or as otherwise required
by law, Tenant may be obligated to regularly provide financial information
concerning Tenant and/or its affiliates to the shareholders of its affiliates,
to the Federal Securities and Exchange Commission and other regulatory agencies,
and to auditors and underwriters, which information may include summaries of
financial information concerning leases, rents, costs, and results of operations
of its business, including any financial obligations set forth in this Lease and
copies of material contracts, such as this Lease.  This provision shall survive
the expiration or earlier termination of this Lease for one (1) year.

29.29Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

29.30Building Renovations.  It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof after completion of the
Building, Project and initial Improvements and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth in this Lease or in the Work
Letter.  However, Tenant hereby acknowledges that Landlord may, during the Lease
Term, renovate, improve, alter, or modify (collectively, the "Renovations") the
Project, the Building and/or the Premises including without limitation the
parking structure, common areas, systems and equipment, roof, and structural
portions of the same, which Renovations may include, without limitation,
(i) installing sprinklers in the Building common areas and tenant spaces,
(ii) modifying the common areas and tenant spaces to comply with applicable laws
and regulations, including regulations relating to the physically disabled,
seismic conditions, and building safety and security, and (iii) installing new
floor covering, lighting, and wall coverings in the Building common areas, and
in connection with any Renovations, Landlord may, among other things, erect
scaffolding or other necessary structures in the Building, limit or eliminate
access to portions of the Project, including portions

./

-///

-57-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

of the common areas, or perform work in the Building, which work may create
noise, dust or leave debris in the Building.  Tenant hereby agrees that such
Renovations and Landlord's actions in connection with such Renovations shall in
no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent.  Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant's business arising from the Renovations, nor shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant's personal property or improvements
resulting from the Renovations or Landlord's actions in connection with such
Renovations, or for any inconvenience or annoyance occasioned by such
Renovations or Landlord's actions (as opposed to (x) any abatement rights of
Tenant under Section 6.4 of this Lease, (y) any damage to the property or injury
to persons as addressed by Section 10.1 of this Lease, or (z) any insured claims
otherwise available to Tenant in accordance with Article 10 of this Lease).  

29.31No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.32Rooftop Equipment.  At any time during the Lease Term, subject to the terms
of this Lease, including this Section 29.32, Tenant may install, at Tenant's
sole cost and expense, certain telecommunications equipment, HVAC and other
equipment to the extent reasonably related to Tenant's use and occupancy of the
Premises (collectively, the "Rooftop Equipment") upon the roof of the
Building.  In no event shall such Rooftop Equipment installed hereunder utilize
more than Tenant's Share of the commercially reasonable portion(s) of the
rooftop made available for such equipment as reasonably designated by Landlord
therefore. Tenant's right to utilize the roof of the Building pursuant to the
terms hereof shall be non-exclusive and without any additional rent of
charge.  In no event shall Tenant create any roof penetrations in order to
connect the Rooftop Equipment to the Premises (provided that Landlord shall make
available to Tenant a commercially reasonable amount of the existing rooftop
penetrations for Tenant's use in connecting its Rooftop Equipment to the
Premises).  The physical appearance and all specifications of the Rooftop
Equipment shall be subject to Landlord's approval (which shall not be
unreasonably withheld), the location of any such installation of the Rooftop
Equipment shall be designated by Landlord (subject to Tenant's reasonable
approval), and Landlord may require Tenant to install screening around such
Rooftop Equipment, at Tenant's sole cost and expense, as reasonably designated
by Landlord.  Notwithstanding the foregoing, Tenant hereby agrees to attach the
Rooftop Equipment to the roof in accordance with Landlord's Building standard
method therefor.  Tenant shall be responsible, at Tenant's sole cost and
expense, for (i) obtaining all permits or other governmental approvals required
in connection with the Rooftop Equipment, (ii) repairing and maintaining and
causing the Rooftop Equipment to comply with all Applicable Laws, (iii) any
repairs to the roof of the Building beyond normal wear and tear resulting from
Tenant's use of or access to the Rooftop Equipment, and (iv) prior to the
expiration or earlier termination of this Lease, the removal of the Rooftop
Equipment and all associated wiring (and the restoration of all affected areas
to the condition existing prior to the installation thereof).  In no event shall
Tenant permit the Rooftop Equipment to interfere with any communications or
other equipment at or servicing the Building or Project that exist as of the
date of Tenant's installation (or reasonable substitutes or replacements
therefor) or with any Building systems.  Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from any and all loss, cost,
damage, expense and liability (including, without limitation, court costs and
reasonable attorneys' fees) incurred in connection with or arising from any
cause related to Tenant's installation, use, repair or maintenance or any other
matter relating to or in connection with the Rooftop Equipment.  Tenant shall,
at its sole cost and expense, remove all Rooftop Equipment (including any
associated cabling) prior to the expiration or earlier termination of this
Lease, repair all damage resulting therefrom, and restore all affected areas to
their condition existing prior to Tenant's installation of such Rooftop
Equipment.  In the event Tenant elects to exercise its right to install the
Rooftop Equipment, then Tenant shall give Landlord prior notice thereof and, at
Landlord's option, Landlord and Tenant shall execute an amendment to this Lease
covering the matters addressed in this Section 29.32, Tenant's payment for
installation costs of the Rooftop Equipment, the installation and maintenance of
such Rooftop Equipment by Tenant, Tenant's indemnification of Landlord with
respect thereto, Tenant's obligation to remove such Rooftop Equipment (and to

./

-///

-58-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

restore the roof to its previously existing condition) upon the expiration or
earlier termination of this Lease, and other related matters.  Subject to
Landlord's reasonable rooftop rules and regulations (including, without
limitation, Landlord's reasonable notice requirements), Tenant shall be
permitted to access the roof of the Building in order to install, repair and
maintain its Rooftop Equipment.  The rights set forth in this Section 29.32
shall be personal to the Original Tenant and its Permitted Transferee Assignee
and may not be assigned to or utilized by any other assignee, sublessee,
transferee or any other party.

29.33Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord's prior written consent, use an experienced and qualified
contractor reasonably approved in writing by Landlord), and comply with all of
the other provisions of Articles 7 and 8 of this Lease, (ii) an acceptable
number of spare Lines and space for additional Lines shall be maintained for
existing and future occupants of the Project, as determined in Landlord's
reasonable opinion, (iii) the Lines therefor (including riser cables) shall be
(x) appropriately insulated to prevent excessive electromagnetic fields or
radiation, (y) surrounded by a protective conduit reasonably acceptable to
Landlord, and (z) identified in accordance with the "Identification
Requirements," as that term is set forth hereinbelow, (iv) any new or existing
Lines servicing the Premises shall comply with all applicable governmental laws
and regulations, (v) as a condition to permitting the installation of new Lines,
Tenant shall remove existing Lines located in or serving the Premises and repair
any damage in connection with such removal, and (vi) Tenant shall pay all costs
in connection therewith.  All Lines shall be clearly marked with adhesive
plastic labels (or plastic tags attached to such Lines with wire) to show
Tenant's name, suite number, telephone number and the name of the person to
contact in the case of an emergency (A) every four feet (4') outside the
Premises (specifically including, but not limited to, the electrical room risers
and other Common Areas), and (B) at the Lines' termination point(s)
(collectively, the "Identification Requirements").  To the extent Tenant
installs Lines in accordance with the foregoing requirements, including the
applicable Landlord consents and Identification Requirements, Tenant shall not
be obligated to remove such Lines upon the expiration of the Lease Term, or
immediately following any earlier termination of this Lease; provided, however,
any non-conforming lines shall, at Tenant's sole cost and expense, be removed,
with any damage caused by such removal repaired.  In the event that Tenant fails
to complete such required removal and/or fails to repair any damage caused by
the removal of any Lines, Landlord may do so and may charge the cost thereof to
Tenant.  In addition, and notwithstanding anything to the contrary set forth
hereinabove, Landlord reserves the right to require that Tenant promptly remove
any Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time (1) are in violation of any
Applicable Laws, (2) are inconsistent with then-existing industry standards
(such as the standards promulgated by the National Fire Protection Association
(e.g., such organization's "2002 National Electrical Code")), or (3) otherwise
represent a dangerous or potentially dangerous condition.

29.34Hazardous Substances.  

29.34.1Definitions.  For purposes of this Lease, the following definitions shall
apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity.  "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or

./

-///

-59-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

emission (whether past or present) of any Hazardous Materials or (ii) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any Hazardous Materials.

29.34.2Compliance with Environmental Laws.  Landlord covenants that the Building
is being constructed in accordance with all applicable Environmental Laws and
further covenants that, during the Lease Term, Landlord shall comply with all
Environmental Laws in accordance with, and as required by, the TCCs of
Article 24 of this Lease.  Tenant represents and warrants that, except as herein
set forth, it will not use, store or dispose of any Hazardous Materials in or on
the Premises.  However, notwithstanding the preceding sentence, Landlord agrees
that Tenant may use, store and properly dispose of commonly available household
cleaners and chemicals to maintain the Premises and Tenant's routine office
operations (such as printer toner and copier toner) (hereinafter the "Permitted
Chemicals").  Landlord and Tenant acknowledge that any or all of the Permitted
Chemicals described in this paragraph may constitute Hazardous
Materials.  However, Tenant may use, store and dispose of same, provided that in
doing so, Tenant fully complies with all Environmental Laws.  

29.34.3Tenant Hazardous Materials.  Tenant will (i) obtain and maintain in full
force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental
Laws.  "Environmental Permits" means, collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with any Environmental Law.  On or
before the Lease Commencement Date and on each annual anniversary of the
Commencement Date thereafter, as well as at any other time following Tenant's
receipt of a reasonable request from Landlord, Tenant agrees to deliver to
Landlord a list of all Hazardous Materials anticipated to be used by Tenant in
the Premises and the quantities thereof.  At any time following Tenant's receipt
of a request from Landlord, Tenant shall promptly complete an "environmental
questionnaire" using the form then-provided by Landlord.  Upon the expiration or
earlier termination of this Lease, Tenant agrees to promptly remove from the
Premises, the Building and the Project, at its sole cost and expense, any and
all Hazardous Materials, including any equipment or systems containing Hazardous
Materials, which are installed, brought upon, stored, used, generated or
released upon, in, under or about the Premises, the Building, and/or the Project
or any portion thereof by Tenant and/or any Tenant Parties (such obligation to
survive the expiration or sooner termination of this Lease).  Nothing in this
Lease shall impose any liability on Tenant for any Hazardous Materials in
existence on the Premises, Building or Project prior to the Lease Commencement
Date or brought onto the Premises, Building or Project after the Lease
Commencement Date by any third parties not under Tenant's control.

29.34.4Landlord's Right of Environmental Audit.  Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit.  Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord's sole
expense.  To the extent that the report prepared upon such inspection,
assessment or audit, indicates the presence of Hazardous Materials in violation
of Environmental Laws, or provides recommendations or suggestions to prohibit
the release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Premises, or to comply with any Environmental Laws, Tenant
shall promptly, at Tenant's sole expense, comply with such recommendations or
suggestions, including, but not limited to performing such additional
investigative or subsurface investigations or remediation(s) as recommended by
such inspector or auditor.  Notwithstanding the above, if at any time, Landlord
has actual notice or reasonable cause to believe that Tenant has violated, or
permitted any violations of any Environmental Law, then Landlord will be
entitled to perform its environmental inspection, assessment or audit at any
time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.

29.34.5Indemnifications.  .  Landlord hereby represents and warrants to Tenant
that, to the actual present knowledge of Landlord, without inquiry, no condition
exists at the Project which is in violation of Environmental Laws.  Landlord
agrees to indemnify, defend, protect and hold harmless the Tenant Parties from
and against any liability, obligation, damage or costs, including without
limitation, attorneys' fees and costs, resulting directly or indirectly from any
use, presence, removal or disposal of any Hazardous Materials to the extent such
liability, obligation, damage or costs was a result of actions caused or
knowingly permitted by Landlord or a Landlord

./

-///

-60-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Party.   Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from and against any liability, obligation, damage or costs,
including without limitation, attorneys' fees and costs, resulting directly or
indirectly from any use, presence, removal or disposal of any Hazardous
Materials or breach of any provision of this section, to the extent such
liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.  

29.35Development of the Project.

29.35.1Subdivision.  Landlord reserves the right to further subdivide all or a
portion of the Project.  Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.35.2The Other Improvements.  If portions of the Project or property adjacent
to the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the
Project.  Notwithstanding the foregoing, Tenant shall have the right to approve
any such agreement (which approval shall not be unreasonably withheld) to the
extent that the same would have a material, adverse effect on Tenant's use of or
access to the Premises, or increase Tenant's obligations or costs of operation
at the Premises.  Nothing contained herein shall be deemed or construed to limit
or otherwise affect Landlord's right to convey all or any portion of the Project
or any other of Landlord's rights described in this Lease.

29.35.3Construction of Project and Other Improvements.  Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant's occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc.  which are in
excess of that present in a fully constructed project.  Tenant hereby waives any
and all rent offsets or claims of constructive eviction which may arise in
connection with such construction.

29.36Office and Communications Services.

29.36.1The Provider.  Landlord has advised Tenant that certain office and
communications services (which may include, without limitation, cable or
satellite television service) may be offered to tenants of the Building by a
concessionaire (which may or may not have exclusive rights to offer such
services in the Building) under contract to Landlord ("Provider").  Tenant shall
be permitted to contract with Provider for the provision of any or all of such
services on such terms and conditions as Tenant and Provider may agree.

29.36.2Other Terms.  Tenant acknowledges and agrees that: (i) Landlord has made
no warranty or representation to Tenant with respect to the availability of any
such services, or the quality, reliability or suitability thereof; (ii) the
Provider is not acting as the agent or representative of Landlord in the
provision of such services, and Landlord shall have no liability or
responsibility for any failure or inadequacy of such services, or any equipment
or facilities used in the furnishing thereof, or any act or omission of
Provider, or its agents, employees, representatives, officers or contractors;
(iii) Landlord shall have no responsibility or liability for the installation,
alteration, repair, maintenance, furnishing, operation, adjustment or removal of
any such services, equipment or facilities; and (iv) any contract or other
agreement between Tenant and Provider shall be independent of this Lease, the
obligations of Tenant hereunder, and the rights of Landlord hereunder, and,
without limiting the foregoing, no default or failure of Provider with respect
to any such services, equipment or facilities, or under any contract or
agreement relating thereto, shall have any effect on this Lease or give to
Tenant any offset or defense to the full and timely performance of its
obligations hereunder, or entitle Tenant to any abatement of rent or additional
rent or any other payment required to be made by Tenant hereunder, or constitute
any

./

-///

-61-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

accrual or constructive eviction of Tenant, or otherwise give rise to any other
claim of any nature against Landlord.

29.37Water Sensors.  Tenant shall, at Tenant's sole cost and expense, be
responsible for promptly installing web-enabled wireless water leak sensor
devices designed to alert the Tenant on a twenty-four (24) hour seven (7) day
per week basis if a water leak is occurring in the Premises (which water sensor
device(s) located in the Premises shall be referred to herein as "Water
Sensors").  The Water Sensors shall be installed in any areas in the Premises
where water is utilized (such as sinks, pipes, faucets, water heaters, coffee
machines, ice machines, water dispensers and water fountains), and in locations
that may be designated from time to time by Landlord (the "Sensor Areas").  In
connection with any Alterations affecting or relating to any Sensor Areas,
Landlord may require Water Sensors to be installed or updated in Landlord's sole
and absolute discretion.  With respect to the installation of any such Water
Sensors, Tenant shall obtain Landlord's prior written consent, use an
experienced and qualified contractor reasonably approved by Landlord, and comply
with all of the other provisions of Article 8 of this Lease.  Tenant shall, at
Tenant's sole cost and expense, pursuant to Article 7 of this Lease keep any
Water Sensors located in the Premises (whether installed by Tenant or someone
else) in good working order, repair and condition at all times during the Lease
Term and comply with all of the other provisions of Article 7 of this
Lease.  Notwithstanding any provision to the contrary contained herein, Landlord
has neither an obligation to monitor, repair or otherwise maintain the Water
Sensors, nor an obligation to respond to any alerts it may receive from the
Water Sensors or which may be generated from the Water Sensors.  Upon the
expiration of the Lease Term, or immediately following any earlier termination
of this Lease, Landlord reserves the right to require Tenant to leave the Water
Sensors in place together with all necessary user information such that the same
may be used by a future occupant of the Premises (e.g., the Water Sensors shall
be unblocked and ready for use by a third-party).

29.38No Discrimination.  Tenant covenants by and for itself, its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions: that there shall be no discrimination against or segregation of any
person or group of persons, on account of race, color, creed, sex, religion,
marital status, ancestry or national origin in the leasing, subleasing,
transferring, use, or enjoyment of the Premises, nor shall Tenant itself, or any
person claiming under or through Tenant, establish or permit such practice or
practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy, of tenants, lessees, sublessees, subtenants
or vendees in the Premises.

29.39LEED Certification.  Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord's sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time).  In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall, at Tenant's sole cost and expense,
promptly cooperate with the Landlord's efforts in connection therewith and
provide Landlord with any documentation it may need in order to obtain or
maintain the aforementioned certification (which cooperation may include, but
shall not be limited to, Tenant complying with certain standards pertaining to
the purchase of materials used in connection with any Alterations or
improvements undertaken by the Tenant in the Project, the sharing of
documentation pertaining to any Alterations or improvements undertaken by Tenant
in the Project with Landlord, and the sharing of Tenant's billing information
pertaining to trash removal and recycling related to Tenant's operations in the
Project).

29.40Utility Billing Information.  In the event that the Tenant is permitted to
contract directly for the provision of electricity, gas and/or water services to
the Premises with the third-party provider thereof (all in Landlord's reasonable
discretion), upon written request from Landlord, Tenant shall promptly, but in
no event more than five (5) business days following its receipt of each and
every invoice for such items from the applicable provider, provide Landlord with
a copy of each such invoice.  Tenant acknowledges that pursuant to California
Public Resources Code Section 25402.10 and the regulations adopted pursuant
thereto (collectively the "Energy Disclosure Requirements"), Landlord may be
required to disclose information concerning Tenant's energy usage at the
Building to certain third parties, including, without limitation, prospective
purchasers, lenders and tenants of the Building (the "Tenant Energy Use
Disclosure").  Tenant hereby (A) consents to all such Tenant Energy Use
Disclosures, and (B) acknowledges that Landlord shall not be required to notify
Tenant of any Tenant Energy Use

./

-///

-62-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Disclosure.  Further, Tenant hereby releases Landlord from any and all losses,
costs, damages, expenses and liabilities relating to, arising out of and/or
resulting from any Tenant Energy Use Disclosure.  The terms of this Section
29.39 shall survive the expiration or earlier termination of this Lease.

29.41Green Cleaning/Recycling.  To the extent a "green cleaning program" and/or
a recycling program is implemented by Landlord in the Building and/or Project
(each in Landlord's sole and absolute discretion), Tenant shall, at Tenant's
sole cost and expense, comply with the provisions of each of the foregoing
programs (e.g., Tenant shall separate waste appropriately so that it can be
efficiently processed by Landlord's particular recycling contractors).  To the
extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.  

29.42Open-Ceiling Plan.  To the extent Tenant designs the Improvements with an
"open ceiling plan", then Landlord and third parties leasing or otherwise
using/managing or servicing space on the floor immediately above the Premises
shall have the right to install, maintain, repair and replace mechanical,
electrical and plumbing fixtures, devices, piping, ductwork and all other
improvements through the floor above the Premises (which may penetrate through
the ceiling of the Premises and be visible within the Premises during the course
of construction and upon completion thereof) (as applicable, the "Penetrating
Work"), as Landlord may determine in Landlord's reasonable discretion and after
reasonable advance notice to Tenant.  Tenant will have no approval rights with
respect thereto, unless and to the extent such Penetrating Work would materially
alter the appearance of the Premises or unreasonably interfere with Tenant's
ongoing use of the Premises.  Moreover, there shall be no obligation by Landlord
or any such third party to enclose or otherwise screen any of such Penetrating
Work from view within the Premises during the course of construction.  Since
Tenant is anticipated to be occupying the Premises at the time the Penetrating
Work is being performed, Landlord agrees that it shall (and shall cause third
parties to) use commercially reasonable efforts to perform the Penetrating Work
in a manner so as to attempt to minimize interference with Tenant's use of the
Premises; provided, however, at Tenant's request, such Penetrating Work shall be
performed outside normal business hours.  Tenant hereby acknowledges that,
notwithstanding Tenant's occupancy of the Premises during the performance of any
such Penetrating Work, as long as Landlord is subject to the requirements of the
preceding sentence, and subject to the terms and conditions of Section 6.4 of
this Lease, Tenant hereby agrees that the performance of such Penetrating Work
shall in no way constitute a constructive eviction of Tenant nor entitle Tenant
to any abatement of rent.  Neither Landlord nor any of the Landlord Parties or
any third parties performing the Penetrating Work shall be responsible for any
direct or indirect injury to or interference with Tenant's business arising from
the performance of such Penetrating Work (as opposed to (x) any abatement rights
of Tenant under Section 6.4 of this Lease, (y) any damage to the property or
injury to persons as addressed by Section 10.1 of this Lease, or (z) any insured
claims otherwise available to Tenant in accordance with Article 10 of this
Lease), nor shall Tenant be entitled to any compensation or damages from
Landlord or any of the Landlord Parties or any third parties performing the
Penetrating Work for loss of the use of the whole or any part of the Premises or
of Tenant's personal property or improvements resulting from the performance of
the Penetrating Work, or for any inconvenience or annoyance occasioned by the
Penetrating Work.  In addition, Tenant hereby agrees to promptly and diligently
cooperate with Landlord and any of the third parties performing the Penetrating
Work in order to facilitate the applicable party's performance of the particular
Penetrating Work in an efficient and timely manner.

29.43Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering.  Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders known to Tenant, and none
of their respective officers, directors or managers is, nor prior to or during
the Lease Term, will they become a person or entity with whom U.S. persons or
entities are restricted from doing business under (a) the Patriot Act (as
defined below), (b) any other requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
("OFAC") (including any "blocked" person or entity listed in the Annex to
Executive Order Nos. 12947, 13099 and 13224 and any modifications thereto or
thereof or any other person or entity named on OFAC's Specially Designated
Blocked Persons List) or (c) any other U.S. statute, Executive Order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or other governmental action (collectively, "Prohibited Persons").  Prior to and
during the Lease Term, Tenant, and to Tenant's knowledge, its employees and any

./

-///

-63-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

person acting on its behalf have at all times fully complied with, and are
currently in full compliance with, the Foreign Corrupt Practices Act of 1977 and
any other applicable anti-bribery or anti-corruption laws.  Tenant is not
entering into this Lease, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. As used herein, "Patriot Act" shall mean the USA Patriot Act of
2001, 107 Public Law 56 (October 26, 2001) and all other statutes, orders, rules
and regulations of the U.S. government and its various executive departments,
agencies and offices interpreting and implementing the Patriot Act.

29.44Signatures.  The parties hereto consent and agree that this Lease may be
signed and/or transmitted by facsimile, e-mail of a .pdf document or using
electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), and that such signed electronic record shall be valid and
as effective to bind the party so signing as a paper copy bearing such party's
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this Lease using electronic signature technology, by
clicking "SIGN", such party is signing this Lease electronically, and (2) the
electronic signatures appearing on this Lease shall be treated, for purposes of
validity, enforceability and admissibility, the same as handwritten signatures.

[Signatures follow on next page]




./

-///

-64-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

"LANDLORD":

KILROY REALTY, L.P.,
a Delaware limited partnership

By:Kilroy Realty Corporation,
a Maryland corporation

Its:  General Partner

By:/s/ Jeffrey C. Hawken
Name:Jeffrey C. Hawken
Its:Executive Vice President, Chief Operating Officer

By:/s/ Nelson Ackerty
Name:Nelson Ackerty
Its:Senior Vice President, San Diego

"TENANT":

ACADIA PHARMACEUTICALS INC.,

a Delaware corporation

By:/s/ Steve Davis
Name:Steve Davis
Its:President & CEO

By:/s/ Todd Young
Name:Todd Young
Its:EVP + CFO

 

*NOTE:

As Tenant is a Delaware corporation, then one of the following alternative
requirements must be satisfied:

(A)     This Lease must be signed by two (2) officers of such corporation: one
being the chairman of the board, the president or a vice president, and the
other being the secretary, an assistant secretary, the chief financial officer
or an assistant treasurer.  If one (1) individual is signing in two (2) of the
foregoing capacities, that individual must identify the two (2) capacities.

(B)     If the requirements of (A) above are not satisfied, then Tenant shall
deliver to Landlord evidence in a form reasonably acceptable to Landlord that
the signatory(ies) is (are) authorized to execute this Lease.  

 

""

./

-///

-65-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

ONE PASEO

DEPICTION OF PROJECT

The purpose of this Exhibit is to show the approximate configuration and
location of certain portions of the Project.  It shall not be deemed to be a
warranty, representation or agreement on the part of Landlord that any portions
of the Project will be, or will remain, as depicted hereon, or that the tenants
shown hereon (if any) are now, or will be, in occupancy at any time during the
Lease Term.

[gf0yp0cjjlxj000001.jpg]

 

./

-///



-1-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

DEPICTION OF BUILDING

The purpose of this Exhibit is to show the approximate configuration and
location of the Building within the Office Center.  It shall not be deemed to be
a warranty, representation or agreement on the part of Landlord that the
Building will be, or will remain, as depicted hereon, or that the tenants shown
hereon (if any) are now, or will be, in occupancy at any time during the Lease
Term.

[gf0yp0cjjlxj000002.jpg]

 

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-3

OUTLINE OF PREMISES

The purpose of this Exhibit is to show the approximate configuration and
location of the Premises within the Building.  It shall not be deemed to be a
warranty, representation or agreement on the part of Landlord that the Premises
will be, or will remain, as depicted hereon, or that the tenants shown hereon
(if any) are now, or will be, in occupancy at any time during the Lease Term.

Fifth Floor:

[gf0yp0cjjlxj000003.jpg]

 

Fourth Floor:

[gf0yp0cjjlxj000004.jpg]

 

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

ONE PASEO

WORK LETTER

This Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  This Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.  All references in this Work Letter to Articles or Sections of "this
Lease" shall mean the relevant portions of Articles 1 through 29 of the Office
Lease to which this Work Letter is attached as Exhibit B and of which this Work
Letter forms a part, and all references in this Work Letter to Sections of "this
Work Letter" shall mean the relevant portion of Sections 1 through 5 of this
Work Letter.

SECTION 1

LANDLORD'S INITIAL CONSTRUCTION OF BASE BUILDING

1.1Construction of Base Building.  Landlord shall construct, at its sole cost
and expense, and without deduction from the Improvement Allowance, the base,
shell, and core of the Building (to the extent necessary to obtain and retain a
CofO (as defined in Section 1.2 below) for the Premises for the Permitted Use)
(collectively, the "Base, Shell and Core" and/or "Base Building")), in material
conformance with the description and specifications referenced in Schedule 2,
attached hereto (the "Base Building Plans").  Landlord hereby reserves the right
to modify the Base Building Plans, provided that such modifications (A) are
required to comply with Applicable Laws, or (B) will not (i) materially and
adversely affect Tenant's permitted use of the Premises and the Project, (ii)
result in the use of materials, systems or components which are not of a
materially equivalent or better quality than the materials, systems and
components set forth in the Base Building Plans, or (iii) materially increase
the cost of the Improvements.  Notwithstanding the foregoing, Landlord may make,
without regard to item (B)(i), (B)(ii) or (B)(iii), above, modifications or
revisions to Common Areas outside of the Buildings, except to the extent
otherwise specifically addressed in the Lease.

1.2Final Condition.  The "Final Condition" shall mean that (i) the Base, Shell
and Core of the Building has been substantially completed in material
conformance with the Base Building Plans (as the same may be modified in
accordance with the TCCs of this Work Letter) to the extent necessary for
Landlord to obtain a certificate of occupancy or temporary certificate of
occupancy, or legal equivalent (each, a "CofO"), for the Base, Shell and Core,
except to the extent Landlord's inability to obtain the CofO is caused by the
Improvements not being designed per Code or because the Substantial Completion
of the Improvements has not yet occurred, as those terms are defined below, (ii)
the Common Areas have been substantially completed in accordance with the Base
Building Plans (as the same may be modified in accordance with the TCCs of this
Work Letter) to the extent necessary for Landlord to obtain a CofO for the
Building, with the exception of any punch list items (the "Base Building Punch
List Items").  

1.3Construction Milestones.  Landlord's non-binding estimated construction
schedule milestones are set forth on Schedule 3 attached hereto.  For purposes
of this Lease and this Work Letter, the dates listed on such construction
schedule milestones shall be deemed the "Estimated Construction Dates" and are
set forth herein for information purposes only.

1.4LEED Compliance.  Landlord and Tenant hereby acknowledge and agree that
Landlord designed the Base Building to be compliant with certain LEED
requirements.  Landlord has provided Tenant with the LEED compliance checklist
delineating the credits Landlord intends to obtain.  Landlord agrees to
reasonably cooperate with Tenant and Tenant's consultants to provide the
required information, plans, specifications, documents, etc., for Tenant to
obtain LEED certification with respect to the Improvements; provided, however,
while Tenant is not required to cause the Premises to obtain LEED certification
with respect to the Improvements, Tenant shall not design the Improvements, nor
use particular systems within the Premises, that would jeopardize any LEED
certification for the Building.

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

SECTION 2

IMPROVEMENTS

2.1

Improvement Allowance.  Tenant shall be entitled to a one-time improvement
allowance (the "Improvement Allowance") in the amount of […***…] per rentable
square foot of the Premises for the costs relating to the initial design and
construction of the improvements which are permanently affixed to the Premises
(the "Improvements").  In no event shall Landlord be obligated to make
disbursements pursuant to this Work Letter in the event that Tenant fails to
immediately pay any portion of the "Over-Allowance Amount," as defined in
Section 4.2.1, nor shall Landlord be obligated to pay a total amount which
exceeds the Improvement Allowance.  Notwithstanding the foregoing or any
contrary provision of this Lease, all Improvements shall be deemed Landlord's
property under the terms of this Lease.  Any unused portion of the Improvement
Allowance remaining one (1) year after of the Lease Commencement Date (the
"Allowance Deadline"), shall remain with Landlord and Tenant shall have no
further right thereto.

In addition to the Improvement Allowance, Tenant shall be entitled to a one-time
additional allowance in an amount not to exceed […***…] per rentable square foot
of the Premises (the "Additional Improvement Allowance"") to be used toward the
Improvement Allowance Items.  In the event that Tenant elects to use all or any
portion of the Additional Improvement Allowance, Tenant shall notify Landlord
thereof in writing on or before the Allowance Deadline and Tenant's notice shall
include the amount of the Additional Improvement Allowance which Tenant elects
to use (the "Elected Amount Of The Additional Improvement Allowance"").  In the
event Tenant timely exercises its right to use all or any portion of the
Additional Improvement Allowance, then the monthly Base Rent for the Premises
shall be increased by an amount equal to the "Additional Monthly Base Rent," as
that term is defined below, in order to repay the Elected Amount Of The
Additional Improvement Allowance to Landlord.  The "Additional Monthly Base
Rent"" shall be determined as the missing component of an annuity, which annuity
shall have (i) the Elected Amount Of The Additional Improvement Allowance as the
present value amount, (ii) 120, as the number of payments (with consideration
given to the fact that Tenant's repayment of the Elected Amount Of The
Additional Improvement Allowance will occur over a 129 month period, excluding
the […***…] Base Rent Abatement Period pursuant to Section 3.2 of this Lease),
(iii) 0.6667%, which is equal to eight percent (8%) divided by twelve (12)
months per year, as the monthly interest factor and (iv) the Additional Monthly
Base Rent as the missing component of the annuity.  In the event Tenant elects
to utilize all or a portion of the Additional Improvement Allowance, then
(a) all references in this Work Letter to the "Improvement Allowance", shall be
deemed to include the Elected Amount Of The Additional Improvement Allowance,
(b) the parties shall promptly execute an amendment (the "Amendment"") to this
Lease setting forth the new amount of the Base Rent and Improvement Allowance
computed in accordance with this Section 2.1, and (c) the additional amount of
monthly Base Rent owing in accordance with this Section 2.1 for the first full
month of the Lease Term which occurs after the expiration of any free rent
period shall be paid by Tenant to Landlord at the time of Tenant's execution of
the Amendment.

2.2

Disbursement of the Improvement Allowance.  Except as otherwise set forth in
this Work Letter, the Improvement Allowance shall be disbursed by Landlord (each
of which disbursements shall be made pursuant to Landlord's disbursement
process, including, without limitation, Landlord's receipt of invoices for all
costs and fees described herein) for costs related to the construction of the
Improvements and for the following items and costs (collectively, the
"Improvement Allowance Items"):

2.2.1Payment of (i) the fees of the "Architect" and the "Engineers," as those
terms are defined in Section 3.1 of this Work Letter, (ii) the Tenant-retained
project manager, and (iii) permitting fees, but only to the extent such fees do
not exceed an aggregate amount equal to Seven and No/100 Dollars ($7.00) per
rentable square foot of the Premises, and payment of the fees incurred by, and
the cost of documents and materials supplied by, Landlord and Landlord's
consultants in connection with the preparation and review of the "Construction
Drawings," as that term is defined in Section 3.1 of this Work Letter;

2.2.2The cost of any changes in the Base Building when such changes are required
by the Construction Drawings;

./

-///



-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

2.2.3The cost of any changes to the Construction Drawings or Improvements
required by all applicable building codes (the "Code"); and

2.2.4The "Landlord Supervision Fee", as that term is defined in Section 4.3.2 of
this Work Letter, if any.

2.3

Building Standards.  Prior to the date of this Lease, Landlord has established
specifications for certain Building standard components to be used in the
construction of the Improvements in the Premises and delivered a copy thereof to
Tenant.  The quality of Improvements shall be equal to or of greater quality
than the quality of such Building standards.  Landlord may make reasonably
changes to said specifications for Building standards from time to
time.  Removal requirements for Improvements are addressed in Article 8 of this
Lease, provided that Landlord, at the time Landlord reviews the Final Working
Drawings, may specify that Tenant will be required to remove certain initial
Improvements that materially deviate from Building standards and are not
consistent with general office use (as so timely and appropriately identified,
the "Non-Conforming Improvements").  As identified in Section 1.4, above, Tenant
shall not design the Improvements nor install particular systems in the Premises
that would jeopardize any LEED certifications for the Building.

SECTION 3

CONSTRUCTION DRAWINGS

3.1

Selection of Architect/Construction Drawings.  Tenant shall select and retain a
qualified architect/space planner to the extent reasonably approved by Landlord
(the "Architect") to prepare the "Construction Drawings," as that term is
defined in this Section 3.1.  Tenant shall retain the engineering consultants
reasonably designated by Landlord (the "Engineers") to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing and HVAC work of the Improvements; provided, however, any such
reasonable designation determination shall factor in a competitive pricing
component, taking into account the nature and particular requirements implicated
in connection with the Construction Drawings and the experience and competency
of such Engineer.  The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the "Construction
Drawings."  All Construction Drawings shall comply with the drawing format and
specifications as determined by Landlord, and shall be subject to Landlord's
approval.  Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the base Building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith.  Landlord's review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord's review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like
matters.  Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord's space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant's waiver and indemnity set forth in this Lease shall
specifically apply to the Construction Drawings.

3.2

Final Space Plan.  On or before the date set forth in Schedule 1, attached
hereto, Tenant and the Architect shall prepare the final space plan for
Improvements in the Premises (collectively, the "Final Space Plan"), which Final
Space Plan shall include a layout and designation of all offices, rooms and
other partitioning, their intended use, and equipment to be contained therein,
and shall deliver four (4) hard copies signed by Tenant to Landlord for
Landlord's approval, and concurrently with Tenant's delivery of such hard
copies, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such Final Space Plan.

3.3

Final Working Drawings.  On or before the date set forth in Schedule 1, Tenant,
the Architect and the Engineers shall complete the architectural and engineering
drawings for the Premises, and the final architectural working drawings in a
form which is complete to allow subcontractors to bid on the work and to obtain
all applicable permits (collectively, the "Final Working Drawings") and shall
submit four (4) hard copies signed by Tenant of the Final Working Drawings to
Landlord for Landlord's approval, and concurrently with Tenant's delivery of
such

./

-///



-3-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

hard copies, Tenant shall send to Landlord via electronic mail one (1) .pdf
electronic copy of such Final Working Drawings.

3.4

Permits.  The Final Working Drawings shall be approved by Landlord (the
"Approved Working Drawings") prior to the commencement of the construction of
the Improvements.  Tenant shall immediately submit the Approved Working Drawings
to the appropriate municipal authorities for all applicable building and other
permits necessary to allow "Contractor," as that term is defined in Section 4.1,
below, to commence and fully complete the construction of the Improvements (the
"Permits"), and, in connection therewith, Tenant shall coordinate with Landlord
in order to allow Landlord, at its option,  to take part in all phases of the
permitting process and shall supply Landlord, as soon as possible, with all plan
check numbers and dates of submittal and obtain the Permits on or before the
date set forth in Schedule 1.  Notwithstanding anything to the contrary set
forth in this Section 3.4, Tenant hereby agrees that neither Landlord nor
Landlord's consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that the obtaining of the same
shall be Tenant's responsibility; provided however that Landlord shall, in any
event, cooperate with Tenant in executing permit applications and performing
other ministerial acts reasonably necessary to enable Tenant to obtain any such
permit or certificate of occupancy.  No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, provided, however, it shall be deemed reasonable for Landlord to
condition its approval on Tenant's agreement that any requested changes in the
Approved Working Drawings constitute a Tenant delay, as set forth in Section 5.2
below, to the extent the requested changes directly or indirectly delay the
"Substantial Completion" of the Premises as that term is defined in Section 5.1
of this Work Letter.

3.5

Time Deadlines.  Tenant shall use its best, good faith, efforts and all due
diligence to cooperate with the Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process and
to receive the permits, and with Contractor for approval of the "Cost Proposal,"
as that term is defined in Section 4.2 of this Work Letter, as soon as possible
after the execution of the Lease, and, in that regard, shall meet with Landlord
on a scheduled basis to be determined by Landlord, to discuss Tenant's progress
in connection with the same.  The applicable dates for approval of items, plans
and drawings as described in this Section 3, Section 4, below, and in this Work
Letter are set forth and further elaborated upon in Schedule 1 (the "Time
Deadlines"), attached hereto.  Tenant agrees to comply with the Time Deadlines.

3.6

Electronic Approvals.  Notwithstanding any provision to the contrary contained
in the Lease or this Work Letter, Landlord may, in Landlord's sole and absolute
discretion, transmit or otherwise deliver any of the approvals required under
this Work Letter via electronic mail to Tenant's representative identified in
Section 5.1 of this Work Letter, or by any of the other means identified in
Section 29.18 of this Lease.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1

Contractor.  Tenant shall select  not less than three (3) contractors from the
list of "Approved Contractors", as that term is defined hereinbelow, to bid on
the construction of the Improvements ("Bidding Contractors")  Tenant shall
select one of the Bidding Contractors to be the contractor for the construction
of the Improvements; provided, however, Tenant shall first inform Landlord of,
and review with Landlord in reasonable detail the comparison factors identified
hereinbelow, 'Tenant's selection and the basis therefor, and such selected
Bidding Contractor shall be referred to herein as the "Contractor".  Tenant
shall select the Contractor in consideration of the following factors:  the
qualified bid amount (after adjustment for inconsistent qualifications,
clarifications and exclusions to reflect an "apples to apples" comparison), the
completeness of the bid, contract terms and conditions and such Bidding
Contractor's ability and commitment to adhere to 'the construction schedule for
the Improvements.  "Approved Contractors" shall mean any of the following: a.
Bycor; Pacific Building Group (PBG); Commercial Builders Inc (CBI); Diversified
Construction Technologies (DCT); Prevost; Johnson & Jennings; Whitting Turner;
Burger; Crew Builders; Rudolf and Sletton; and any other contractor that
Landlord and Tenant hereafter mutually and reasonably agree be added.

./

-///



-4-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

4.2

Cost Proposal.  After the Approved Working Drawings are signed by Landlord and
Tenant, Landlord shall provide Tenant with a cost proposal in accordance with
the Approved Working Drawings, which cost proposal shall include, as nearly as
possible, the cost of all Improvement Allowance Items to be incurred by Tenant
in connection with the design and construction of the Improvements (the "Cost
Proposal", which Cost Proposal shall include a detailed breakdown, by trade, of
the final costs to be incurred (or which have been incurred), as set forth more
particularly in Sections 2.2.1.1 through 2.2.1.5, above, in connection with the
design and construction of the Improvements to be performed by or at the
direction of Tenant or the Contractor, which costs form a basis for the amount
of the Contract (the "Final Costs")).  Tenant shall approve and deliver the Cost
Proposal to Landlord within ten (10) business days of the receipt of the same,
and upon receipt of the same by Landlord, Landlord shall be released by Tenant
to purchase the items set forth in the Cost Proposal and Final Costs and to
commence the construction relating to such items.  The date by which Tenant must
approve and deliver the Cost Proposal to Landlord shall be known hereafter as
the "Cost Proposal Delivery Date".  

4.3

Construction of Improvements by Contractor under the Supervision of Landlord.

4.3.1Over-Allowance Amount.  The difference between the amount of the Final
Costs and the amount of the Improvement Allowance (less any portion thereof
already disbursed by Landlord, or in the process of being disbursed by Landlord,
on or before the commencement of construction of the Improvements) is referred
to herein as the "Over-Allowance Amount".  In the event that an Over-Allowance
Amount exists in connection with the construction of the Improvements, then
Tenant shall pay a percentage of each amount requested by Contractor or
otherwise disbursed under this Work Letter, which percentage shall be equal to
the Over-Allowance Amount divided by the amount of the Final Costs (after
deducting from the Final Costs any amounts then expended from the Improvement
Allowance, if any, in connection with the preparation of the Construction
Drawings, and the cost of other Improvement Allowance Items incurred prior to
the commencement of construction of the Improvements) and such payments by
Tenant (the "Over-Allowance Payments") shall be a condition to Landlord's
obligation to pay any amounts from the Tenant Improvement Allowance.  In the
event that, after the Final Costs have been delivered by Tenant to Landlord, the
costs relating to the design and construction of the Improvements shall change,
any additional costs necessary to such design and construction in excess of the
Final Costs, shall be in accordance with the terms of the immediately preceding
sentence and the amounts to be disbursed by Landlord pursuant to the terms of
this Work Letter thereafter shall be accordingly adjusted so that Landlord's
disbursements in the aggregate pursuant to the terms of this Work Letter and
Tenant's Over-Allowance Payments are each proportionate to the adjusted Final
Costs.  In connection with any Over-Allowance Payment made by Tenant pursuant to
this Section 4.2.1, Tenant shall provide Landlord with the documents described
in Sections 2.2.2.1(i), (ii), (iii) and (iv) of this Work Letter, above, for
Landlord's approval, prior to Tenant paying such costs.  In addition, if the
Final Working Drawings or any amendment thereof or supplement thereto shall
require alterations in the Base Building (as contrasted with the Improvements),
and if Landlord in its sole and exclusive discretion agrees to any such
alterations, and notifies Tenant of the need and cost for such alterations, then
Tenant shall pay the cost of such required changes (the "Change-Order") in
advance upon receipt of notice thereof.  Tenant shall pay all direct
architectural and/or engineering fees in connection with such Change-Order, plus
seven percent (7%) of such direct architectural and/or engineering fees for
Landlord's servicing and overhead.  

4.3.2Landlord's Retention of Contractor.  Landlord shall independently retain
Contractor to construct the Improvements in accordance with the Approved Working
Drawings and the Cost Proposal and Landlord shall supervise the construction by
Contractor, and Tenant shall pay a construction supervision and management fee
(the "Landlord Supervision Fee") to Landlord in an amount equal to the product
of (i) three percent (3%) and (ii) an amount equal to the sum of the Improvement
Allowance and any Additional Improvement Allowance.

4.3.3Contractor's Warranties and Guaranties.  Landlord hereby assigns to Tenant
all warranties and guaranties by Contractor relating to the Improvements, and
Tenant hereby waives, upon Substantial Completion of the Premises, all claims
against Landlord relating to, or arising out of the construction of, the
Improvements, other than any punch list items as set forth in Section 1.1.1 of
this Lease.

4.3.4Tenant's Covenants.  Tenant hereby indemnifies Landlord for any loss,
claims, damages or delays arising from the actions of Architect on the Premises
or in the Building.  

./

-///



-5-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

Within fifteen (15) days after completion of construction of the Improvements,
Tenant shall cause Contractor and Architect to cause a Notice of Completion to
be recorded in the office of the County Recorder of the county in which the
Building is located in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute and furnish a copy thereof to
Landlord upon recordation, failing which, Landlord may itself execute and file
the same as Tenant's agent for such purpose.  In addition, immediately after the
Substantial Completion of the Premises, Tenant shall have prepared and delivered
to the Building a copy of the "as built" plans and specifications (including all
working drawings) for the Improvements.

SECTION 5

COMPLETION OF THE IMPROVEMENTS;
LEASE COMMENCEMENT DATE

5.1

Ready for Occupancy.  The Premises shall be deemed "Ready for Occupancy" upon
the Substantial Completion of the Improvements.  For purposes of this Lease,
"Substantial Completion" of the Improvements shall occur upon the completion of
construction of the Improvements in the Premises pursuant to the Approved
Working Drawings and issuance of a certificate of occupancy, a temporary
certificate of occupancy for the Premises, or the legal equivalent thereof
permitting Tenant's lawful occupancy of the Premises, with the exception of any
punch list items and any tenant fixtures, work-stations, built-in furniture, or
equipment to be installed by Tenant or under the supervision of Contractor.

5.2

Delay of the Substantial Completion of the Premises.  Except as provided in this
Section 5.2, the Lease Commencement Date shall occur as set forth in the Lease
and Section 5.1, above.  If there shall be a delay or there are delays in the
Substantial Completion of the Improvements or in the occurrence of any of the
other conditions precedent to the Lease Commencement Date, as set forth in the
Lease, as a direct, indirect, partial, or total result of:

5.2.1Tenant's failure to comply with the Time Deadlines;

5.2.2Tenant's failure to timely approve any matter requiring Tenant's approval;

5.2.3A breach by Tenant of the terms of this Work Letter or the Lease;

5.2.4Changes in any of the Construction Drawings after disapproval of the same
by Landlord or because the same do not comply with Code or other applicable
laws;

5.2.5Tenant's request for changes in the Approved Working Drawings;

5.2.6Tenant's requirement for specialty materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Improvements, as set forth in
the Lease, or which are different from, or not included in Landlord's Building
standards;

5.2.7Changes to the Base Building required by the Approved Working Drawings;

5.2.8Tenant's use of specialized or unusual improvements and/or delays in
obtaining Permits due thereto;

5.2.9Any failure by Tenant to timely pay to Landlord any portion of the
Over‑Allowance Amount; or

5.2.10Any other acts or omissions of Tenant, or its agents, or employees; then,
notwithstanding anything to the contrary set forth in the Lease or this Work
Letter and regardless of the actual date of the Substantial Completion of the
Improvements, the Lease Commencement Date shall be deemed to be the date the
Lease Commencement Date would have occurred if no Tenant delay or delays, as set
forth above, had occurred.

./

-///



-6-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

SECTION 6

MISCELLANEOUS

6.1

Freight Elevators and Parking.  Landlord shall, consistent with its obligations
to other tenants of the Building, make the freight elevator and parking
reasonably available to Tenant in connection with construction of the
Improvements and decorating, furnishing and moving into the Premises at no
additional cost.

6.2

Tenant's Representative.  Tenant has designated Lynne Buhlas its sole
representative with respect to the matters set forth in this Work Letter (whose
e-mail address for the purposes of this Work Letter is lbuhl@ACADIA-pharm.com,
who, until further notice to Landlord, shall have full authority and
responsibility to act on behalf of the Tenant as required in this Work Letter.

6.3

Landlord's Representatives.  Landlord has designated Mr. Robert Chambers as
"Project Manager" (whose e-mail address for the purposes of this Work Letter is
[…***…]), who shall be responsible for the implementation of all Improvements to
be performed by Landlord in the Premises.  With regard to all matters involving
such Improvements, Tenant shall communicate with the Project Managers rather
than with the  Contractor.  Landlord shall not be responsible for any statement,
representation or agreement made between Tenant and the Contractor or any
subcontractor.  It is hereby expressly acknowledged by Tenant that such
Contractor is not Landlord's agent and has no authority whatsoever to enter into
agreements on Landlord's behalf or otherwise bind Landlord.  The Project
Managers will furnish Tenant with notices of substantial completion, cost
estimates for above standard Improvements, Landlord's approvals or disapprovals
of all documents to be prepared by Tenant pursuant to this Work Letter and
changes thereto.

6.4

Tenant's Agents.  All subcontractors and laborers retained directly by Tenant
for the Improvements shall all be union labor in compliance with the then
existing master labor agreements, if any.

6.5

Time is of the Essence.  Time is of the essence under this Work Letter.  Unless
otherwise indicated, all references herein to a "number of days" shall mean and
refer to calendar days.  In all instances where Tenant is required to approve or
deliver an item, if no written notice of approval is given or the item is not
delivered within the stated time period, at Landlord's sole option, at the end
of such period the item shall automatically be deemed approved or delivered by
Tenant and the next succeeding time period shall commence.

6.6

Tenant's Lease Default.  Notwithstanding any provision to the contrary contained
in the Lease or this Work Letter, if any default by Tenant under the Lease or
this Work Letter (including, without limitation, any failure by Tenant to fund
any portion of the Over-Allowance Amount) occurs at any time on or before the
Substantial Completion of the Improvements, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Improvement
Allowance and/or Landlord may, without any liability whatsoever, cause the
cessation of construction of the Improvements (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the Improvements and
any costs occasioned thereby), and (ii) all other obligations of Landlord under
the terms of the Lease and this Work Letter shall be forgiven until such time as
such default is cured pursuant to the terms of this Lease.

 

./

-///



-7-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TIME DEADLINES

 

Dates

Actions to be Performed

A.August 1, 2019

Final Space Plan to be completed by Tenant and delivered to Landlord.

B.November 1, 2019

Tenant to deliver Final Working Drawings to Landlord.

C.January 1, 2020

Tenant to deliver Permits to Contractor.

D.Five (5) business days after the receipt of the Cost Proposal by Tenant

Tenant to approve Cost Proposal and deliver Cost Proposal to Landlord.

 

 

./

-///

SCHEDULE 1
TO EXHIBIT B

-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

BASE BUILDING PLANS

 

General Description

 

Owner intends to develop and construct a Class A mixed use campus project
including an above and below ground office parking structure and two Class A
commercial office buildings. The parking garage will consist of one level of
below grade and seven levels of above grade parking containing approximately 946
parking spaces. The Class A Commercial office building 2 shall contain
approximately 231,561 sf. and is anticipated to be to be Type I-B,
Fully-Sprinklered.  The list of construction drawings for the Building is
attached to and made a part of this Schedule 2 and the applicable portions of
such construction drawings for the Building shall be made available to Tenant
and its architects, engineers, and contractors as reasonably required for the
design and subsequent construction of the Improvements.

Landlord, at its sole cost and expense, shall improve the Base Building to a
typical shell and core office building finish.  The Building shell and core
("Building Shell & Core" or "Base, Shell and Core") shall include the following:

LEED Classification

The building is pursuing a LEED Core & Shell Gold certification under LEED v3.

Structural Components

 

Codes, Applicable Specifications and Standards

 

 

•

The governing building code is the California Building Code (CBC), 2016 edition.

 

•

ASCE/SEI 7-10: Minimum Design Loads for Buildings and Other Structures.

 

•

Structural Steel: Load and Resistance Factor Design Specification for Structural
Steel

 

•

Buildings, 14th Edition, American Institute of Steel Construction (AISC 360-10).

 

•

Seismic Design Manual, 2nd Edition, American Institute of Steel Construction.

 

•

Seismic Provisions for Structural Steel Buildings AISC 341-10 AISC 341-10.

 

•

Prequalified Connections for Special and Intermediate Steel Moment Frames for

 

•

Seismic Applications AISC 358-10 and AISC 358s1-11.

 

•

AISC/CISC, Floor Vibrations Due to Human Activity, Steel Design Guide Series 11.

 

•

RCSC Specification: The 2009 RCSC Specification for Structural Joints Using
High-Strength Bolts.

 

•

AWS D1.1: Structural Welding Code – Steel, AWS D1.1:2010 (AWS, 2010).

 

•

ACI Building Code and Commentary (ACI 318-2014).

 

•

ACI 530-13/ASCE 5-13/TMS 402-13, Building Code Requirements for Masonry
Structures.

 

The floor loading criteria is as follows:

 

Live Loads:

 

•

Typical Office 100 psf (reducible)

 

•

Exit Corridors 100 psf (reducible)

 

•

Exit Stairs 100 psf (non-reducible)

 

•

Roof 20 psf (reducible, unoccupied)

 

•

100 psf (non-reducible, occupied)

 

•

MEP Equipment Room 150 psf (non-reducible) or actual

 

•

Equipment weight and pad.

 

•

Heavy Storage/File Room 250 psf (non-reducible)

 

•

Lobby/Public Assembly 100 psf (non-reducible)

 

Dead Loads:

 

•

General: Includes estimated weight of construction material

./

-///

SCHEDULE 2
TO EXHIBIT B

-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

•

Roof: Includes estimated weight of construction material and actual weight

of roof mounted miscellaneous equipment.

 

Deflections/Serviceability

 

The structural framing members and system will be designed to have

adequate stiffness to limit the deflections and lateral drift in

conformance to requirements of section 1604.3 of the 2016 CBC and

ASCE/SEI 7-10: Minimum Design Loads for Buildings and Other

Structures.

 

Structural Building Description

 

General

The office building 2 structure extends six (6) stories above Level 1. Typical
floor to floor height between Level 1 to Roof is 14'-6". The Level 2 to roof
typical floor to floor height is 14'-6". The building longitudinal dimension is
265'-0" and the transverse dimension is 118'-0". From three (3) sides office
building 2 is surrounded with podium structure, with 6inch seismic separation
joint. In addition, from one (1) side office building 2 is surrounded with the
site retaining wall with 6inch seismic separation joint. For the plan work and
building section information please refer to architectural and structural
drawings.

 

The composite structural deck system consists of 3" metal deck and 3.25" light
weight concrete (total slab thickness is 6.25") with ¾" shear studs spaced at
12" o.c. max., connected to wide flange beams and girders. Composite deck is
supported by steel beams and girders spanning between steel columns. The columns
are supported on pad foundations.

 

The lateral bracing system consists of Steel Special Moment Frames along the

perimeter of the building.

 

Please refer to the attached typical floor plan for structural framing
configuration and

structural design information.

 

Concrete floor and slab flatness and levelness shall meet or exceed ASTM E 115
and are not to exceed 1/8" variance in 10'-0"

Roofing System

 

The roofs of Office Buildings 1 & 2 implement the following primary materials:

 

 

•

Single-ply (80 MIL) thermoplastic polyvinyl chloride membrane (Johns Manville JM
PVC-80 MIL MIN, or equal), over;

 

•

One (1) layer 5/8" roof board (Georgia Pacific DensDeck Prime, or equal), over;

 

•

Two (2) layers of 2.6" thick polyiso rigid insulation (GAF EnergyGuard, 25PSI,
or equal), achieving an LTTR insulative value of 30 or better, over;

 

•

One (1) layer 1/4" roof board (Georgia Pacific DensDeck Prime, or equal), over;

 

•

Cast-in-place concrete o/ structural metal OR over structural metal deck only

 

Roofing system shall meet the requirements of FM Listing 1A-90, with an exterior
fire resistance exposure of Class A.

 

The roofing system shall provide an initial Solar Reflectance Index of not less
than 78 when calculated according to ASTM E 1980 and an initial Thermal
Emittance of not less than 0.85.

 

Roofing walk pads shall provide a runway surface for the buildings window
washing equipment and walk paths around the roofs perimeter and egress pathways.

Exterior Wall

 

The exterior closure (weather closure) of Office Buildings 1 & 2 implement the
following primary materials:

./

-///

SCHEDULE 2
TO EXHIBIT B

-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

• Extruded aluminum curtainwall & storefront systems

• Various combinations of high-performance, insulated glazing (both vision &
spandrel)

• Aluminum panels & break-shapes with two-coat Kynar finishes

• Wood composite cladding

• Factory-finished, shaped metal panels at the rooftop mechanical screen
enclosures

Exterior Terraces

 

The building includes accessible terraces in a number of locations, which will
be accessed from the tenant spaces via glass doors. Guardrails will be provided
at each terrace. Furnishing of the terraces will be part of the Tenant
Improvement scope and will be required to conform to the Landlord's site
amenities standards.

Ground Floor Lobbies and Entries

Fully built out class A.

Men's and Women's Toilet Rooms

The men's and women's restrooms on each floor are complete and in substantial
compliance with ADA requirements and include solid surface countertops, partial
ceramic tile walls and ceramic tile floors, lavatory mirrors, lighting in
ceilings, toilet partitions and associated toilet room accessories.

Low consumption water closets are equipped with automatic flush valves.
Waterless Urinals are included in the Men's restrooms.

The number of fixtures in each Restroom is based on the square footage of the
corresponding floor in accordance with the applicable code as adopted by the
City of Los Angeles.

Exit Stair Towers

The building is served by two pressurized emergency stair towers located on each
floor with concrete filled metal pan stairs. Stairwells shall include all code
required lighting, exit hardware and required handrails. The doors from the
stair towers into the individual floors shall be prepped for future full floor
Tenant provided card readers and electrified hardware. Full floor Tenants will
be required to connect these devices to their own security system upon lease
commencement.

Elevators/Elevator Lobby

There are two (2) passenger elevators and one (1) passenger-service (swing)
elevator serving the building.  All elevators shall service every floor of the
building including travel to all parking levels of the subterranean parking
structure. Each individual car shall be provisioned with card readers for access
control and digital position indicators and display.

Passenger elevators have a load capacity of 3,500 pounds, and shall comply with
ADA requirements.

Passenger-swing elevator shall have a load capacity of 4,500 pounds and shall
comply with ADA requirements.

Each elevator includes elevator doors, frames, call buttons with faceplates and
hall lantern directional indicators.

The elevator lobbies of Floors 2-6 are in raw shell condition with Fire Life
Safety devices and temporary egress lighting as required by code.

Balance of Core

Interior core walls are drywall fire taped and ready for finish to be installed
as a part of the Tenant Improvements. Columns and underside of the overhead
structure will be exposed concrete. Further finishing will be part of the tenant
improvements.  At the perimeter exterior wall condition,

./

-///

SCHEDULE 2
TO EXHIBIT B

-3-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

spandrel glass areas will have the insulation installed as part of the shell and
have receivers for installation of finishes as part of the tenant improvements.

All exposed core doors are paint grade wood doors complete with hollow metal
frames and hardware in a satin chrome finish.

The core and shell condition shall include exit signs and fire extinguishers as
required by applicable laws.

Electrical Service  and Distribution Systems

Codes, Standards and Regulations

 

•

The building shall comply with the requirements of the latest adopted editions
of the International Building Code (IBC), the National Electrical Code (NEC),
City of San Diego requirements, and the International Fire Code.

 

•

The design, products, and installation shall comply with the following
electrical industry standards:

a. Electronic Industries Association (EIA) Standard 570

b. Illumination Engineering Society of North America (IES) Lighting Standards

c. Institute of Electrical and Electronic Engineers (IEEE) Standards

d. National Electrical Manufacturers' Association (NEMA)

e. Insulated Power Cable Engineers' Association (IPCEA)

f. Certified Ballast Manufacturers' Association (CBMA)

g. Underwriters Laboratories, Inc. (UL)

h. California Administrative Code, Title 24, Part 6

i. National Fire Protection Association (NFPA)

j. National Electrical Code (NEC)

k. American National Standards Institute (ANSI)

l. All other Authorities Having Jurisdiction (AHJ)

Power Service Entrance

 

•

Building 2 shall be furnished with (2) 2500A 480Y/277V 3PH 4W 65kAIC NEMA 1
electrical services fed from an adjacent SDG&E pad-mounted transformer. The
house service shall have a single house meter to support all house loads. The
tenant service shall have a bus riser system for individual tenant meters on
each floor.

Power Distribution

 

•

All feeder and branch circuit wiring in interior exposed spaces shall be Type
THHN copper conductors in EMT conduit. Type MC cable may be used in concealed
locations (within walls and above accessible ceilings) for final equipment
connections.

 

•

HVAC equipment, elevators, and miscellaneous motor loads shall be served
independently from building power and lighting panelboards.

 

•

Convenience power will be provided with a minimum of two receptacles per office,
including switched receptacles in compliance with Title 24 requirements.

 

•

HVAC equipment shall be circuited at 480V 3-PH where possible.

./

-///

SCHEDULE 2
TO EXHIBIT B

-4-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

•

Power branch circuits shall be supplied from new panelboards.

Emergency Power

 

•

Emergency generator shall be provided as part of the core and shell scope.

 

•

The generator shall be 500kW/625kVA 480Y/277V 3PH 4W NEMA 3R with a sub-base
fuel tank providing 8-hours of runtime.

Telephone Services

The project MPOE shall contain a variety of twisted copper phone lines, high
band width fiber and cable T.V. infrastructure for the Tenants use.

Tenant's telephone and communication equipment shall be located in Tenant's
leased space and the Landlord shall deliver a mutually agreed upon sufficient
number of reserved phone lines for the Tenant's use to the Tenant's specified
location within the demised premises. Cross connection between the Tenant's
phone lines and the Landlords D-Mark shall be provided by the Landlord's vendor
at the Tenant's sole cost and expense.

 

Local service can provide POTS lines, DSL, ISDN, T-1 and DS3 services to the
building. They can also provide Gigabit solution if ordered.

DTV Riser Platform

The building shall be equipped with a DTV riser platform ready for connection to
future Tenants via a riser structure and patch panels located at every third
floor.

Window Coverings

Window coverings as designated by the Landlord's Building Standard shall be a
Tenant Improvement Allowance Item.

Lighting

 

Interior lighting

 

•

LED exit lighting shall be provided throughout the facility roughly every 50
feet on the path of egress as defined by the Architect and at each exit door.

 

•

All fixtures shall be LED and dimmable.

 

•

The lighting control system shall be capable of accepting demand response
controls.

 

•

All fixtures in the primary and secondary daylight zones shall be independently
controlled via daylight sensors.

 

•

All lighting shall be designed to meet the latest California Title 24
requirements.

 

Exterior lighting

 

•

Decorative entry and plaza lighting shall be provided and circuited to each
building as appropriate.

 

Lighting control

 

•

Lighting control system shall be designed based upon the distributed control
architecture of the WattStopper DLM system.

 

Emergency Lighting

 

•

Egress lighting shall be provided as required by code.

 

•

The code required emergency power source for the egress fixtures shall be
supplied via a central lighting inverter for Building 1 and via the emergency
generator for Building 2.

Life Safety System

The life safety system is installed and completed in accordance with applicable
building codes for a shell condition.  An Addressable Fire Alarm System with
Digital Voice Evacuation Capability includes required smoke detectors,
evacuation speakers and strobes installed in compliance with ADA, Title 24, and
City of San Diego Fire Marshal requirements for core and shell condition. The

./

-///

SCHEDULE 2
TO EXHIBIT B

-5-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

floors shall be equipped with terminal cabinets for future tenant improvements.
All tenant improvement connections to the base system shall be a future Tenant
Improvement Item.  

Landlord will be assigning a proprietary vendor for the Fire Life Safety systems
for use by the tenant.

 

HVAC and Mechanical Equipment

The building primary HVAC systems shall be composed of an array of Variable
Refrigeration Flow (VRF) Split Systems with Landlord supplied condenser units
located on the roof and Tenant supplied Concealed Fan Coil Units distributed
through out the premises as required by the Tenant specific improvements.

All VRF systems shall be manufactured by LG or a Landlord approved equal.

The HVAC system allows for one Concealed Fan Coil Units for every 400 square
feet of premises space. The Heat Recovery Units (HRUs) will be part of the
future tenant improvements and will be sized according to the tenant unit size.
Concealed Fan Units are to be installed as a part of the future Tenant
Improvements and will connect to the buildings installed energy management
system.

The outdoor Air Cooled Compressor Condenser Heat Recovery Unit. The outdoor unit
shall be factory assembled and pre-wired with all necessary electronic and
refrigerant controls. The refrigeration circuit of the condensing unit shall
consist of scroll compressors, motors, fans, condenser coil, electronic
expansion valves, solenoid valves, 4-way valve, distribution headers,
capillaries, filters, shut off valves, oil separators, service ports and
refrigerant regulator. High pressure gas line, low pressure gas line and liquid
lines must be individually insulated between the outdoor and indoor units.

 

The following safety devices shall be included on the condensing unit; high
pressure switch, control circuit fuses, crankcase heaters, fusible plug, high
pressure

switch, overload relay, inverter overload protector, thermal protectors for
compressor and fan motors, over current protection for the inverter and
anti-recycling timers. To ensure the liquid refrigerant does not flash when
supplying to the various fan coil units, the circuit shall be provided with a
sub-cooling feature.

 

The unit shall incorporate an auto-charging feature and a refrigerant charge
check function.  The outdoor unit shall be completely weatherproof and corrosion
resistant and constructed from rust-proofed mild steel coated panels.

 

Heat Recovery Units (HRU's) are designed specifically for use with LG Multi V 4
series heat recovery system components and shall be factory assembled, wired,
and

piped. These selector boxes must be mounted indoors. These units shall have a
galvanized steel plate casing. Each cabinet shall house solenoid valves for

refrigerant control. And shall contain a tube in tube heat exchanger. The unit
shall have sound absorption thermal insulation material made of flame and heat
resistant foamed

polyethylene.

Concealed Fan Units (CFU's) shall be LG Multi V horizontal model BHA2, BGA2,
BRA2 or B8A2 concealed fan coils units or TQC2, TRC2, TPC2, TNC2 or TMC2 ceiling
cassette fan coils unit operable with R-410A refrigerant. Unit shall be
completely factory assembled and tested. Included in the unit is factory wiring,
piping, electronic expansion valve, control circuit board, fan motor thermal
protector, flare connections, condensate drain pan, self-diagnostics,
auto-restart function, 3-minute fused time delay, and test run switch. BHA2,
BGA2, BRA2 or B8A2 units shall be equipment with automatically adjusting
external static pressure logic selectable during commissioning.

The CFU shall be direct-drive DC (ECM) type fan, statically and dynamically
balanced impeller with two or three fan speeds available. Units shall have
automatically adjusting external static pressure logic selectable during
commissioning. The fan motor shall operate on 208/230 volts, 1 phase, 60 Hertz.
The fan motor shall be thermally protected and shall be equipped as standard
with adjustable external static pressure (ESP) settings. A separate power supply
will be required of 208/230 volts, 1 phase, 60 Hertz. The acceptable voltage
range shall be 187 to 253 volts.

./

-///

SCHEDULE 2
TO EXHIBIT B

-6-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

The CFU shall have controls provided by LG to perform input functions necessary
to operate the system. Computerized PID control shall be used to maintain room
temperature within 1 degree F. The unit shall be equipped with a programmed
drying mechanism that dehumidifies while inhibiting changes in room temperature
when used with LG remote control PREMTB10U.

LG Touch Screen Central Controller (AC Smart Premium), Centralized Controller
shall be provided to allow operation of entire system and individual zones from
a central controller and through the web via Ethernet connection.

The controller system shall be a neutral color plastic material and shall
include a minimum 10.2 inch WSVGA TFT LCD Touch Screen. 18 gauge, 2 conductor,
twisted and shielded communication wire shall be daisy chained from the master
condenser of each to the AC Smart Premium.  Up to 128 fan coils can be
controlled by each AC Smart Premium.

Landlord has assigned a proprietary vendor for Additional Mechanical Direct
Digital Controls.

 

Future Tenant Plumbing Systems

Individual floors have been prepped for future plumbing systems with the
following accommodations.

 

•

1" Valved Domestic Water stub ins for future sinks and tank type water closets

 

•

2" Capped Vent Riser stub ins.

 

•

4" Capped Waste Riser stub ins.

Sprinklers

 

Manual Wet-Type, Class I Standpipe System including hose connections.

 

All work shall be installed in accordance with the 2016 Edition of NFPA 13 as
modified by 2016 CBC Chapter 35 and City of San Diego Technical Bulletins. The
standpipe systems are required to comply with the 2013 Edition of NFPA 14 as
modified by CBC Chapter 35.

Sprinkler system shall be sized and spaced in accordance with 2016 edition of
NFPA 13 with California Amendments.

The fire sprinkler system includes main floor shut-off valves, water flow
alarms, heads and primary loop piping distribution for a core and shell
condition.  

Modifications to the base system shall be a Tenant Improvement Item.

Ventilation

 

The public restrooms are ventilated by exhaust fans located on the roof of the
building.

 

Access to a base building General Exhaust riser shall be provided at each floor
to facilitate exhausting of tenant spaces requiring direct exhaust.

 

END OF DOCUMENT

 

 

 

./

-///

SCHEDULE 2
TO EXHIBIT B

-7-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

CONSTRUCTION MILESTONES

 

August 2018 Building Permits

August 2019Parking Structure Main Electrical Room Energized

November 2019Building 2 Main Electrical Room Energized

December 2019Parking Structure Substantial Completion

December 2019Building 1 Main Electrical Room energized

January 2020Parking Structure Final Completion

April 2020Building 1 Substantial Completion

May 2020Building 2 Substantial Completion

May 2020Building 1 Final Completion

May 2020Building 2 Final Completion

May 2020Project Completion

 

 

 

./

-///

SCHEDULE 3
TO EXHIBIT B

-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ONE PASEO

NOTICE OF LEASE TERM DATES

 

To:_______________________

_______________________

_______________________

_______________________

 

Re:

Office Lease dated ____________, 20__ (the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant"), for
[approximately] _____________ rentable square feet of space commonly known as
Suite ______ (the "Premises"), located on the ______ (___) floor of that certain
office building located at ____________________________, _______________,
_________________ (the "Building").

Dear ________________:

Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:

 

1.

Tenant has accepted the above-referenced Premises as being delivered in
accordance with the Lease, and there is no deficiency in construction.  

 

2.

The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

 

3.

Rent commenced to accrue on __________________, in the amount of
________________.

 

4.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter shall
be for the full amount of the monthly installment as provided for in the Lease.

 

5.

Your rent checks should be made payable to __________________ at
___________________.

 

6.

The rentable and usable square feet of the Premises are ________________ and
______________, respectively.  

 

7.

Tenant's Share of Direct Expenses with respect to the Premises is ________% of
the Project.

 

8.

Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein.  Tenant confirms that the Lease has not been modified
or altered except as set forth herein, and the Lease is in full force and
effect.  Landlord and Tenant acknowledge and agree that to each party's actual
knowledge, neither party is in default or violation of any covenant, provision,
obligation, agreement or condition in the Lease.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

The parties hereto consent and agree that this letter may be signed and/or
transmitted by facsimile, e-mail of a .pdf document or using electronic
signature technology (e.g., via DocuSign or similar electronic signature
technology), and that such signed electronic record shall be valid and as
effective to bind the party so signing as a paper copy bearing such party's
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this letter using electronic signature technology, by
clicking "SIGN", such party is signing this letter electronically,

./

-///



-1-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

and (2) the electronic signatures appearing on this letter shall be treated, for
purposes of validity, enforceability and admissibility, the same as handwritten
signatures.

 

"Landlord":

,

a

 

By:

Name:

Its:

By:

Name:

Its:

 

Agreed to and Accepted

as of ____________, 20__.

"Tenant":

,

a

By:

Name:

Its:

By:

Name:

Its:

 

 

 

./

-///



-2-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

ONE PASEO

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.

Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord's prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Two keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

3.

Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during such hours as are customary for comparable buildings in
the San Diego, California area.  Tenant, its employees and agents must be sure
that the doors to the Building are securely closed and locked when leaving the
Premises if it is after the normal hours of business for the Building.  Any
tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register.  Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building.  Landlord will furnish passes to persons for whom Tenant
requests same in writing.  Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons.  The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4.

No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates.  Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight.   Landlord will not be responsible for loss of or damage
to any such safe or property in any case.  Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

5.

No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.

6.

The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

./

-///



-1-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

7.

No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord.  Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9.

Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord's prior written
consent.  Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.

10.

Except for vending machines intended for the sole use of Tenant's employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained or operated upon the Premises without
the written consent of Landlord.

11.

Tenant shall not use or keep in or on the Premises, the Building, or the Project
any kerosene, gasoline, explosive material, corrosive material, material capable
of emitting toxic fumes, or other inflammable or combustible fluid chemical,
substitute or material.  Tenant shall provide material safety data sheets for
any hazardous material or substance used or kept on the Premises.

12.

Tenant shall not without the prior written consent of Landlord use any method of
heating or air conditioning other than that supplied by Landlord.

13.

Tenant shall not use, keep or permit to be used or kept, any foul or noxious gas
or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14.

Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals, birds, aquariums, or, except in areas designated
by Landlord, bicycles or other vehicles.

15.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

16.

The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.  Tenant shall not engage or pay any employees on
the Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of any of these Rules
and Regulations.

18.

Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the

./

-///



-2-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.  

19.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.

20.

Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Diego,
California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

21.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

22.

Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

23.

No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes.  All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord.  Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant's sole cost and expense.  Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises.  Prior to leaving the Premises
for the day, Tenant shall draw or lower window coverings and extinguish all
lights.  Tenant shall abide by Landlord's regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
Common Areas.

24.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25.

Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26.

Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes.  If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building.  In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas.  Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles.  No cigarettes shall be extinguished and/or left on
the ground or any other surface of the Project.  Cigarettes shall be
extinguished only in ashtrays.  Furthermore, in no event shall Tenant, its
employees or agents smoke tobacco products or other substances (x) within any
interior areas of the Project, or (y) within two hundred feet (200') of the main
entrance of the Building or

./

-///



-3-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

the main entrance of any of the adjacent buildings, or (z) within seventy-five
feet (75') of any other entryways into the Building.

27.

Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

28.

All office equipment of any electrical or mechanical nature shall be placed by
Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

29.

Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

30.

No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31.

No tenant shall use or permit the use of any portion of the Premises for living
quarters, sleeping apartments or lodging rooms.

32.

Tenant shall not purchase spring water, towels, janitorial or maintenance or
other similar services from any company or persons not approved by
Landlord.  Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.

33.

Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

./

-///



-4-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

ONE PASEO

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20 by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at ______________, _______________, California
____________, certifies as follows:

1.

Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.

The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.

3.

Base Rent became payable on ____________.

4.

The Lease is in full force and effect and has not been modified, supplemented or
amended in any way except as provided in Exhibit A.

5.

Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows:

 

 

 

6.

Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

7.

All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.

All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.  In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9.

No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10.

As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11.

If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.

There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.

Other than in compliance with all applicable laws and incidental to the ordinary
course of the use of the Premises, the undersigned has not used or stored any
hazardous materials or substances in the Premises.

./

-///



-1-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

14.

To the undersigned's knowledge, all improvement work to be performed by Landlord
under the Lease has been completed in accordance with the Lease and has been
accepted by the undersigned and all reimbursements and allowances due to the
undersigned under the Lease in connection with any improvement work have been
paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20_ .

 

"Tenant":

,

a

By:

Name:

Its:

By:

Name:

Its:

 

 

./

-///



-2-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

ONE PASEO

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

ALLEN MATKINS LECK GAMBLE

MALLORY & NATSIS LLP

1901 Avenue of the Stars, 18th Floor

Los Angeles, California 90067

Attention: Anton N.  Natsis, Esq.

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of ________, 20___, by and between
__________________ ("Landlord"), and ________________ ("Tenant"), with reference
to the following facts:

A.

Landlord and Tenant entered into that certain Office Lease dated _____, 20__
(the "Lease").  Pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord space (the "Premises") located in an office building on
certain real property described in Exhibit A attached hereto and incorporated
herein by this reference (the "Property").

B.

The Premises is located in an office building located on real property which is
part of an area owned by Landlord containing approximately ___ (__) acres of
real property located in the City of ____________, California (the "Project"),
as more particularly described in Exhibit B attached hereto and incorporated
herein by this reference.

C.

Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated ________________, 20___,
in connection with the Project.

D.

Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

1.Tenant's Recognition of Declaration.  Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

2.Miscellaneous.

2.1This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

2.3This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

2.4This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

./

-///



-1-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

2.5In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys' fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

2.7If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8Time is of the essence of this Agreement.

2.9The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

2.10As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.




./

-///



-2-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF RECOGNITION OF
COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

"Landlord":

_________________________,

a ________________________

 

By:



 

Its:



 

"Tenant":

 



,

 

a



 

By:



 

Its:



 

By:



 



Its:

 

 

./

-///



-3-



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

ONE PASEO

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________

 

ISSUE DATE: ______________

 

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

KILROY REALTY, L.P.

C/O KILROY REALTY CORPORATION

12200 W. OLYMPIC BLVD., SUITE 200

LOS ANGELES, CA 90064

 

 

APPLICANT:

ACADIA PHARMACEUTICALS INC                           

3611 VALLEY CENTRE DRIVE, SUITE 300                   

SAN DIEGO CA 92130                                   

 

AMOUNT:

[…***…]

 

EXPIRATION DATE:ONE YEAR FROM ISSUE DATE

 

PLACE OF EXPIRATION:ISSUING BANK'S COUNTERS AT ITS ABOVE ADDRESS

 

LADIES AND GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. _________ IN
YOUR FAVOR FOR THE ACCOUNT OF ACADIA PHARMACEUTICALS INC, UP TO THE AGGREGATE
AMOUNT OF […***…] EFFECTIVE IMMEDIATELY AND EXPIRING ON ___________, 2019.  THIS
LETTER OF CREDIT IS AVAILABLE UPON PRESENTATION OF YOUR DRAFT(S) AT SIGHT DRAWN
ON SILICON VALLEY BANK WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1.  THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. BENEFICIARY'S SIGNED STATEMENT SIGNED BY AN AUTHORIZED SIGNATORY OF THE
BENEFICIARY STATING THE FOLLOWING:

 

(A) "THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER:  (A) UNDER THE
LEASE (DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

OF SUCH LEASE, HAS THE RIGHT TO DRAW DOWN THE AMOUNT OF US$ [INSERT AMOUNT IN
NUMERALS AND WORDS] IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN OFFICE LEASE
DATED _________[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED FROM TIME TO
TIME (COLLECTIVELY, THE "LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY
THE TENANT TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, OR THE TERMINATION OF SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT
THE TIME OF THIS DRAWING."

 

OR

 

(B) "THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
SILICON VALLEY BANK'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
___________ AND WE HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

 

OR

 

(C) "THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ AS THE
RESULT OF THE FILING OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A
STATE BANKRUPTCY CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED
[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE "LEASE"),
WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."

 

OR

 

(D) "THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ AS THE
RESULT OF AN INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY
CODE OR A STATE BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE
LEASE DATED [INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE
"LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF THIS DRAWING."

 

OR

 

(E) "THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN
THE FULL AMOUNT OF IRREVOCABLE STANDBY LETTER OF CREDIT NO. __________ AS THE
RESULT OF THE REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED
__________[INSERT DATE], AS THE SAME MAY HAVE BEEN AMENDED FROM TIME TO TIME,
UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

 

SPECIAL CONDITIONS:

 

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

 

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT. ALL SIGNATURES MUST BE
MANUALLY EXECUTED IN ORIGINALS.

 

WE AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE BASIS UPON
WHICH BENEFICIARY HAS DETERMINED THAT THE AMOUNT IS DUE AND OWING OR HAS
DETERMINED TO PRESENT TO US ANY DRAFT UNDER THIS LETTER OF CREDIT, AND THE
PRESENTATION OF SUCH DRAFT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT SHALL AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.

./

-///



-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE
SEND YOU A NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS (OR ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE
RECEIPT OF WHICH WE HAVE ACKNOWLEDGE, AS THE ADDRESS TO WHICH WE SHOULD SEND
SUCH NOTICE) THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT
EXPIRATION DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY
EXTENDED BEYOND A FINAL EXPIRATION DATE OF ____________[insert date 120 days
from the Lease Expiration Date].  

 

THE DATE THIS LETTER OF CREDIT EXPIRES IN ACCORDANCE WITH THE ABOVE PROVISION IS
THE "FINAL EXPIRATION DATE".  UPON THE OCCURRENCE OF THE FINAL EXPIRATION DATE
THIS LETTER OF CREDIT SHALL FULLY AND FINALLY EXPIRE AND NO PRESENTATIONS MADE
UNDER THIS LETTER OF CREDIT AFTER SUCH DATE WILL BE HONORED.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE.  AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT "A" DULY
EXECUTED.  THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE
TRANSFER FORM MUST BE VERIFIED BY BENEFICIARY'S BANK. PROVIDED THAT IN LIEU OF
SUCH BANK AUTHENTICATION, BENEFICIARY MAY PROVIDE THE ISSUING BANK WITH
ALTERNATIVE DOCUMENTATION TO EVIDENCE THE SIGNER'S AUTHORITY TO EXECUTE THE
TRANSFER INSTRUMENT ON BEHALF OF THE BENEFICIARY, SUCH AS AN INCUMBENCY
CERTIFICATE OR OTHER DOCUMENTATION AS MAY BE REASONABLY SATISFACTORY TO THE
ISSUING BANK.  APPLICANT SHALL PAY OUR TRANSFER FEE OF US$1,000.00 UNDER THIS
LETTER OF CREDIT. PAYMENT OF ANY TRANSFER FEES AND/OR ANY TRANSFER COST SHALL
NOT BE A CONDITION PRECEDENT TO TRANSFER. EACH TRANSFER SHALL BE EVIDENCED BY
OUR ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE
ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE.

 

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: "DRAWN
UNDER SILICON VALLEY BANK STANDBY LETTER OF CREDIT NO. ____________."

 

WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO 11:00 AM CALIFORNIA TIME, ON A
BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO SILICON VALLEY BANK UNDER THIS LETTER OF CREDIT
AFTER 11:00 AM CALIFORNIA TIME, ON A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE
INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE
SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF CREDIT, "BUSINESS
DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT SHALL

./

-///



-3-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE SHALL
AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.

 

PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE. PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE BY
TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH
BENEFICIARY'S SIGNED STATEMENT AS SPECIFIED ABOVE TO OUR FACSIMILE NUMBER, (408)
496-2418, 2418 OR (408) 969-6510; ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION, WITH TELEPHONIC CONFIRMATION OF OUR RECEIPT OF SUCH
FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER (408)654-6274 OR (408) 654-7716
OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO WHICH YOU HAVE RECEIVED
WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH NUMBER. WE AGREE TO NOTIFY
YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE SUCH AS UPS
OR FED-EX, OF ANY CHANGE IN SUCH DIRECTION.  SHOULD BENEFICIARY WISH TO MAKE
PRESENTATIONS UNDER THIS LETTER OF CREDIT ENTIRELY BY FACSIMILE TRANSMISSION IT
NEED NOT TRANSMIT THIS LETTER OF CREDIT AND AMENDMENT(S), IF ANY. EACH FACSIMILE
TRANSMISSION SHALL BE MADE AT OUR FACSIMILE NUMBERS SHOWN ABOVE WITH ORIGINALS
TO FOLLOW BY OVERNIGHT COURIER SERVICE; PROVIDED, HOWEVER, THE BANK WILL
DETERMINE HONOR OR DISHONOR ON THE BASIS OF PRESENTATION BY FACSIMILE ALONE, AND
WILL NOT EXAMINE THE ORIGINALS. IN ADDITION, ABSENCE OF THE AFORESAID TELEPHONE
ADVICE SHALL NOT AFFECT OUR OBLIGATION TO HONOR ANY DRAW REQUEST.

 

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT SILICON VALLEY BANK, 3003
TASMAN DRIVE, 2ND FLOOR, MAIL SORT HF210, SANTA CLARA, CALIFORNIA 95054,
ATTENTION:  GLOBAL TRADE FINANCE – STANDBY LETTER OF CREDIT DEPARTMENT (THE
"BANK'S OFFICE") ON OR BEFORE THE EXPIRATION DATE OF THIS CREDIT OR ANY
AUTOMATICALLY EXTENDED EXPIRATION DATE.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FEDWIRE TO A U.S. REGULATED BANK, AND WE AND/OR
SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS
EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE INTENDED
PAYEE.

 

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A CERTIFIED TRUE
COPY OF THIS LETTER OF CREDIT UPON RECEIPT OF A WRITTEN REQUEST FROM THE
BENEFICIARY OR TRANSFEREE, AS APPLICABLE, TOGETHER WITH A DULY EXECUTED
INDEMNITY LETTER IN THE FORM ATTACHED HERETO AS EXHIBIT "B" SIGNED BY AN
AUTHORIZED SIFNATORY OF THE BENEFICIARY OR TRANSFEREE, AS APPLICABLE, FOLLOWED
BY HIS/HER PRINTED NAME AND DESIGNATED SIGNATURE AUTHORITY.

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

 

 

    ___________________________                          
___________________________

     AUTHORIZED SIGNATURE                                 AUTHORIZED SIGNATURE

./

-///



-4-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________




./

-///



-5-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TRANSFER FORM

DATE: ____________________

 

TO: SILICON VALLEY BANK

       3003 TASMAN DRIVERE: IRREVOCABLE STANDBY LETTER OF CREDIT

       SANTA CLARA, CA 95054                                          NO.
_____________   ISSUED BY

       ATTN:INTERNATIONAL DIVISION.                         SILICON VALLEY BANK,
SANTA CLARA

       STANDBY LETTERS OF CREDIT                     L/C AMOUNT:
___________________

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

_________________________________________________________________________________________

(NAME OF TRANSFEREE)

 

_________________________________________________________________________________________

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SIGNATURE AUTHENTICATED

The names(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

_______________________________________

(Name of Bank)

_______________________________________

(Address of Bank)

_______________________________________

(City, State, Zip Code)

_______________________________________

(Print Authorized Name and Title)

_______________________________________

(Authorized Signature)

_______________________________________

(Telephone Number)

 

 

 

______________________________

                         (BENEFICIARY'S NAME)

By:________________________________

 

 

Printed Name:________________________

 

 

Title:_______________________________

 

 




./

-///



-6-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _____________

 

EXHIBIT B

 

 

___________________, 20___

 

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Attn: Standby Letters of Credit Department

 

Re: Irrevocable Standby Letter of Credit No. SVBSF_______

 

Ladies and Gentlemen:

 

The undersigned ("Beneficiary") is the beneficiary under Irrevocable Standby
Letter of Credit No. SVBSF_______ issued by Silicon Valley Bank ("Bank") upon
the request of ______________________ (together with all amendments issued to
such letter of credit, the "Standby L/C"). Beneficiary cannot locate the
executed original of the Standby L/C (the "Original Standby L/C") and has
requested that Bank issue a certified true copy of the Standby L/C ("Certified
True Copy") to replace the Original Standby L/C. Beneficiary understands that
Bank is willing to grant Beneficiary's request to issue the Certified True Copy
so long as Beneficiary agrees to execute this letter agreement for Bank's
benefit.

 

In consideration of Bank's willingness to issue the Certified True Copy,
Beneficiary agrees as follows:

1. If Beneficiary locates the Original Standby L/C, it will not draw any
draft(s) or make any demand(s) upon Bank thereunder, but will promptly deliver
to Bank the Original Standby L/C, marked "CANCELED", and signed and dated by its
duly authorized representative, for disposition by Bank.

 

2. Beneficiary represents and warrants that it has not encumbered, assigned, or
otherwise transferred its interest in the Standby L/C or delivered the Original
Standby L/C to any other person or entity.

 

3.Beneficiary will indemnify and save Bank harmless from and against any and all
claims, judgments, demands, losses, damages, actions, liabilities, costs and
expenses, including, without limitation, attorneys' fees, which Bank at any time
may suffer, sustain or incur in connection with the missing Original Standby L/C
(collectively, "Claims"), including, without limitation, any presentation for
payment of any draft(s) or demand(s) drawn under the Original Standby L/C by a
holder in due course or a bonafide purchaser for value of the Original Standby
L/C, or any other draw requests, presentments or any other claims made on the
Original Standby L/C regardless of the party making such draw requests,
presentments or any other claims made (including Beneficiary and/or any of its
agents, successors and assigns). This indemnity shall include, without
limitation, the face amount of the Original Standby L/C if Bank is required by
law to pay same to a holder in due course or a bonafide purchaser for value of
the Original Standby L/C and/or any presentation thereunder or proceeds thereof.
Beneficiary will pay, within thirty (30) days of receipt of written request from
Bank, all sums requested by Bank as indemnity for Bank's Claims.

 

4. Upon the effectiveness of this letter agreement, Beneficiary irrevocably
releases Bank from any obligation to it under the Original Standby L/C.

 

 

 

 

Beneficiary has executed this letter agreement by its duly authorized
representative on the date hereof and this letter agreement shall be deemed to
be effective as of such date.

 

 

Yours truly,

_________________________________

./

-///



-7-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

(Beneficiary)

 

Authorized Signature: _______________

Name & Title: _____________________

 

 

 

 

 

 

 

SIGNATURE AUTHENTICATED

 

The signature of Beneficiary conforms to that

on file with us in the Signature Specimen Card

of the Beneficiary for Loans and Guarantee.

 

______________________________________

(Name of bank)

By:___________________________________

(Authorized Signature) **

______________________________________

(Title)

______________________________________

(Telephone Number)

______________________________________

(Address of bank)

 

 

** VERIFICATION OF BENEFICIARY'S

SIGNATURE(S) BY A NOTARY PUBLIC IS

UNACCEPTABLE.

 

 

'''"""""""'"""""""""""'""''''"""""

 

 

./

-///



-8-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

ONE PASEO

MARKET RENT DETERMINATION FACTORS

When determining Market Rent, the following rules and instructions shall be
followed.

1.

RELEVANT FACTORS.  The "Market Rent," as used in this Lease, shall be derived
from an analysis (as such derivation and analysis are set forth in this
Exhibit H) of the "Net Equivalent Lease Rates," of the "Comparable Transactions"
(as that term is defined below).  The Market Rent, as used in this Lease, shall
be equal to the annual Net Equivalent Lease Rate rent per rentable square foot,
at which tenants, are, pursuant to transactions consummated within fifteen (15)
months prior to the commencement of the Option Term, provided that timing
adjustments shall be made to reflect any scheduled changes (i.e., annual rent
bumps) in the Market Rent following the date of any particular Comparable
Transaction up to the date of the commencement of the applicable Option Term,
leasing non-sublease, non-encumbered space comparable in location and quality to
the Premises containing a square footage comparable to that of the Premises for
a term of at least five (5) years, in an arm's-length transaction, which
comparable space is located in "Comparable Buildings" (transactions satisfying
the foregoing criteria shall be known as the "Comparable Transactions").  The
terms of the Comparable Transactions shall be calculated as a "Net Equivalent
Lease Rate" pursuant to the terms of this Exhibit H, and shall take into
consideration only the following terms and concessions (collectively,
"Concessions"): (i) the rental rate and escalations for the Comparable
Transactions, (ii) the amount of parking rent per parking permit paid in the
Comparable Transactions, if any, (iii) operating expense and tax protection
granted in such Comparable Transactions such as a base year or expense stop
(although for each such Comparable Transaction the base rent shall be adjusted
to a triple net base rent using reasonable estimates of operating expenses and
taxes for each such Comparable Transaction); (iv) rental abatement concessions,
if any, being granted such tenants in connection with such comparable space,
(v) any ""improvements or allowances provided or to be provided in the
Comparable Transactions, taking into account the contributory value of the
existing improvements in the Premises, such value to be based upon the age,
design, quality of finishes, and layout of the existing improvements, and
(vi) all other monetary concessions (including the value of any signage), if
any, being granted such tenants in connection with such Comparable
Transactions.  Notwithstanding any contrary provision hereof, in determining the
Market Rent, no consideration shall be given to (A) any period of rental
abatement, if any, granted to tenants in Comparable Transactions in connection
with the design, permitting and construction of improvements, or (B) any
commission paid or not paid in connection with such Comparable Transaction.  The
square footage of the Premises shall be restated as determined pursuant to the
standards of space measurement used in the Comparable Transactions.

2.

TENANT SECURITY.  The Market Rent shall additionally include a determination as
to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as an enhanced security deposit, a letter of credit or
guaranty, for Tenant's Rent obligations during the Option Term.  Such
determination shall be made by reviewing the extent of financial security then
generally being imposed in Comparable Transactions from tenants of comparable
financial condition and credit history to the then existing financial condition
and credit history of Tenant (with appropriate adjustments to account for
differences in the then-existing financial condition of Tenant and such other
tenants, and giving reasonable consideration to Tenant's prior performance
history during the Lease Term).

3.

RENEWAL IMPROVEMENT ALLOWANCE.  Notwithstanding anything to the contrary set
forth in this Exhibit H, once the Market Rent for the Option Term is determined
as a Net Equivalent Lease Rate, if, in connection with such determination, it is
deemed that Tenant is entitled to an improvement or comparable allowance for the
improvement of the Premises, (the total dollar value of such allowance shall be
referred to herein as the "Renewal Allowance"), Landlord shall pay the Renewal
Allowance to Tenant pursuant to a commercially reasonable disbursement procedure
determined by Landlord and the terms of Article 8 of this Lease, and, as set
forth in Section 5, below, of this Exhibit H, the rental rate component of the
Market Rent shall be increased to be a rental rate which takes into
consideration that Tenant will receive payment of such Renewal Allowance and,
accordingly, such payment with interest shall be factored into the base rent
component of the Market Rent.  

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

4.

COMPARABLE BUILDINGS.  For purposes of this Lease, the term "Comparable
Buildings" shall mean first-class multi-tenant occupancy office buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation), quality of construction, level
of services and amenities (including, but not limited to, the type (e.g.,
surface, covered, subterranean) and amount of parking), size and appearance, and
are located in the "Comparable Area."  For purposes of this Lease, the
"Comparable "Comparable Area," shall be the area containing Comparable Buildings
which are within an area bounded by State Road 56 on the South side, Del Mar
Heights Road on the North side, Camino Del Sur on the East side, and
Interstate 5 on the West side; provided, however to the extent there are less
than five (5) resulting Comparable Transactions within the Comparable Area, then
notwithstanding that the same are not located within the Comparable Area, the
buildings located at (i) 4575 La Jolla Village Drive, San Diego CA 92122, and
(ii) 4545 La Jolla Village Drive, San Diego CA 92122, shall be deemed to be
Comparable Buildings for purposes of identifying Comparable Transactions.

5.

METHODOLOGY FOR REVIEWING AND COMPARING THE COMPARABLE TRANSACTIONS.  In order
to analyze the Comparable Transactions based on the factors to be considered in
calculating Market Rent, and given that the Comparable Transactions may vary in
terms of length of term, rental rate, concessions, etc., the following steps
shall be taken into consideration to "adjust" the objective data from each of
the Comparable Transactions.  By taking this approach, a "Net Equivalent Lease
Rate" for each of the Comparable Transactions shall be determined using the
following steps to adjust the Comparable Transactions, which will allow for an
"apples to apples" comparison of the Comparable Transactions.

5.1.

The contractual rent payments for each of the Comparable Transactions should be
arrayed monthly or annually over the lease term.  All Comparable Transactions
should be adjusted to simulate a net rent structure, wherein the tenant is
responsible for the payment of all property operating expenses in a manner
consistent with this Lease.  This results in the estimate of Net Equivalent Rent
received by each landlord for each Comparable Transaction being expressed as a
periodic net rent payment.

5.2

Any free rent or similar inducements received over time should be deducted in
the time period in which they occur, resulting in the net cash flow arrayed over
the lease term.

5.3

The resultant net cash flow from the lease should then be discounted (using an
8% annual discount rate) to the lease commencement date, resulting in a net
present value estimate.

5.4

From the net present value, up front inducements (improvements allowances and
other concessions) should be deducted.  These items should be deducted directly,
on a "dollar for dollar" basis, without discounting since they are typically
incurred at lease commencement, while rent (which is discounted) is a future
receipt.

5.5

The resulting net present value, with up front inducements deducted as indicated
in Section 5.4 above, should then be amortized back over the lease term as a
level monthly or annual net rent payment using the same annual discount rate of
8.0% used in the present value analysis.  This calculation will result in a
hypothetical level or even payment over the option period, termed the "Net
Equivalent Lease Rate" (or constant equivalent in general financial terms).

6.USE OF NET EQUIVALENT LEASE RATES FOR COMPARABLE TRANSACTIONS.  The Net
Equivalent Lease Rates for the Comparable Transactions shall then be used to
reconcile to a conclusion of Market Rent which shall be stated as a "NNN" lease
rate applicable to each year of the Option Term, which reconciliation shall be
performed (i) in a manner usual and customary for a real estate appraisal
process, and (ii) to take into account, and adjust for, the three percent (3%)
annual increases identified in Section 2.2.2(ii) of the Lease.

./

-///



-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF LEASE AGREEMENT FOR SUBLEASE PREMISES

This LEASE AGREEMENT (this "Lease") is made and entered into as of [___] (the
“Effective Date”), by and between KILROY REALTY, L.P., a Delaware limited
partnership ("Landlord"), and ACADIA PHARMACEUTICALS INC., a Delaware
corporation ("Tenant").

r e c i t a l s :

A.

Tenant is currently the "Subtenant" under that certain Sublease Agreement dated
as of October 17, 2016 (the "Sublease"), by and between BRAIN CORPORATION, a
California Corporation ("Brain"), as Sublandlord, and Tenant, as Subtenant.  A
copy of the Sublease is attached hereto as Exhibit A.  Pursuant to the Sublease,
Tenant leased the "Sublease Premises" consisting of approximately 26,437
rentable square feet of space, commonly known as Suite 400 and comprising [a
portion / the entirety] of the fourth (4th) floor of that certain building
located at 3611 Valley Centre Drive, San Diego, California  92130 (the
"Building").  

B.

The Sublease was made under that certain Office Lease dated as of October 5,
2012 (as the same may have been amended, the "Master Lease") between Landlord
and Brain, with respect to certain premises constituting the entirety of such
Sublease Premises.

C.

The Master Lease is scheduled to expire on May 31, 2020.  Landlord and Tenant
desire that, immediately upon such expiration, Tenant will lease the Sublease
Premises directly from Landlord on the terms and conditions of this Lease.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.

Lease of Premises.  As of Effective Date, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Sublease Premises (hereinafter referred
to as the "Premises").  

2.

Condition of Premises.  Tenant acknowledges that Tenant has been occupying the
Premises pursuant to the Sublease, and accordingly Tenant continues to accept
the Premises in its presently existing, "as is" condition.  Notwithstanding any
contrary provision of the Sublease (or Master Lease, as applicable), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises.  For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project, Building and Premises have not undergone
inspection by a Certified Access Specialist (CASp).

As required by Section 1938(e) of the California Civil Code, Landlord hereby
states as follows:  "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises."  In
furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp designated by Landlord, subject to
Landlord's reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards
identified by such Tenant-requested CASp inspection; and (c) if anything done by
or for Tenant in its use or occupancy of the Premises shall require any
improvements or repairs to the Building or Project (outside the Premises) to
correct violations of construction-related accessibility standards identified by
such Tenant-requested CASp inspection,

./

-///



-1-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

then Tenant shall reimburse Landlord upon demand, as Additional Rent, for the
cost to Landlord of performing such improvements or repairs.  

3.

Terms of Lease.  Tenant's lease of the Premises shall be on all of the terms and
conditions of the Sublease (and applicable provisions of the Master Lease, as
provided under Section 2 of the Sublease), as if Landlord were the Sublandlord
and Tenant were the Subtenant thereunder, and as if the Premises were the
Sublease Premises, except as otherwise provided in this Lease, and accordingly,
the Sublease (and applicable terms of the Master Lease) is hereby incorporated
herein by reference.  In the event of any conflict between the terms contained
in the Sublease (or Master Lease, as applicable) and this Lease, the terms of
this Lease shall apply.

4.

Lease Term.  The term of this Lease (the "Lease Term") shall commence on the day
immediately following the expiration (May 31, 2020) or earlier termination of
the Sublease, and expire (unless sooner terminated as set forth in this Lease)
on the earlier to occur of (i) December 31, 2020, and (ii) the "Lease
Commencement Date" pursuant to that certain Office Lease dated as of even date
herewith between Landlord and Tenant (the "12830 El Camino Real Lease") with
regard to premises (the "12830 ECR Premises") more particularly identified in
such 12830 El Camino Real Lease and located at the building to be known as 12830
El Camino Real being constructed by Landlord (i.e., the date thirty (30) days
following the date such 12830 ECR Premises are "Ready for Occupancy," as that
term is set forth in Section 5.1 of the Work letter attached as Exhibit B to
such 12830 El Camino Real Lease); provided, however, to the extent such Lease
Commencement Date has not occurred by December 31, 2020 for reasons other than
the Tenant-caused delays identified in Section 5.2 of the Work Letter attached
as Exhibit B to such 12830 El Camino Real Lease, then the Lease Term shall
expire on such Lease Commencement Date (as opposed to December 31, 2020).

5.

Base Rental.  During the Lease Term, Tenant shall pay Base Rent to Landlord at a
rate of […***…] per rentable square foot per month (i.e., […***…] per month).  

6.

Operating Expenses.  Tenant shall continue to be obligated to pay Operating
Expenses attributable to the Premises during the Lease Term pursuant to
Section 4(c) of the Sublease and Article 4 of the Master Lease.

7.

No Options.  Notwithstanding any contrary provision of the Sublease or Master
Lease, Tenant shall have no option or right to expand, contract, extend or
terminate the Lease Term.

8.

Notices.  Notwithstanding anything to the contrary set forth in the Lease,
effective as of the date of this Lease, any Notices to Landlord or Tenant, as
applicable, must be sent, transmitted, or delivered, as the case may be, to the
following addresses:

 

To Landlord:

Kilroy Realty, L.P.
c/o Kilroy Realty Corporation
12200 West Olympic Boulevard, Suite 200
Los Angeles, California  90064
Attention:  Legal Department

with copies to:

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Mr.  John Fucci

and

Kilroy Realty, L.P.

12270 El Camino Real, Suite 250
San Diego, California  92130
Attention:  Mr. Nelson Ackerly

and

./

-///



-2-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

*** Confidential Treatment Requested

 

--------------------------------------------------------------------------------

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

And, for sustainability-related notices only:

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Sara Neff, SVP, Sustainability

 

To Tenant:

ACADIA Pharmaceuticals Inc.

3611 Valley Center Drive, Suite 400

San Diego, California  92130

Attention: Lynne Buhl
Telephone Number:  (858) 320-8643
E-mail: lbuhl@ACADIA-pharm.com

(Prior to Lease Commencement Date)

with a copy to:

ACADIA Pharmaceuticals Inc.

3611 Valley Center Drive, Suite 400

San Diego, California  92130

Attention: Austin Kim, Esq.
Telephone Number:  (858) 202-7599
E-mail: akim@ACADIA-pharm.com
(Prior to Lease Commencement Date)

 

And:

ACADIA Pharmaceuticals Inc.

12830 El Camino Real, Suite 500

San Diego, California  92130

Attention: Lynne Buhl
Telephone Number:  (858) 320-8643
E-mail: lbuhl@ACADIA-pharm.com

(After Lease Commencement Date)

with a copy to:

ACADIA Pharmaceuticals Inc.

12830 El Camino Real, Suite 500

San Diego, California  92130

Attention: Austin Kim, Esq.
Telephone Number:  (858) 202-7599
E-mail: akim@ACADIA-pharm.com

(After Lease Commencement Date)

 

9.

Security Deposit.  The terms of Section 5 of the Sublease shall not apply to
this Lease, there being no security deposit obligation of Tenant in connection
with this Lease.  

10.

Brokers.  Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, and that they know of no real estate broker or agent other than
Savills Studley, Inc. (representing Tenant) and Cushman & Wakefield
(representing Landlord) (collectively, the "Brokers") who is entitled to a
commission in connection with this Lease.  Landlord shall pay the Brokers in
connection with this Lease pursuant to a separate commission agreement.  Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with

./

-///



-3-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

any other real estate broker or agent (i.e., other than the Brokers).  The terms
of this Section 10 shall survive the expiration or earlier termination of this
Lease.

11.

Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering.  Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders known to Tenant, and none
of their respective officers, directors or managers is, nor prior to or during
the Lease Term, will they become a person or entity with whom U.S. persons or
entities are restricted from doing business under (a) the Patriot Act (as
defined below), (b) any other requirements contained in the rules and
regulations of the Office of Foreign Assets Control, Department of the Treasury
("OFAC") (including any "blocked" person or entity listed in the Annex to
Executive Order Nos. 12947, 13099 and 13224 and any modifications thereto or
thereof or any other person or entity named on OFAC's Specially Designated
Blocked Persons List) or (c) any other U.S. statute, Executive Order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism)
or other governmental action (collectively, "Prohibited Persons").  Prior to and
during the Second Extended Term, Tenant, and to Tenant's knowledge, its
employees and any person acting on its behalf have at all times fully complied
with, and are currently in full compliance with, the Foreign Corrupt Practices
Act of 1977 and any other applicable anti-bribery or anti-corruption
laws.  Tenant is not entering into this Lease, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. As used herein, "Patriot Act" shall mean
the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) and all other
statutes, orders, rules and regulations of the U.S. government and its various
executive departments, agencies and offices interpreting and implementing the
Patriot Act.

12.

Signatures.  The parties hereto consent and agree that this Lease may be signed
and/or transmitted by facsimile, e-mail of a .pdf document or using electronic
signature technology (e.g., via DocuSign or similar electronic signature
technology), and that such signed electronic record shall be valid and as
effective to bind the party so signing as a paper copy bearing such party's
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this Lease using electronic signature technology, by
clicking "SIGN", such party is signing Lease electronically, and (2) the
electronic signatures appearing on this Lease shall be treated, for purposes of
validity, enforceability and admissibility, the same as handwritten signatures.

13.

Conflict; No Further Modification.  In the event of any conflict between the
Sublease (incorporating the applicable provisions of the Master Lease) and this
Lease, the terms and provisions of this Lease shall prevail.  Except as
specifically set forth in this Lease, all of the terms and provisions of the
Sublease (incorporating the applicable provisions of the Master Lease) shall
remain unmodified and in full force and effect.

./

-///



-4-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease has been executed as of the day and year first
above written.

"LANDLORD"

 

KILROY REALTY, L.P.,
a Delaware limited partnership

By:KILROY REALTY CORPORATION,

a Maryland corporation,

general partner

By:

Name:

Its:


By:

Name:

Its:

 

 

"TENANT"

ACADIA PHARMACEUTICALS INC.,
a Delaware corporation

By:

Name:

Its:


By:

Name:

Its:

 

 

 

 

./

-///



-5-

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

OFFICE LEASE

KILROY REALTY

ONE PASEO

 

 

 

 

KILROY REALTY, L.P.,

a Delaware limited partnership,

as Landlord,

and

ACACIA PHARMACEUTICALS INC.,

a Delaware corporation,

as Tenant.

 

./

-///

 

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS6

 

ARTICLE 2

LEASE TERM; OPTION TERM9

 

ARTICLE 3

BASE RENT13

 

ARTICLE 4

ADDITIONAL RENT14

 

ARTICLE 5

USE OF PREMISES22

 

ARTICLE 6

SERVICES AND UTILITIES23

 

ARTICLE 7

REPAIRS25

 

ARTICLE 8

ADDITIONS AND ALTERATIONS25

 

ARTICLE 9

COVENANT AGAINST LIENS27

 

ARTICLE 10

INDEMNIFICATION AND INSURANCE28

 

ARTICLE 11

DAMAGE AND DESTRUCTION31

 

ARTICLE 12

NONWAIVER33

 

ARTICLE 13

CONDEMNATION34

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING34

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES38

 

ARTICLE 16

HOLDING OVER39

 

ARTICLE 17

ESTOPPEL CERTIFICATES40

 

ARTICLE 18

SUBORDINATION40

 

ARTICLE 19

DEFAULTS; REMEDIES41

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT43

 

ARTICLE 21

LETTER OF CREDIT43

 

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES47

 

ARTICLE 23

SIGNS47

 

ARTICLE 24

COMPLIANCE WITH LAW49

 

ARTICLE 25

LATE CHARGES50

 

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT50

 

ARTICLE 27

ENTRY BY LANDLORD50

 

ARTICLE 28

TENANT PARKING51

 

ARTICLE 29

MISCELLANEOUS PROVISIONS52

 




./

-///

(i)

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT LIST

EXHIBIT A-1DEPICTION OF PROJECT

EXHIBIT A-2DEPICTION OF BUILDING

EXHIBIT A-3OUTLINE OF PREMISES

EXHIBIT BWORK LETTER

EXHIBIT CNOTICE OF LEASE TERM DATES

EXHIBIT DRULES AND REGULATIONS

EXHIBIT EFORM OF TENANT'S ESTOPPEL CERTIFICATE

EXHIBIT F

RECOGNITION OF COVENANTS, CONDITIONS, AND REGULATIONS

EXHIBIT GFORM OF LETTER OF CREDIT

EXHIBIT HMARKET RENT DETERMINATION FACTORS

EXHIBIT I FORM OF LEASE AGREEMENT FOR SUBLEASE PREMISES

 

./

-///

(ii)

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

INDEX

Page(s)

Abatement Event24

Accountant21

Additional Improvement AllowanceExhibit B

Additional Monthly Base RentExhibit B

Additional Notice24

Additional Rent14

Advocate Arbitrators.11

Alterations25

AmendmentExhibit B

Applicable Laws49

Arbitration Agreement11

Audit Period21

Bank43

Bank Prime Loan50

Bank’s Credit Rating Threshold43

Bankruptcy Code43

Base Building26, Exhibit B

Base Building PlansExhibit B

Base Building Punch List ItemsExhibit B

Base Rent13

Base Rent Abatement13

Base Rent Abatement Period13

Base Year14

Base, Shell and CoreExhibit B

BOMA7

bona-fide third-party offer8

Briefs12

Brokers55

BuildingSummary

Building Common Areas,6

Building Hours23

Casualty31

CC&Rs22

CofOExhibit B

Common Areas6

Comparable Area,2

Comparable Buildings2

Comparable Transactions1

Concessions1

Control,38

Controllable Expenses17

Cosmetic Alterations26

Cost Pools19

Damage Termination Date33

Damage Termination Notice32

Delivery Date6

Direct Expenses14

Elected Amount Of The Additional Improvement AllowanceExhibit B

Election Notice8

Election Period8

Energy Disclosure Requirements61

Environmental Laws58

Environmental Permits58

Estimate20

Estimate Statement20

Estimated Construction DatesExhibit B

Estimated Excess20

Excess19

Exercise Notice10

./

-///

(iii)

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

Page(s)

Existing 6th Floor Lease7

Expense Year14

Final ConditionExhibit B

Final CostsExhibit B

First Rebuttals12

First Refusal Notice7

First Refusal Rejection8

First Refusal Space7

First Refusal Space Amendment8

First Refusal Space Commencement Date9

First Refusal Space Lease8

First Refusal Space Lease Term9

First Refusal Space Rent8

Force Majeure54

Hazardous Material(s)58

Holdover Damages39

Holidays23

HVAC23

Identification Requirements58

Initial 3rd Floor Leases7

Initial Notice24

Interest Rate50

LandlordSummary

Landlord Parties28

Landlord Repair Notice31

Landlord Response Notice10

Landlord's Initial Statement12

Landlord's Option Rent Calculation10

Landlord's Repair Estimate Notice33

L‑C43

L‑C Amount43

L‑C Draw Event44

L‑C Expiration Date43

LeaseSummary

Lease Commencement Date9

Lease Expiration Date9

Lease Month9

Lease Term9

Lease Year9

LEED15

Lines57

Market Rate Schedule10

Market Rent,1

Net Worth37

Neutral Arbitrator11

Non-disturbance Agreement40

Notices54

Objectionable Name or Logo48

OFAC62

Office CenterSummary

Office Center Common Areas,6

Operating Expenses14

Option Rent10

Option Term10

Original Improvements30

Original Tenant7

Other Improvements59

Outside Agreement Date11

Patriot Act62

Penetrating Work61

Permitted Chemicals58

./

-///

(iv)

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 

--------------------------------------------------------------------------------

Page(s)

Permitted Holdover Notice39

Permitted Holdover Term39

Permitted Transferee37

Permitted Transferee Assignee.38

Permitted Use3

Premises6

Prohibited Persons62

Project6

Project Common Areas,7

Proposition 1318

Provider60

Relocation Notice47

Relocation Notice Outside Date47

Renewal Allowance1

Renovations56

Rent.14

Rooftop Equipment57

Rules and Regulations22

Ruling12

Second Rebuttals12

Sensor Areas60

Statement19

Subject Space34

SummarySummary

Superior Right Holders7

Tax Expenses18

TCCs6

TenantSummary

Tenant CPA21

Tenant Energy Use Disclosure61

Tenant Parties28

Tenant's Initial Statement12

Tenant's Option Rent Calculation10

Tenant's Rebuttal Statement12

Tenant's Share19

Tenant's Signage48

Third Party Contractor31

Tolling Deposit44

Transfer37

Transfer Notice34

Transfer Premium36

Transferee34

Transfers34

Water Sensors60

Work Letter6

 

./

-///

(v)

 



KILROY REALTY, L.P.

[ACADIA Pharmaceuticals Inc.]

 

 